Exhibit 10.3

 

EXECUTION COPY

 

AMENDED AND RESTATED DECLARATION

 

OF TRUST

 

BOSTON PRIVATE CAPITAL TRUST I

 

DATED AS OF OCTOBER 12, 2004



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE I INTERPRETATION AND DEFINITIONS

SECTION 1.1

   Definitions    1 ARTICLE II TRUST INDENTURE ACT

SECTION 2.1

   Trust Indenture Act; Application    8

SECTION 2.2

   Lists of Holders of Securities    9

SECTION 2.3

   Reports by the Property Trustee    9

SECTION 2.4

   Periodic Reports to Property Trustee    9

SECTION 2.5

   Evidence of Compliance with Conditions Precedent    9

SECTION 2.6

   Events of Default; Waiver    10

SECTION 2.7

   Event of Default; Notice    11 ARTICLE III ORGANIZATION

SECTION 3.1

   Name    12

SECTION 3.2

   Office    12

SECTION 3.3

   Purpose    12

SECTION 3.4

   Authority    12

SECTION 3.5

   Title to Property of the Trust    13

SECTION 3.6

   Powers and Duties of the Administrative Trustees    13

SECTION 3.7

   Prohibition of Actions by the Trust and the Trustees    16

SECTION 3.8

   Powers and Duties of the Property Trustee    17

SECTION 3.9

   Certain Duties and Responsibilities of the Property Trustee    19

SECTION 3.10

   Certain Rights of Property Trustee    21

SECTION 3.11

   Delaware Trustee    23

SECTION 3.12

   Execution of Documents    24

SECTION 3.13

   Not Responsible for Recitals or Issuance of Securities    24

SECTION 3.14

   Duration of Trust    24

SECTION 3.15

   Mergers    24 ARTICLE IV INITIAL PURCHASER OF COMMON SECURITIES

SECTION 4.1

   Purchase of Common Securities by Initial Purchaser    26

SECTION 4.2

   Responsibilities of the Initial Purchaser of Common Securities    26

SECTION 4.3

   Right to Proceed    27

SECTION 4.4

   Right to Terminate Trust    27

 

i



--------------------------------------------------------------------------------

ARTICLE V TRUSTEES

SECTION 5.1

   Number of Trustees: Appointment of Co-Trustee    27

SECTION 5.2

   Delaware Trustee    28

SECTION 5.3

   Property Trustee; Eligibility    28

SECTION 5.4

   Certain Qualifications of Administrative Trustees and Delaware Trustee
Generally    29

SECTION 5.5

   Administrative Trustees    29

SECTION 5.6

   Delaware Trustee    30

SECTION 5.7

   Appointment, Removal and Resignation of Trustees    30

SECTION 5.8

   Vacancies Among Trustees    32

SECTION 5.9

   Effect of Vacancies    32

SECTION 5.10

   Meetings    32

SECTION 5.11

   Delegation of Power    33

SECTION 5.12

   Merger, Conversion, Consolidation or Succession to Business    33 ARTICLE VI
DISTRIBUTIONS

SECTION 6.1

   Distributions    33 ARTICLE VII ISSUANCE OF SECURITIES

SECTION 7.1

   General Provisions Regarding Securities    34

SECTION 7.2

   Execution and Authentication    34

SECTION 7.3

   Form and Dating    35

SECTION 7.4

   Registrar, Paying Agent and Conversion Agent    36

SECTION 7.5

   Paying Agent to Hold Money in Trust    37

SECTION 7.6

   Replacement Securities    37

SECTION 7.7

   Outstanding Preferred Securities    38

SECTION 7.8

   Preferred Securities in Treasury    38

SECTION 7.9

   Temporary Securities    38

SECTION 7.10

   Cancellation    38

SECTION 7.11

   CUSIP Numbers    39

SECTION 7.12

   Payment    39 ARTICLE VIII TERMINATION OF TRUST

SECTION 8.1

   Termination of Trust    39 ARTICLE IX TRANSFER OF INTERESTS

SECTION 9.1

   Transfer of Securities    40

SECTION 9.2

   Transfer Procedures and Restrictions    41

 

ii



--------------------------------------------------------------------------------

SECTION 9.3

   Deemed Security Holders    48

SECTION 9.4

   Book-Entry Interests    48

SECTION 9.5

   Notices to Clearing Agency    49

SECTION 9.6

   Appointment of Successor Clearing Agency    49 ARTICLE X LIMITATION OF
LIABILITY OF HOLDERS OF SECURITIES, TRUSTEES OR OTHERS

SECTION 10.1

   Liability    49

SECTION 10.2

   Exculpation    50

SECTION 10.3

   Fiduciary Duty    50

SECTION 10.4

   Indemnification    51

SECTION 10.5

   Outside Businesses    54

SECTION 10.6

   Compensation; Fees    54 ARTICLE XI ACCOUNTING

SECTION 11.1

   Fiscal Year    55

SECTION 11.2

   Certain Accounting Matters    55

SECTION 11.3

   Banking    55

SECTION 11.4

   Withholding    55 ARTICLE XII AMENDMENTS AND MEETINGS

SECTION 12.1

   Amendments    56

SECTION 12.2

   Meetings of the Holders; Action by Written Consent    57 ARTICLE XIII
REPRESENTATIONS OF PROPERTY TRUSTEE AND DELAWARE TRUSTEE

SECTION 13.1

   Representations and Warranties of Property Trustee    58

SECTION 13.2

   Representations and Warranties of Delaware Trustee    59 ARTICLE XIV
REGISTRATION RIGHTS

SECTION 14.1

   Registration Rights    60 ARTICLE XV MISCELLANEOUS

SECTION 15.1

   Notices    60

SECTION 15.2

   Governing Law    61

SECTION 15.3

   Intention of the Parties    62

SECTION 15.4

   Headings    62

 

iii



--------------------------------------------------------------------------------

SECTION 15.5

   Successors and Assigns    62

SECTION 15.6

   Partial Enforceability    62

SECTION 15.7

   Counterparts    62

ANNEX I

   TERMS OF SECURITIES    I-1

EXHIBIT A-1

   FORM OF PREFERRED SECURITY CERTIFICATE    A1-1

EXHIBIT A-2

   FORM OF COMMON SECURITY CERTIFICATE    A2-1

 

iv



--------------------------------------------------------------------------------

AMENDED AND RESTATED

DECLARATION OF TRUST

OF

BOSTON PRIVATE CAPITAL TRUST I

 

October 12, 2004

 

AMENDED AND RESTATED DECLARATION OF TRUST (“Declaration”) dated and effective as
of October 12, 2004, by the Trustees (as defined herein), the Initial Purchaser
of Common Securities (as defined herein), the Debenture Issuer and by the
holders, from time to time, of undivided beneficial interests in the Trust to be
issued pursuant to this Declaration;

 

WHEREAS, the Trustees, on behalf of the Initial Purchaser of Common Securities
established Boston Private Capital Trust I (the “Trust”), a statutory trust
formed under the Delaware Statutory Trust Act pursuant to a Declaration of Trust
dated as of October 5, 2004 (the “Original Declaration”), and a Certificate of
Trust filed with the Secretary of State of the State of Delaware on October 5,
2004 (the “Certificate of Trust”), for the sole purpose of issuing and selling
certain securities representing undivided beneficial interests in the assets of
the Trust and investing the proceeds thereof in certain Debentures of the
Debenture Issuer (each as hereinafter defined), and engaging in only those other
activities necessary, advisable or incidental thereto;

 

WHEREAS, as of the date hereof, no interests in the Trust have been issued;

 

WHEREAS, all of the Trustees, on behalf of the Initial Purchaser of Common
Securities, by this Declaration, amend and restate each and every term and
provision of the original Declaration; and

 

WHEREAS, the Initial Purchaser of Common Securities and the Debenture Issuer
shall have rights and obligations under the amended and restated Declaration as
set forth herein.

 

NOW, THEREFORE, it being the intention of the parties hereto to continue the
Trust as a statutory trust under the Delaware Statutory Trust Act and that this
Declaration constitute the governing instrument of such statutory trust, the
Trustees declare that all assets contributed to the Trust will be held in trust
for the benefit of the holders, from time to time, of the securities
representing undivided beneficial interests in the assets of the Trust issued
hereunder, subject to the provisions of this Declaration.

 

ARTICLE I

INTERPRETATION AND DEFINITIONS

 

SECTION 1.1 Definitions.

 

Unless the context otherwise requires:

 

(a) Capitalized terms used in this Declaration but not defined in the preamble
above have the respective meanings assigned to them in this Section 1.1;



--------------------------------------------------------------------------------

(b) a term defined anywhere in this Declaration has the same meaning throughout;

 

(c) all references to “the Declaration” or “this Declaration” are to this
Declaration as modified, supplemented or amended from time to time;

 

(d) all references in this Declaration to Articles and Sections and Annexes and
Exhibits are to Articles and Sections of and Annexes and Exhibits to this
Declaration unless otherwise specified;

 

(e) a term defined in the Trust Indenture Act has the same meaning when used in
this Declaration unless otherwise defined in this Declaration or unless the
context otherwise requires; and

 

(f) a reference to the singular includes the plural and vice versa.

 

“Additional Sums” has the meaning set forth in the Indenture.

 

“Administrative Trustee” has the meaning set forth in Section 5.1.

 

“Affiliate” has the same meaning as given to that term in Rule 405 under the
Securities Act or any successor rule thereunder.

 

“Agent” means any Paying Agent or Registrar.

 

“Authorized Officer” of a Person means any other Person that is authorized to
legally bind such former Person.

 

“Book-Entry Interest” means a beneficial interest in a global certificate
registered in the name of a Clearing Agency or its nominee, ownership and
transfers of which shall be maintained and made through book entries by a
Clearing Agency as described in Section 9.4.

 

“Business Day” means any day other than a Saturday or a Sunday or a day on which
banking institutions in New York, New York or the Corporate Trust Office of the
Property Trustee are authorized or required by law, regulation or executive
order to remain closed.

 

“Certificated Preferred Securities” shall have the meaning set forth in Section
7.3(c).

 

“Clearing Agency” means an organization registered as a “clearing agency”
pursuant to Section 17A of the Exchange Act that is acting as depositary for the
Preferred Securities and in whose name or in the name of a nominee of that
organization shall be registered a Global Certificate and which shall undertake
to effect book entry transfers and pledges of the Preferred Securities.

 

“Clearing Agency Participant” means a broker, dealer, bank, other financial
institution or other Person for whom from time to time the Clearing Agency
effects book entry transfers and pledges of securities deposited with the
Clearing Agency.

 

2



--------------------------------------------------------------------------------

“Closing Price” has the meaning set forth in the Indenture.

 

“Closing Time” means the “Closing Time” under the Purchase Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor legislation.

 

“Commission” means the United States Securities and Exchange Commission as from
time to time constituted, or if at any time after the execution of this
Declaration such Commission is not existing and performing the duties now
assigned to it under applicable federal securities laws, then the body
performing such duties at such time.

 

“Common Securities” has the meaning specified in Section 7.1(a).

 

“Common Stock” has the meaning set forth in Annex I.

 

“Company Indemnified Person” means (a) any Administrative Trustee; (b) any
Affiliate of any Administrative Trustee; (c) any officers, directors,
stockholders, members, partners, employees, representatives or agents of any
Administrative Trustee; or (d) any officer, employee or agent of the Trust or
its Affiliates.

 

“Compounded Interest” has the meaning set forth in the Indenture.

 

“Conversion Agent” has the meaning specified in Section 7.4.

 

“Conversion Date” has the meaning set forth in Annex I.

 

“Conversion Price” has the meaning set forth in the Indenture.

 

“Conversion Request” has the meaning set forth in Annex I.

 

“Corporate Trust Office” means the office of the Property Trustee at which the
corporate trust business of the Property Trustee shall, at any particular time,
be principally administered, which office at the date of execution of this
Agreement is located at 25 Park Place, 24th Floor, Atlanta, Georgia 30303.

 

“Coupon Rate” has the meaning set forth in Annex I.

 

“Covered Person” means: (a) any officer, director, stockholder, partner, member,
representative, employee or agent of (i) the Trust or (ii) the Trust’s
Affiliates; and (b) any Holder of Securities.

 

“Debenture Issuer” means Boston Private Financial Holdings, Inc., a
Massachusetts corporation, or any successor entity resulting from any
consolidation, amalgamation, merger or other business combination, in its
capacity as issuer of the Debentures under the Indenture.

 

3



--------------------------------------------------------------------------------

“Debenture Trustee” means SunTrust Bank, a Georgia banking corporation, as
trustee under the Indenture until a successor is appointed thereunder, and
thereafter means such successor trustee.

 

“Debentures” means, the 4.875% Junior Subordinated Convertible Debentures due
October 1, 2034 of the Debenture Issuer issued pursuant to the Indenture.

 

“Default” means an event, act or condition that with notice or lapse of time, or
both, would constitute an Event of Default.

 

“Delaware Trustee” has the meaning set forth in Section 5.1.

 

“Direct Action” has the meaning set forth in Annex I.

 

“Distribution” means a distribution payable to Holders in accordance with
Section 6.1.

 

“Distribution Date” has the meaning set forth in Annex I.

 

“DTC” means The Depository Trust Company, the initial Clearing Agency.

 

“Event of Default” in respect of the Securities means an Event of Default (as
defined in the Indenture) that has occurred and is continuing in respect of the
Debentures.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, or any successor legislation.

 

“Extension Period” has the meaning set forth in Annex I.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System.

 

“Fiduciary Indemnified Person” has the meaning set forth in Section 10.4(b).

 

“Fiscal Year” has the meaning set forth in Section 11.1.

 

“Global Preferred Security” has the meaning set forth in Section 7.3(a).

 

“Holder” means a Person in whose name a security or Successor Security is
registered, such Person being a beneficial owner within the meaning of the
Statutory Trust Act.

 

“Indemnified Person” means a Company Indemnified Person or a Fiduciary
Indemnified Person.

 

“Indenture” means the Indenture dated as of October 12, 2004, among the
Debenture Issuer and the Debenture Trustee, as amended from time to time.

 

“Initial Purchasers” has the meaning set forth in the Purchase Agreement.

 

4



--------------------------------------------------------------------------------

“Initial Purchaser of Common Securities” means Boston Private Financial
Holdings, Inc., a Massachusetts corporation, or any successor entity resulting
from any merger, consolidation, amalgamation or other business combination.

 

“Investment Company” means an investment company as defined in the Investment
Company Act.

 

“Investment Company Act” means the Investment Company Act of 1940, as amended
from time to time, or any successor legislation.

 

“Investment Company Event” has the meaning set forth in Annex I.

 

“Legal Action” has the meaning set forth in Section 3.6(g).

 

“Like Amount” has the meaning set forth in Annex I.

 

“Liquidated Damages” has the meaning set forth in the Indenture.

 

“Liquidation Amount” has the meaning set forth in Annex I.

 

“Liquidation Distribution” has the meaning set forth in Annex I.

 

“List of Holders” has the meaning set forth in Section 2.2(a).

 

“Majority in liquidation amount” means, with respect to the Trust Securities,
except as provided in the terms of the Preferred Securities or by the Trust
Indenture Act, Holder(s) of outstanding Trust Securities voting together as a
single class or, as the context may require, Holders of outstanding Preferred
Securities or Holders of outstanding Common Securities voting separately as a
class, who are the record owners of more than 50% of the aggregate liquidation
amount of all outstanding Trust Securities of the relevant class.

 

“Offering Memorandum” means, the confidential offering memorandum, dated as of
October 5, 2004, relating to the issuance by the Trust of the Preferred
Securities.

 

“Officers’ Certificate” means, with respect to any Person, a certificate signed
by any two of the following: the chairman, the chief executive officer, the
president, a vice president, the chief financial officer, the secretary or an
assistant secretary. Any Officers’ Certificate delivered by the Trust shall be
signed by at least one Administrative Trustee. Any Officers’ Certificate
delivered with respect to compliance with a condition or covenant provided for
in this Declaration shall include:

 

(a) a statement that each officer signing the Certificate has read the covenant
or condition and the definitions relating thereto;

 

(b) a brief statement of the nature and scope of the examination or
investigation undertaken by each officer in rendering the Certificate;

 

5



--------------------------------------------------------------------------------

(c) a statement that each such officer has made such examination or
investigation as, in such officer’s opinion, is necessary to enable such officer
to express an informed opinion as to whether or not such covenant or condition
has been complied with; and

 

(d) a statement as to whether, in the opinion of each such officer, such
condition or covenant has been complied with.

 

“Opinion of Counsel” means a written opinion of counsel, who may be an employee
of the Initial Purchaser of Common Securities, and who shall be acceptable to
the Property Trustee.

 

“Participants” has the meaning specified in Section 7.3(b).

 

“Paying Agent” has the meaning specified in Section 7.4.

 

“Payment Amount” has the meaning specified in Section 6.1.

 

“Person” means a legal person, including any individual, corporation, estate,
partnership, joint venture, association, joint stock company, limited liability
company, trust, unincorporated association, or government or any agency or
political subdivision thereof, or any other entity of whatever nature.

 

“PORTAL” has the meaning set forth in Section 3.6(b)(iii).

 

“Preferred Securities” has the meaning specified in Section 7.1(a).

 

“Property Trustee” has the meaning set forth in Section 5.3(a).

 

“Property Trustee Account” has the meaning set forth in Section 3.8(c)(i).

 

“Pro Rata” has the meaning set forth in Annex I.

 

“Purchase Agreement” has the meaning set forth in Section 7.3.

 

“QIBs” has the meaning set forth in Section 3.6(b)(i).

 

“Quorum” means a majority of the Administrative Trustees or, if there are only
two Administrative Trustees, both of them.

 

“Redemption/Distribution Notice” has the meaning set forth in Annex I.

 

“Redemption Price” has the meaning set forth in Annex I.

 

“Registrar” has the meaning set forth in Section 7.4.

 

“Registration Rights Agreement” has the meaning set forth in the Purchase
Agreement.

 

6



--------------------------------------------------------------------------------

“Registration Statement” has the meaning set forth in Section 3.6(b)(i).

 

“Regulatory Capital Event” has the meaning set forth in Annex I.

 

“Related Party” means, with respect to the Initial Purchaser of Common
Securities, any direct or indirect wholly owned subsidiary of the Initial
Purchaser of Common Securities or any other Person that owns, directly or
indirectly, 100% of the outstanding voting securities of the Initial Purchaser
of Common Securities.

 

“Responsible Officer” means any officer within the Corporate Trust Office of the
Property Trustee with direct responsibility for the administration of this
Declaration and also means, with respect to a particular corporate trust matter,
any other officer to whom such matter is referred because of that officer’s
knowledge of and familiarity with the particular subject.

 

“Restricted Preferred Security” has the meaning specified in Section 9.2(a).

 

“Restricted Securities Legend” means the legend specified in Section 9.2(c)(i).

 

“Rule 3a-5” means Rule 3a-5 under the Investment Company Act, or any successor
rule or regulation.

 

“Securities” or “Trust Securities” means the Common Securities and the Preferred
Securities.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
or any successor legislation.

 

“Securities Guarantee” means the Guarantee Agreement dated as of October     ,
2004 of the Initial Purchaser of Common Securities in respect of the Preferred
Securities and the Common Securities, if any.

 

“Special Event” has the meaning set forth in Section 4(d) of Annex I.

 

“Statutory Trust Act” means Chapter 38 of Title 12 of the Delaware Code, 12 Del.
C.ss.3801 et seq., as it may be amended from time to time, or any successor
legislation.

 

“Successor Delaware Trustee” has the meaning set forth in Section 5.7(b)(ii).

 

“Successor Entity” has the meaning set forth in Section 3.15(b)(i).

 

“Successor Property Trustee” has the meaning set forth in Section 3.8(f)(ii).

 

“Successor Securities” has the meaning set forth in Section 3.15(b)(i)(B).

 

“Super Majority” has the meaning set forth in Section 2.6(b)(ii).

 

“10% in liquidation amount” means, with respect to the Trust Securities, except
as provided in the terms of the Preferred Securities or by the Trust Indenture
Act, Holder(s) of outstanding Trust Securities voting together as a single class
or, as the context may require,

 

7



--------------------------------------------------------------------------------

Holders of outstanding Preferred Securities or Holders of outstanding Common
Securities voting separately as a class, who are the record owners of 10% or
more of the aggregate liquidation amount of all outstanding Securities of the
relevant class.

 

“Tax Event” has the meaning set forth in Annex I.

 

“Trading Day” has the meaning set forth in the Indenture.

 

“Treasury Regulations” means the income tax regulations, including temporary and
proposed regulations, promulgated under the Code by the United States Treasury,
as such regulations may be amended from time to time (including corresponding
provisions of succeeding regulations).

 

“Trust Indenture Act” means the Trust Indenture Act of 1939, as amended from
time to time, or any successor legislation.

 

“Trust Securities” means the Common Securities together with the Preferred
Securities.

 

“Trustee” or “Trustees” means each Person who has signed this Declaration as a
trustee, so long as such Person shall continue as a trustee in accordance with
the terms hereof, and all other Persons who may from time to time be duly
appointed, qualified and serving as trustees in accordance with the provisions
hereof, and references herein to a Trustee or the Trustees shall refer to such
Person or Persons solely in their capacity as trustees hereunder.

 

“Unrestricted Global Preferred Security” has the meaning set forth in Section
9.2(b).

 

ARTICLE II

TRUST INDENTURE ACT

 

SECTION 2.1 Trust Indenture Act; Application.

 

This Declaration is subject to the provisions of the Trust Indenture Act that
are required to be part of this Declaration in order for this Declaration to be
qualified under the Trust Indenture Act and shall, to the extent applicable, be
governed by such provisions.

 

(a) The Property Trustee shall be the only Trustee which is a Trustee for the
purposes of the Trust Indenture Act.

 

(b) If and to the extent that any provision of this Declaration limits,
qualifies or conflicts with the duties imposed by Sections 310 to 317,
inclusive, of the Trust Indenture Act, such imposed duties shall control.

 

(c) The application of the Trust Indenture Act to this Declaration shall not
affect the nature of the Securities as equity securities representing undivided
beneficial interests in the assets of the Trust.

 

8



--------------------------------------------------------------------------------

SECTION 2.2 Lists of Holders of Securities.

 

(a) The Administrative Trustees on behalf of the Trust shall provide the
Property Trustee, unless the Property Trustee is Registrar for the Securities,
(i) within 14 days after each record date for payment of Distributions, a list,
in such form as the Property Trustee may reasonably require, of the names and
addresses of the Holders (“List of Holders”) as of such record date, provided
that the Administrative Trustees on behalf of the Trust shall not be obligated
to provide such List of Holders at any time that the List of Holders does not
differ from the most recent List of Holders given to the Property Trustee by the
Administrative Trustees on behalf of the Trust, and (ii) at any other time,
within 30 days of receipt by the Trust of a written request for a List of
Holders as of a date no more than 14 days before such List of Holders is given
to the Property Trustee. The Property Trustee shall preserve, in as current a
form as is reasonably practicable, all information contained in the List of
Holders given to it or which it receives in the capacity as Paying Agent (if
acting in such capacity), provided that the Property Trustee may destroy any
List of Holders previously given to it on receipt of a new List of Holders.

 

(b) The Property Trustee shall comply with its obligations under ss.ss.311(a),
311(b) and 312(b) of the Trust Indenture Act.

 

SECTION 2.3 Reports by the Property Trustee.

 

Within 60 days after January 1 of each year, commencing January 1, 2005 the
Property Trustee shall provide to the Holders of the Preferred Securities such
reports as are required by Section 313 of the Trust Indenture Act, if any, in
the form and in the manner provided by Section 313 of the Trust Indenture Act.
The Property Trustee shall also comply with the requirements of Section 313(d)
of the Trust Indenture Act.

 

SECTION 2.4 Periodic Reports to Property Trustee.

 

Each of the Initial Purchaser of Common Securities and the Administrative
Trustees on behalf of the Trust shall provide to the Property Trustee such
documents, reports and information as are required by Section 314 of the Trust
Indenture Act (if any) and the compliance certificate required by Section 314 of
the Trust Indenture Act in the form, in the manner and at the times required by
Section 314 of the Trust Indenture Act, such compliance certificate to be
delivered annually on or before 120 days after the end of each fiscal year of
the Initial Purchaser of Common Securities. Delivery of such documents, reports
and information to the Property Trustee is for informational purposes only and
the Property Trustee’s receipt of such shall not constitute constructive notice
of any information contained therein or determinable from information contained
therein, including the Initial Purchaser’s of Common Securities compliance with
any of its covenants hereunder (as to which the Property Trustee is entitled to
rely exclusively on Officer’s Certificates).

 

SECTION 2.5 Evidence of Compliance with Conditions Precedent.

 

Each of the Initial Purchaser of Common Securities and the Administrative
Trustees on behalf of the Trust shall provide to the Property Trustee such
evidence of

 

9



--------------------------------------------------------------------------------

compliance with any conditions precedent provided for in this Declaration that
relate to any of the matters set forth in Section 314(c) of the Trust Indenture
Act. Any certificate or opinion required to be given by an officer pursuant to
Section 314(c)(1) of the Trust Indenture Act may be given in the form of an
Officers’ Certificate.

 

SECTION 2.6 Events of Default; Waiver.

 

(a) An Event of Default in respect of the Securities means an Event of Default
(as defined in the Indenture) that has occurred and is continuing in respect of
the Debentures.

 

(b) (The Holders of a Majority in liquidation amount of Preferred Securities
may, by vote, on behalf of the Holders of all of the Preferred Securities, waive
any past Event of Default in respect of the Preferred Securities and its
consequences, provided that, if the underlying event of default under the
Indenture:

 

(i) is not waivable under the Indenture, the Event of Default under the
Declaration shall also not be waivable; or

 

(ii) requires the consent or vote of greater than a majority in aggregate
principal amount of the holders of the Debentures (a “Super Majority”) to be
waived under the Indenture, the Event of Default under the Declaration may only
be waived by the vote of the Holders of at least the proportion in aggregate
liquidation amount of the Preferred Securities that the relevant Super Majority
represents of the aggregate principal amount of the Debentures outstanding.

 

The foregoing provisions of this Section 2.6(b) shall be in lieu of Section
316(a)(1)(B) of the Trust Indenture Act and such Section 316(a)(1)(B) of the
Trust Indenture Act is hereby expressly excluded from this Declaration and the
Securities, as permitted by the Trust Indenture Act. Upon such waiver, any such
default shall cease to exist, and any Event of Default with respect to the
Preferred Securities arising therefrom shall be deemed to have been cured, for
every purpose of this Declaration, but no such waiver shall extend to any
subsequent or other default or an Event of Default with respect to the Preferred
Securities or impair any right consequent thereon. Any waiver by the Holders of
the Preferred Securities of an Event of Default with respect to the Preferred
Securities shall also be deemed to constitute a waiver by the Holders of the
Common Securities of any such Event of Default with respect to the Common
Securities for all purposes of this Declaration without any further act, vote,
or consent of the Holders of the Common Securities.

 

(c) The Holders of a Majority in liquidation amount of the Common Securities
may, by vote, on behalf of the Holders of all of the Common Securities, waive
any past Event of Default with respect to the Common Securities and its
consequences, provided that, if the underlying Event of Default under the
Indenture:

 

(i) is not waivable under the Indenture, except where the Holders of the Common
Securities are deemed to have waived such Event of Default under the Declaration
as provided below in this Section 2.6(c), the Event of Default under the
Declaration shall also not be waivable; or

 

10



--------------------------------------------------------------------------------

(ii) requires the consent or vote of a Super Majority to be waived, except where
the Holders of the Common Securities are deemed to have waived such Event of
Default under the Declaration as provided below in this Section 2.6(c), the
Event of Default under the Declaration may only be waived by the vote of the
Holders of at least the proportion in aggregate liquidation amount of the Common
Securities that the relevant Super Majority represents of the aggregate
principal amount of the Debentures outstanding;

 

provided further, the Holders of Common Securities will be deemed to have waived
any such Event of Default and all Events of Default with respect to the Common
Securities and their consequences if all Events of Default with respect to the
Preferred Securities have been cured, waived or otherwise eliminated, and until
such Events of Default have been so cured, waived or otherwise eliminated, the
Property Trustee will be deemed to be acting solely on behalf of the Holders of
the Preferred Securities and only the Holders of the Preferred Securities will
have the right to direct the Property Trustee in accordance with the terms of
the Securities. The foregoing provisions of this Section 2.6(c) shall be in lieu
of Sections 316(a)(1)(A) and 316(a)(1)(B) of the Trust Indenture Act and such
Sections 316(a)(1)(A) and 316(a)(1)(B) of the Trust Indenture Act are hereby
expressly excluded from this Declaration and the Securities, as permitted by the
Trust Indenture Act. Subject to the foregoing provisions of this Section 2.6(c),
upon such waiver, any such default shall cease to exist and any Event of Default
with respect to the Common Securities arising therefrom shall be deemed to have
been cured for every purpose of this Declaration, but no such waiver shall
extend to any subsequent or other default or Event of Default with respect to
the Common Securities or impair any right consequent thereon.

 

(d) A waiver of an Event of Default under the Indenture by the Property Trustee,
at the direction of the Holders of the Preferred Securities, constitutes a
waiver of the corresponding Event of Default under this Declaration. The
foregoing provisions of this Section 2.6(d) shall be in lieu of Section
316(a)(1)(B) of the Trust Indenture Act and such Section 316(a)(1)(B) of the
Trust Indenture Act is hereby expressly excluded from this Declaration and the
Securities, as permitted by the Trust Indenture Act.

 

SECTION 2.7 Event of Default; Notice.

 

(a) The Property Trustee shall, within ten Business Days after the Property
Trustee has actual knowledge that an Event of Default has occurred, (i) transmit
by mail, first-class postage prepaid, to the Holders of the Securities and (ii)
transmit by any means provided in this Declaration to the Administrative
Trustees and the Initial Purchaser of Common Securities, notices of all defaults
with respect to the Securities actually known to a Responsible Officer of the
Property Trustee, unless such defaults have been cured or waived before the
giving of such notice (the term “defaults” for the purposes of this Section
2.7(a) being hereby defined to be an Event of Default as defined in the
Indenture, not including any periods of grace provided for therein and
irrespective of the giving of any notice provided therein); provided that,
except for a default in the payment of principal of or Interest (as defined in
the Indenture), the Property Trustee shall be protected in withholding such
notice if and so long as a Responsible Officer of the Property Trustee in good
faith determines that the withholding of such notice is in the interests of the
Holders.

 

11



--------------------------------------------------------------------------------

(b) The Property Trustee shall not be deemed to have knowledge of any default
except:

 

(i) a default under Sections 5.01(a) (other than the payment of Compounded
Interest, Liquidated Damages and Additional Sums) and 5.01(b) of the Indenture;
or

 

(ii) any default as to which the Property Trustee shall have received written
notice or of which a Responsible Officer charged with the administration of the
Declaration shall have actual knowledge.

 

(c) The Debenture Issuer and the Administrative Trustees shall file annually
with the Property Trustee a certification as to whether or not they are in
compliance with all the conditions and covenants applicable to them under this
Declaration.

 

ARTICLE III

ORGANIZATION

 

SECTION 3.1 Name.

 

The Trust is named “Boston Private Capital Trust I” as such name may be modified
from time to time by the Administrative Trustees following written notice to the
Delaware Trustee, the Property Trustee and the Holders. The Trust’s activities
may be conducted under the name of the Trust or any other name deemed advisable
by the Administrative Trustees.

 

SECTION 3.2 Office.

 

The address of the principal office of the Trust is c/o Borel Private Bank &
Trust Company, 160 Bovet Road, San Mateo, CA 94402, Attn: Emanuela M. Allgood.
On ten Business Days’ written notice to the Delaware Trustee, the Property
Trustee and the Holders of Securities, the Administrative Trustees may designate
another principal office; provided, however, that the principal office of the
Trust shall not be located within the Commonwealth of Massachusetts.

 

SECTION 3.3 Purpose.

 

The exclusive purposes and functions of the Trust are (a) to issue and sell the
Securities, (b) use the proceeds from the sale of the Securities to acquire the
Debentures, and (c) except as otherwise limited herein, to engage in only those
other activities necessary, advisable or incidental thereto. The Trust shall not
borrow money, issue debt or reinvest proceeds derived from investments, mortgage
or pledge any of its assets, or otherwise undertake (or permit to be undertaken)
any activity that would cause the Trust not to be classified for United States
federal income tax purposes as a grantor trust.

 

SECTION 3.4 Authority.

 

Subject to the limitations provided in this Declaration and to the specific
duties of the Property Trustee, the Administrative Trustees shall have exclusive
and complete authority to

 

12



--------------------------------------------------------------------------------

carry out the purposes of the Trust. An action taken by the Administrative
Trustees in accordance with their powers shall constitute the act of and serve
to bind the Trust and an action taken by the Property Trustee on behalf of the
Trust in accordance with its powers shall constitute the act of and serve to
bind the Trust. In dealing with the Trustees acting on behalf of the Trust, no
Person shall be required to inquire into the authority of the Trustees to bind
the Trust. Persons dealing with the Trust are entitled to rely conclusively on
the power and authority of the Trustees as set forth in this Declaration.

 

SECTION 3.5 Title to Property of the Trust.

 

Except as provided in Section 3.8 with respect to the Debentures and the
Property Trustee Account or as otherwise provided in this Declaration, legal
title to all assets of the Trust shall be vested in the Trust. The Holders shall
not have legal title to any part of the assets of the Trust, but shall have an
undivided beneficial interest in the assets of the Trust.

 

SECTION 3.6 Powers and Duties of the Administrative Trustees.

 

The Administrative Trustees shall have the exclusive power, duty and authority,
and are hereby authorized and directed, to cause the Trust to engage in the
following activities:

 

(a) to issue and sell the Securities in accordance with this Declaration;
provided, however, (i) the Trust may issue no more than one series of Preferred
Securities and no more than one series of Common Securities, (ii) there shall be
no interests in the Trust other than the Securities, and (iii) the issuance of
Securities shall be limited to a simultaneous issuance of both Preferred
Securities and Common Securities at the Closing Time;

 

(b) in connection with the issue and sale of the Preferred Securities at the
direction of the Initial Purchaser of Common Securities, to:

 

(i) assist in the preparation of the Offering Memorandum and preliminary
offering memorandum, in each case prepared by the Initial Purchaser of Common
Securities, in relation to the offering and sale of the Preferred Securities to
“qualified institutional buyers” (as defined in Section 144A of the Securities
Act) (“QIBs”) in reliance on Rule 144A under the Securities Act to execute and
file with the Commission, at such time as determined by the Initial Purchaser of
Common Securities, a registration statement (the “Registration Statement”)
prepared by the Initial Purchaser of Common Securities, including any amendments
thereto, covering (a) resales by the holders of all Preferred Securities
(including the Guarantee Agreement), (b) resales by the holders of all
Debentures, (c) the issuance of Common Stock upon the conversion of the
Preferred Securities resold pursuant to such registration statement and (d) the
resale of the Common Stock issuable upon conversion of Preferred Securities by
the holder thereof, and take all other actions as directed by the Initial
Purchaser of Common Securities in connection with the Registration Rights
Agreement;

 

(ii) execute and file any documents prepared by the Initial Purchaser of Common
Securities, or take any acts as determined by the Initial Purchaser of

 

13



--------------------------------------------------------------------------------

Common Securities to be necessary in order to qualify or register all or part of
the Preferred Securities in any state or foreign jurisdiction in which the
Initial Purchaser of Common Securities has determined to qualify or register
such Preferred Securities for sale;

 

(iii) execute and file an application, prepared by the Initial Purchaser of
Common Securities, to the Private Offerings, Resale and Trading through
Automated Linkages (“PORTAL”) Market and, at such time, if any, as determined by
the Initial Purchaser of Common Securities to the New York Stock Exchange, Inc.
or any other national stock exchange or the NASDAQ National Market for listing
or quotation upon notice of issuance of any Preferred Securities, but if and
only if the Initial Purchaser of Common Securities has authorized the
Administrative Trustees to make such filing;

 

(iv) execute and deliver letters, documents, or instruments with DTC and other
Clearing Agencies relating to the Preferred Securities;

 

(v) execute and file with the Commission a registration statement on Form 8-A,
including any amendments thereto, prepared by the Initial Purchaser of Common
Securities relating to the registration of the Preferred Securities under
Section 12 of the Exchange Act, but if and only if the Initial Purchaser of
Common Securities has authorized the Administrative Trustees to make such
filing;

 

(vi) execute and enter into the Purchase Agreement providing for the sale of the
Preferred Securities;

 

(vii) execute and enter into the Registration Rights Agreement; and

 

(viii) execute and file any agreement, certificate or other document which such
Administrative Trustee deems necessary or appropriate in connection with the
issuance and sale of the Preferred Securities;

 

(c) to acquire the Debentures with the proceeds of the sale of the Preferred
Securities and the Common Securities; provided, however, that the Administrative
Trustees shall cause legal title to the Debentures to be held of record in the
name of the Property Trustee for the benefit of the Holders of Preferred
Securities and Holders of Common Securities;

 

(d) to give the Initial Purchaser of Common Securities and the Property Trustee
prompt written notice of the occurrence of a Special Event;

 

(e) to establish a record date with respect to all actions to be taken hereunder
that require a record date be established, including and with respect to, for
the purposes of Section 316(c) of the Trust Indenture Act, Distributions
(subject to Section 2(d) of Annex I), voting rights, redemptions and exchanges,
and to issue relevant notices to the Holders of Preferred Securities and Holders
of Common Securities as to such actions and applicable record dates, except as
such duty has expressly been accorded to the Property Trustee under the terms
hereof (including Annex I);

 

14



--------------------------------------------------------------------------------

(f) to take all actions and perform such duties as may be required of the
Administrative Trustees pursuant to the terms of the Securities;

 

(g) to bring or defend, pay, collect, compromise, arbitrate, resort to legal
action, or otherwise adjust claims or demands of or against the Trust (“Legal
Action”), unless pursuant to Section 3.8(e), the Property Trustee has the
exclusive power to bring such Legal Action;

 

(h) to employ or otherwise engage employees and agents (who may be designated as
officers with titles) and managers, contractors, advisors, and consultants and
pay reasonable compensation for such services;

 

(i) to cause the Trust to comply with the Trust’s obligations under the Trust
Indenture Act;

 

(j) to give the certificate required by Section 314(a)(4) of the Trust Indenture
Act to the Property Trustee, which certificate may be executed by any
Administrative Trustee;

 

(k) to incur expenses that are necessary or incidental to carry out any of the
purposes of the Trust;

 

(l) to act as, or appoint another Person to act as, Registrar, Conversion Agent
for the Securities or to appoint a Paying Agent for the Securities as provided
in Section 7.4, except for such time as such power to appoint a Paying Agent is
vested in the Property Trustee;

 

(m) to take all action that may be necessary or appropriate for the preservation
and the continuation of the Trust’s valid existence, rights, franchises and
privileges as a statutory trust under the laws of the State of Delaware and of
each other jurisdiction in which such existence is necessary to protect the
limited liability of the Holders or to enable the Trust to effect the purposes
for which the Trust was created;

 

(n) to take any action, not inconsistent with this Declaration, the Certificate
of Trust or with applicable law, that the Administrative Trustees determine in
their discretion to be necessary or desirable in carrying out the activities of
the Trust as set out in this Section 3.6, including, but not limited to:

 

(i) causing the Trust not to be deemed to be an Investment Company under the
Investment Company Act;

 

(ii) causing the Trust to be classified for United States federal income tax
purposes as a grantor trust and not as an association taxable as a corporation
or partnership; and

 

15



--------------------------------------------------------------------------------

(iii) cooperating with the Debenture Issuer to ensure that the Debentures will
be treated as indebtedness of the Debenture Issuer for United States federal
income tax purposes;

 

provided that any such action does not materially adversely affect the interests
of the Holders of the Preferred Securities;

 

(o) to take all action necessary to cause all applicable tax returns and tax
information reports that are required to be filed with respect to the Trust to
be duly prepared and filed by the Administrative Trustees, on behalf of the
Trust; and

 

(p) to execute all documents or instruments, perform all duties and powers, and
do all things for and on behalf of the Trust in all matters necessary or
incidental to the foregoing.

 

The Administrative Trustees must exercise the powers set forth in this Section
3.6 in a manner that is consistent with the purposes and functions of the Trust
set out in Section 3.3, and the Administrative Trustees shall not take any
action that is inconsistent with the purposes and functions of the Trust set
forth in Section 3.3.

 

Subject to this Section 3.6, the Administrative Trustees shall have none of the
powers or the authority of the Property Trustee set forth in Section 3.8.

 

Any expenses incurred by the Administrative Trustees pursuant to this Section
3.6 shall be reimbursed by the Debenture Issuer.

 

SECTION 3.7 Prohibition of Actions by the Trust and the Trustees.

 

(a) The Trust shall not, and the Trustees (including the Property Trustee and
the Delaware Trustee) shall not, engage in any activity other than as required
or authorized by this Declaration. In particular, the Trust shall not and the
Trustees (including the Property Trustee and the Delaware Trustee) shall cause
the Trust not to:

 

(i) invest any proceeds received by the Trust from holding the Debentures, but
shall distribute all such proceeds to Holders pursuant to the terms of this
Declaration and of the Securities;

 

(ii) acquire any assets other than as expressly provided herein;

 

(iii) possess Trust property for other than a Trust purpose;

 

(iv) make any loans or incur any indebtedness other than loans represented by
the Debentures;

 

(v) possess any power or otherwise act in such a way as to vary the Trust assets
or the terms of the Securities in any way whatsoever;

 

16



--------------------------------------------------------------------------------

(vi) issue any securities or other evidences of beneficial ownership of, or
beneficial interest in, the Trust other than the Securities;

 

(vii) execute mortgages, pledge or otherwise encumber any of the Trust’s assets;
and

 

(viii) revoke any action previously authorized or approved by a vote of the
Holders of the Preferred Securities, except by subsequent vote of such Holders.

 

(b) So long as the Property Trustee holds any Debentures, the Trustees may not,
without obtaining the prior consent of the Holders of a Majority in liquidation
amount of all outstanding Preferred Securities: (i) direct the time, method and
place of conducting any proceeding for any remedy available to the Debenture
Trustee, or execute any trust or power conferred on the Debenture Trustee with
respect to the Debentures; (ii) revoke any action previously authorized or
approved by a vote of the Holders of the Preferred Securities except by
subsequent vote of such Holders; (iii) waive any past default that is waivable
under Section 5.07 of the Indenture; (iv) exercise any right to rescind or annul
a declaration accelerating the maturity of the principal of the Debentures; or
(v) consent to any amendment, modification or termination of the Indenture or
the Debentures, where such consent shall be required; provided further, where a
consent under the Indenture would require the consent of Holders of more than a
Majority of the aggregate principal amount of Debentures affected thereby, only
the Holders of the percentage of that aggregate stated liquidation amount of the
Preferred Securities which is at least equal to the percentage required under
the Indenture may direct the Property Trustee to give such consent. In addition
to obtaining the approval of the Holders of the Preferred Securities, the
Property Trustee shall be under no obligation to take any of the actions
described in clause (iii), (iv) or (v) unless the Property Trustee has obtained
an Opinion of Counsel experienced in such matters to the effect that the Trust
will not fail to be classified as a grantor trust for federal income tax
purposes after taking the action into account and each Holder will be treated as
owning an undivided beneficial interest in the Debentures. The foregoing
provisions of this Section 3.7(b) are subject to Section 7.8 hereof.

 

SECTION 3.8 Powers and Duties of the Property Trustee.

 

(a) The legal title to the Debentures shall be owned by and held of record in
the name of the Property Trustee in trust for the benefit of the Holders. The
right, title and interest of the Property Trustee to the Debentures shall vest
automatically in each Person who may hereafter be appointed as Property Trustee
in accordance with Section 5.7. Such vesting and cessation of title shall be
effective whether or not conveyancing documents with regard to the Debentures
have been executed and delivered.

 

(b) The Property Trustee shall not transfer its right, title and interest in the
Debentures to the Administrative Trustees or to the Delaware Trustee (if the
Property Trustee does not also act as Delaware Trustee).

 

(c) The Property Trustee shall:

 

(i) establish and maintain a segregated non-interest bearing trust account (the
“Property Trustee Account”) in the name of and under the exclusive control of
the

 

17



--------------------------------------------------------------------------------

Property Trustee on behalf of the Holders and, upon the receipt of payments of
funds made in respect of the Debentures held by the Property Trustee, deposit
such funds into the Property Trustee Account and make payments or cause the
Paying Agent to make payments to the Holders from the Property Trustee Account
in accordance with Section 6.1. Funds in the Property Trustee Account shall be
held uninvested until disbursed in accordance with this Declaration. The
Property Trustee Account shall be an account that is maintained with a banking
institution the rating on whose long-term unsecured indebtedness by a
“nationally recognized statistical rating organization,” as that term is defined
for purposes of Rule 436(g)(2) under the Securities Act, is at least investment
grade;

 

(ii) engage in such ministerial activities as shall be necessary or appropriate
to effect the redemption of the Trust Securities to the extent the Debentures
are redeemed or mature; and

 

(iii) upon written notice of distribution issued by the Administrative Trustees
in accordance with the terms of the Securities, engage in such ministerial
activities as shall be necessary or appropriate to effect the distribution of
the Debentures to Holders upon the occurrence of certain events.

 

(d) The Property Trustee shall take all actions and perform such duties as may
be specifically required of the Property Trustee pursuant to the terms of this
Declaration and the Securities.

 

(e) Subject to Section 3.9(a), the Property Trustee shall take any Legal Action
which arises out of or in connection with an Event of Default (of which a
Responsible Officer has actual knowledge), including in respect of enforcing
rights under the Indenture and the Debentures in respect of an event of default
thereunder, or the Property Trustee’s duties and obligations under this
Declaration or the Trust Indenture Act.

 

(f) The Property Trustee shall not resign as a Trustee unless either:

 

(i) the Trust has been completely liquidated and the proceeds of the liquidation
distributed to the Holders pursuant to the terms of the Securities; or

 

(ii) a successor Property Trustee has been appointed and has accepted that
appointment in accordance with Section 5.7 (a “Successor Property Trustee”).

 

(g) The Property Trustee shall have the legal power to exercise all of the
rights, powers and privileges of a holder of Debentures under the Indenture and,
if an Event of Default actually known to a Responsible Officer occurs and is
continuing, the Property Trustee shall, for the benefit of Holders, enforce its
rights as holder of the Debentures subject to the rights of the Holders pursuant
to the terms of this Declaration and the Securities.

 

(h) The Property Trustee shall be authorized to undertake any actions set forth
in Section 317(a) of the Trust Indenture Act.

 

18



--------------------------------------------------------------------------------

(i) For such time as the Property Trustee is the Paying Agent, the Property
Trustee may authorize one or more Persons, acceptable to the Administrative
Trustees and the Holder of Common Securities, to act as additional Paying Agents
and to pay Distributions, redemption payments or liquidation payments on behalf
of the Trust with respect to all Securities and any such Paying Agent shall
comply with Section 317(b) of the Trust Indenture Act. Any such additional
Paying Agent may be removed by the Property Trustee at any time the Property
Trustee remains as Paying Agent and a successor Paying Agent or additional
Paying Agents may be (but are not required to be) appointed at any time by the
Property Trustee while the Property Trustee is so acting as Paying Agent.

 

(j) The Property Trustee shall give prompt written notice to Holders of any
notice received from the Debenture Issuer of its election to defer payments of
interest on the Debentures by extending the interest payment period under the
Indenture.

 

(k) Subject to this Section 3.8, the Property Trustee shall have none of the
duties, liabilities, powers or the authority of the Administrative Trustees set
forth in Section 3.6.

 

Notwithstanding anything expressed or implied to the contrary in this
Declaration or any Annex or Exhibit hereto, (i) the Property Trustee must
exercise the powers set forth in this Section 3.8 in a manner that is consistent
with the purposes and functions of the Trust set out in Section 3.3, and (ii)
the Property Trustee shall not take any action that is inconsistent with the
purposes and functions of the Trust set out in Section 3.3.

 

SECTION 3.9 Certain Duties and Responsibilities of the Property Trustee.

 

(a) The Property Trustee, before the occurrence of any Event of Default and
after the curing or waiving of all Events of Default that may have occurred,
shall undertake to perform only such duties as are specifically set forth in
this Declaration and in the Securities and no implied covenants or obligations
shall be read into this Declaration against the Property Trustee. In case an
Event of Default has occurred (that has not been cured or waived pursuant to
Section 2.6) of which a Responsible Officer has actual knowledge, the Property
Trustee shall exercise such of the rights and powers vested in it by this
Declaration, and use the same degree of care and skill in their exercise, as a
prudent person would exercise or use under the circumstances in the conduct of
his or her own affairs. If no Event of Default exists and the Property Trustee
is required to decide between alternative courses of action or to construe
ambiguous provisions in this Declaration or is unsure of the application of any
provision of this Declaration, and the matter is not one on which Holders of the
Preferred Securities or the Common Securities are entitled under this
Declaration to vote, then the Property Trustee shall take such action as
directed by the Holder of Common Securities and, if not directed, shall take
such action as it deems advisable and in the best interests of the Holders of
Preferred Securities and will have no liability, except for its own bad faith,
negligence or willful misconduct.

 

19



--------------------------------------------------------------------------------

(b) No provision of this Declaration shall be construed to relieve the Property
Trustee from liability for its own negligent action, its own negligent failure
to act, or its own willful misconduct, except that:

 

(i) prior to the occurrence of an Event of Default and after the curing or
waiving of all such Events of Default that may have occurred:

 

(A) the duties and obligations of the Property Trustee shall be determined
solely by the express provisions of this Declaration and in the Securities and
the Property Trustee shall not be liable except for the performance of such
duties and obligations as are specifically set forth in this Declaration and in
the Securities, and no implied covenants or obligations shall be read into this
Declaration against the Property Trustee; and

 

(B) in the absence of bad faith on the part of the Property Trustee, the
Property Trustee may conclusively rely, as to the truth of the statements and
the correctness of the opinions expressed therein, upon any certificates or
opinions furnished to the Property Trustee and conforming to the requirements of
this Declaration; provided, however, that in the case of any such certificates
or opinions that by any provision hereof are specifically required to be
furnished to the Property Trustee, the Property Trustee shall be under a duty to
examine the same to determine whether or not on their face they conform to the
requirements of this Declaration (but need not confirm or investigate the
accuracy of mathematical calculations or other facts stated therein);

 

(ii) the Property Trustee shall not be liable for any error of judgment made in
good faith by a Responsible Officer, unless it shall be proved that the Property
Trustee was negligent in ascertaining the pertinent facts;

 

(iii) the Property Trustee shall not be liable with respect to any action taken
or omitted to be taken by it in good faith in accordance with the direction of
the Holders of not less than a majority in liquidation amount of the Securities
relating to the time, method and place of conducting any proceeding for any
remedy available to the Property Trustee, or exercising any trust or power
conferred upon the Property Trustee under this Declaration;

 

(iv) no provision of this Declaration shall require the Property Trustee to
expend or risk its own funds or otherwise incur personal financial liability in
the performance of any of its duties or in the exercise of any of its rights or
powers, if it shall have reasonable grounds for believing that the repayment of
such funds or liability is not reasonably assured to it under the terms of this
Declaration or indemnity reasonably satisfactory to the Property Trustee against
such risk or liability is not reasonably assured to it;

 

(v) the Property Trustee’s sole duty with respect to the custody, safe keeping
and physical preservation of the Debentures and the Property Trustee Account
shall be to deal with such property in a similar manner as the Property Trustee
deals with similar property for its own account, subject to the protections and
limitations on liability afforded to the Property Trustee under this Declaration
and the Trust Indenture Act;

 

20



--------------------------------------------------------------------------------

(vi) the Property Trustee shall have no duty or liability for or with respect to
the value, genuineness, existence or sufficiency of the Debentures or the
payment of any taxes or assessments levied thereon or in connection therewith;

 

(vii) the Property Trustee shall not be liable for any interest on any money
received by it. Money held by the Property Trustee need not be segregated from
other funds held by it except in relation to the Property Trustee Account
maintained by the Property Trustee pursuant to Section 3.8(c)(i) and except to
the extent otherwise required by law;

 

(viii) the Property Trustee shall not be responsible for monitoring the
compliance by the Administrative Trustees or the Initial Purchaser of Common
Securities with their respective duties under this Declaration, nor shall the
Property Trustee be liable for any default or misconduct of the Administrative
Trustees or the Initial Purchaser of Common Securities; and

 

(ix) the Property Trustee shall not be deemed to have notice of any Event of
Default unless a Responsible Officer of the Property Trustee has actual
knowledge thereof or unless written notice of any event which is in fact such a
default is received by the Property Trustee at the Corporate Trust Office of the
Property Trustee, and such notice references the Securities and this Indenture,
except as set forth in Section 2.7(b).

 

SECTION 3.10 Certain Rights of Property Trustee.

 

(a) Subject to the provisions of Section 3.9:

 

(i) the Property Trustee may conclusively rely and shall be fully protected in
acting or refraining from acting upon any resolution, certificate, statement,
instrument, opinion, report, notice, request, direction, consent, order, bond,
debenture, note, other evidence of indebtedness or other paper or document
believed by it to be genuine and to have been signed, sent or presented by the
proper party or parties;

 

(ii) any direction or act of the Initial Purchaser of Common Securities or the
Administrative Trustees contemplated by this Declaration may be sufficiently
evidenced by an Officers’ Certificate;

 

(iii) whenever in the administration of this Declaration, the Property Trustee
shall deem it desirable that a matter be proved or established before taking,
suffering or omitting any action hereunder, the Property Trustee (unless other
evidence is herein specifically prescribed) may, in the absence of bad faith on
its part, request and conclusively rely upon an Officers’ Certificate which,
upon receipt of such request, shall be promptly delivered by the Initial
Purchaser of Common Securities or the Administrative Trustees;

 

(iv) the Property Trustee shall have no duty to see to any recording, filing or
registration of any instrument (including any financing or continuation
statement or any filing under tax or securities laws) or any rerecording,
refiling or re-registration thereof;

 

21



--------------------------------------------------------------------------------

(v) the Property Trustee may consult with counsel or other experts of its
selection and the advice or opinion of such counsel and experts with respect to
legal matters or advice within the scope of such experts’ area of expertise
shall be full and complete authorization and protection in respect of any action
taken, suffered or omitted by it hereunder in good faith and in accordance with
such advice or opinion, such counsel may be counsel to the Initial Purchaser of
Common Securities or any of its Affiliates, and may include any of its
employees. The Property Trustee shall have the right at any time to seek
instructions concerning the administration of this Declaration from any court of
competent jurisdiction;

 

(vi) the Property Trustee shall be under no obligation to exercise any of the
rights or powers vested in it by this Declaration at the request or direction of
any Holder, unless such Holder shall have provided to the Property Trustee
security and indemnity, reasonably satisfactory to the Property Trustee, against
the costs, expenses (including reasonable attorneys’ fees and expenses and the
expenses of the Property Trustee’s agents, nominees or custodians) and
liabilities that might be incurred by it in complying with such request or
direction, including such reasonable advances as may be requested by the
Property Trustee provided, that, nothing contained in this Section 3.10(a)(vi)
shall be taken to relieve the Property Trustee, upon the occurrence of an Event
of Default, of its obligation to exercise the rights and powers vested in it by
this Declaration;

 

(vii) the Property Trustee shall not be bound to make any investigation into the
facts or matters stated in any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, bond, debenture,
note, other evidence of indebtedness or other paper or document, but the
Property Trustee, in its discretion, may make such further inquiry or
investigation into such facts or matters as it may see fit;

 

(viii) the Property Trustee may execute any of the trusts or powers hereunder or
perform any duties hereunder either directly or by or through agents,
custodians, nominees or attorneys and the Property Trustee shall not be
responsible for any misconduct or negligence on the part of any agent or
attorney appointed with due care by it hereunder;

 

(ix) any action taken by the Property Trustee or its agents hereunder shall bind
the Trust and the Holders, and the signature of the Property Trustee or its
agents alone shall be sufficient and effective to perform any such action and no
third party shall be required to inquire as to the authority of the Property
Trustee to so act or as to its compliance with any of the terms and provisions
of this Declaration, both of which shall be conclusively evidenced by the
Property Trustee’s or its agent’s taking such action;

 

(x) whenever in the administration of this Declaration the Property Trustee
shall deem it desirable to receive instructions with respect to enforcing any
remedy or right or taking any other action hereunder, the Property Trustee (i)
may request instructions from the Holders which instructions may only be given
by the Holders of the same proportion in liquidation amount of the Securities as
would be entitled to direct the Property Trustee under the terms of the
Securities in respect of such remedy, right or action, (ii) may refrain from
enforcing such remedy or right or taking such other action until such
instructions are received, and (iii) shall be protected in conclusively relying
on or acting in accordance with such instructions;

 

22



--------------------------------------------------------------------------------

(xi) except as otherwise expressly provided by this Declaration, the Property
Trustee shall not be under any obligation to take any action that is
discretionary under the provisions of this Declaration;

 

(xii) the Property Trustee shall not be liable for any action taken, suffered,
or omitted to be taken by it in good faith, without negligence, and reasonably
believed by it to be authorized or within the discretion or rights or powers
conferred upon it by this Declaration;

 

(xiii) the rights, privileges, protections, immunities and benefits given to the
Property Trustee, including, without limitation, its right to be indemnified,
are extended to, and shall be enforceable by, the Property Trustee in each of
its capacities hereunder, and to each agent, custodian and other Person employed
to act hereunder; and

 

(xiv) the Property Trustee may request that the Initial Purchaser of Common
Securities deliver an Officers’ Certificate setting forth the names of
individuals and/or titles of officers authorized at such time to take specified
actions pursuant to this Declaration, which Officers’ Certificate may be signed
by any person authorized to sign an Officers’ Certificate, including any person
specified as so authorized in any such certificate previously delivered and not
superceded.

 

(xv) The permissive rights of the Property Trustee to do things enumerated in
this Declaration shall not be construed as duties.

 

(b) No provision of this Declaration shall be deemed to impose any duty or
obligation on the Property Trustee to perform any act or acts or exercise any
right, power, duty or obligation conferred or imposed on it, in any jurisdiction
in which it shall be illegal, or in which the Property Trustee shall be
unqualified or incompetent in accordance with applicable law, to perform any
such act or acts, or to exercise any such right, power, duty or obligation. No
permissive power or authority available to the Property Trustee shall be
construed to be a duty.

 

SECTION 3.11 Delaware Trustee.

 

Notwithstanding any other provision of this Declaration other than Section 5.2,
the Delaware Trustee shall not be entitled to exercise any powers, nor shall the
Delaware Trustee have any of the duties and responsibilities of the
Administrative Trustees or the Property Trustee described in this Declaration.
Except as set forth in Section 5.2, the Delaware Trustee shall be a Trustee for
the sole and limited purpose of fulfilling the requirements of Section 3807 of
the Statutory Trust Act. In the event the Delaware Trustee shall at any time be
required to take any action or perform any duty hereunder, the Delaware Trustee
shall be entitled to the benefits of Section 3.9(b)(ii)-(viii) and Section 3.10.
No implied covenants or obligations shall be read into this Declaration against
the Delaware Trustee.

 

23



--------------------------------------------------------------------------------

SECTION 3.12 Execution of Documents.

 

Unless otherwise determined by the Administrative Trustees, and except as
otherwise required by the Statutory Trust Act, a majority of the Administrative
Trustees or, if there are only two, any Administrative Trustee or, if there is
only one, such Administrative Trustee is authorized to execute and deliver on
behalf of the Trust any documents that the Administrative Trustees have the
power and authority to execute pursuant to Section 3.6; provided that the
Registration Statement referred to in Section 3.6(b)(i), including any
amendments thereto, shall be signed by all of the Administrative Trustees.

 

SECTION 3.13 Not Responsible for Recitals or Issuance of Securities.

 

The recitals contained in this Declaration and the Securities shall be taken as
the statements of the Initial Purchaser of Common Securities, and the Trustees
do not assume any responsibility for their correctness. The Trustees make no
representations as to the value or condition of the property of the Trust or any
part thereof. The Trustees make no representations as to the validity or
sufficiency of this Declaration or the Securities.

 

SECTION 3.14 Duration of Trust.

 

The Trust, unless terminated pursuant to the provisions of Article VIII hereof,
shall have existence up to December 31, 2039.

 

SECTION 3.15 Mergers.

 

(a) The Trust may not merge with or into, consolidate, amalgamate, or be
replaced by, or convey, transfer or lease all or substantially all of its
properties and assets to any Person, except as described in Section 3.15(b) and
(c).

 

(b) The Trust may, at the request of the Holder of Common Securities, with the
consent of the Administrative Trustees or, if there are more than two, a
majority of the Administrative Trustees and without the consent of the Holders,
the Delaware Trustee or the Property Trustee, merge with or into, consolidate,
amalgamate, or be replaced by, or convey, transfer or lease all or substantially
all of its properties and assets to, a trust organized as such under the laws of
any State; provided that:

 

(i) such successor entity (if not the original Trust) (the “Successor Entity”)
either:

 

(A) expressly assumes all of the obligations of the Trust under the Securities;
or

 

(B) substitutes for the Securities other securities having substantially the
same terms as the Securities (the “Successor Securities”) so long as the
Successor Securities rank the same as the Securities rank with respect to
Distributions and payments upon liquidation, redemption and otherwise;

 

24



--------------------------------------------------------------------------------

(ii) the Holder of Common Securities expressly appoints a trustee of any
Successor Entity that possesses the same powers and duties as the Property
Trustee as the holder of the Debentures;

 

(iii) any such preferred Successor Securities are listed, or any such preferred
Successor Securities will be listed upon notification of issuance, on any
national securities exchange or with another organization on which the Preferred
Securities are then listed or quoted, if any;

 

(iv) if the Preferred Securities (including any Successor Securities) or the
Debentures are rated by any nationally recognized statistical rating
organization prior to such transaction, such merger, consolidation,
amalgamation, replacement, conveyance, transfer or lease does not cause either
the Preferred Securities (including any Successor Securities), or the Debentures
to have a lower rating by any nationally recognized statistical rating
organization;

 

(v) such merger, consolidation, amalgamation, replacement, conveyance, transfer
or lease does not adversely affect the rights, preferences and privileges of the
Holders (including the holders of any Successor Securities) in any material
respect;

 

(vi) any Successor Entity has a purpose substantially identical to that of the
Trust;

 

(vii) prior to such merger, consolidation, amalgamation, replacement,
conveyance, transfer or lease, the Holder of Common Securities and the Property
Trustee has received an opinion of counsel to the Trust experienced in such
matters to the effect that:

 

(A) such merger, consolidation, amalgamation, replacement, conveyance, transfer
or lease does not adversely affect the rights, preferences and privileges of the
Holders (including the holders of any Successor Securities) in any material
respect;

 

(B) following such merger, consolidation, amalgamation, replacement, conveyance,
transfer or lease, neither the Trust nor the Successor Entity will be an
Investment Company; and

 

(C) following such merger, consolidation, amalgamation, replacement, conveyance,
transfer or lease, the Trust continues to be, and the Successor Entity will be,
classified as a grantor trust for United States federal income tax purposes;

 

(viii) the Holder of Common Securities or any permitted successor or assignee
owns all of the common securities of any Successor Entity and guarantees the
obligations of such Successor Entity under any Successor Securities at least to
the extent provided by the Guarantee Agreement; and

 

25



--------------------------------------------------------------------------------

(ix) there shall have been furnished to the Property Trustee an Officer’s
Certificate and an Opinion of Counsel, each to the effect that all conditions
precedent in this Declaration to such transaction have been satisfied.

 

(c) Notwithstanding Section 3.15(b), the Trust shall not, except with the
consent of Holders of 100% in liquidation amount of the Securities, consolidate,
amalgamate, merge with or into, or be replaced by, or convey, transfer or lease
all or substantially all of its properties and assets to any other Person or
permit any other Person to consolidate, amalgamate, merge with or into, or
replace it if such consolidation, amalgamation, merger, replacement, conveyance,
transfer or lease would cause the Trust or the Successor Entity not to be
classified as a grantor trust for United States federal income tax purposes or
would cause any holder of the Preferred Securities or the Successor Securities
not to be treated as owning an undivided beneficial interest in the Debentures.

 

ARTICLE IV

INITIAL PURCHASER OF COMMON SECURITIES

 

SECTION 4.1 Purchase of Common Securities by Initial Purchaser.

 

At the Closing Time, the Initial Purchaser of Common Securities will purchase
all of the Common Securities then issued by the Trust, the aggregate liquidation
amount of such Common Securities purchased by the Initial Purchaser of Common
Securities shall at such date equal at least 3% of the total capital of the
Trust.

 

SECTION 4.2 Responsibilities of the Initial Purchaser of Common Securities.

 

In connection with the issue and sale of the Preferred Securities, the Initial
Purchaser of Common Securities shall have the exclusive right and responsibility
to engage in the following activities:

 

(a) to prepare the Offering Memorandum and to prepare for filing by the Trust
with the Commission the Registration Statement, including any amendments
thereto;

 

(b) to determine the states and foreign jurisdictions in which to take
appropriate action to qualify or register for sale all or part of the Preferred
Securities and to do any and all such acts other than actions which must be
taken by the Trust, and advise the Trust of actions it must take, and prepare
for execution and filing any documents to be executed and filed by the Trust, as
the Initial Purchaser of Common Securities deems necessary or advisable in order
to comply with the applicable laws of any such states and foreign jurisdictions;

 

(c) if so determined by the Initial Purchaser of Common Securities, to prepare
for filing by the Trust an application to PORTAL, to the New York Stock Exchange
or any other national stock exchange or the NASDAQ National Market for listing
or quotation upon notice of issuance of any Preferred Securities;

 

(d) to prepare for filing by the Trust with the Commission a registration
statement on Form 8-A relating to the registration of the Preferred Securities
under

 

26



--------------------------------------------------------------------------------

Section 12 of the Exchange Act, including any amendments thereto, if the Initial
Purchaser of Common Securities in its sole discretion determines such a filing
is necessary or appropriate; and

 

(e) to negotiate the terms of the Purchase Agreement, the Registration Rights
Agreement, and other related agreements providing for the sale of the Preferred
Securities.

 

SECTION 4.3 Right to Proceed.

 

The Initial Purchaser of Common Securities acknowledges the rights of the
Holders of Preferred Securities, in the event that a failure of the Trust to pay
Distributions on the Preferred Securities is attributable to the failure of the
Debenture Issuer to pay interest or principal on the Debentures, to institute a
proceeding directly against the Debenture Issuer for enforcement of its payment
obligations on the Debentures.

 

SECTION 4.4 Right to Terminate Trust.

 

The Holder of Common Securities will have the right at any time to terminate the
Trust and, after satisfaction of liabilities to creditors of the Trust as
required by applicable law, to cause the Debentures to be distributed to the
Holders of the Trust Securities in liquidation of the Trust. Such right is
subject to the receipt of any required regulatory approvals.

 

ARTICLE V

TRUSTEES

 

SECTION 5.1 Number of Trustees: Appointment of Co-Trustee.

 

The number of Trustees initially shall be five, consisting of three
Administrative Trustees, the Delaware Trustee and the Property Trustee, and:

 

(a) at any time before the issuance of any Securities, the Initial Purchaser of
Common Securities may, by written instrument, increase or decrease the number of
Trustees; and

 

(b) after the issuance of any Securities, the number of Trustees may be
increased or decreased by vote of the Holders of a Majority in liquidation
amount of the Common Securities voting as a class at a meeting of the Holders of
the Common Securities;

 

provided, however, that, the number of Trustees shall in no event be less than
three (3); provided further that (1) one Trustee, in the case of a natural
person, shall be a person who is a resident of the State of Delaware or that, if
not a natural person, is an entity which has its principal place of business in
the State of Delaware (the “Delaware Trustee”); (2) there shall be at least one
Trustee who is an employee or officer of, or is affiliated with, the Initial
Purchaser of Common Securities (an “Administrative Trustee”); (3) one Trustee
shall be the Property Trustee for so long as this Declaration is required to
qualify as an indenture under the Trust Indenture Act, and such Trustee may also
serve as Delaware Trustee if it meets the applicable requirements, (4) no
Trustee shall

 

27



--------------------------------------------------------------------------------

be a resident of, if a natural person, or have their principal place of business
in, if not a natural person, the Commonwealth of Massachusetts, and (5) no
Trustee shall take any action otherwise permitted under this Declaration or
otherwise act on behalf of the Trust within the Commonwealth of Massachusetts.
Notwithstanding the above, unless an Event of Default shall have occurred and be
continuing, at any time or times, for the purpose of meeting the legal
requirements of the Trust Indenture Act or of any jurisdiction in which any part
of the Trust’s property may at the time be located, the Holders of a Majority in
liquidation amount of the Common Securities acting as a class at a meeting of
the Holders of the Common Securities, and the Administrative Trustees shall have
power to appoint one or more Persons either to act as a co-trustee, jointly with
the Property Trustee, of all or any part of the Trust’s property, or to act as
separate trustee of any such property, in either case with such powers as may be
provided in the instrument of appointment, and to vest in such Person or Persons
in such capacity any property, title, right or power deemed necessary or
desirable, subject to the provisions of this Declaration. In case an Event of
Default has occurred and is continuing, the Property Trustee alone shall have
power to make any such appointment of a co-trustee.

 

SECTION 5.2 Delaware Trustee.

 

If required by the Statutory Trust Act, the Delaware Trustee shall be:

 

(a) a natural person who is a resident of the State of Delaware; or

 

(b) if not a natural person, an entity which has its principal place of business
in the State of Delaware, and otherwise meets the requirements of applicable
law,

 

provided that, if the Property Trustee has its principal place of business in
the State of Delaware and otherwise meets the requirements of applicable law,
then the Property Trustee shall also be the Delaware Trustee and Section 3.11
shall have no application.

 

SECTION 5.3 Property Trustee; Eligibility.

 

(a) There shall at all times be one Trustee (the “Property Trustee”) which shall
act as Property Trustee which shall:

 

(i) not be an Affiliate of the Initial Purchaser of Common Securities; and

 

(ii) be a corporation organized and doing business under the laws of the United
States of America or any State or Territory thereof or of the District of
Columbia, or a corporation or Person permitted by the Commission to act as an
institutional trustee under the Trust Indenture Act, authorized under such laws
to exercise corporate trust powers, having a combined capital and surplus of at
least 50 million U.S. dollars ($50,000,000), and subject to supervision or
examination by federal, state, territorial or District of Columbia authority. If
such corporation publishes reports of condition at least annually, pursuant to
law or to the requirements of the supervising or examining authority referred to
above, then for the purposes of this Section 5.3(a)(ii), the combined capital
and surplus of such corporation shall be deemed to be its combined capital and
surplus as set forth in its most recent report of condition so published.

 

28



--------------------------------------------------------------------------------

(b) If at any time the Property Trustee shall cease to be eligible to so act
under Section 5.3(a), the Property Trustee shall immediately resign in the
manner and with the effect set forth in Section 5.7(c).

 

(c) If the Property Trustee has or shall acquire any “conflicting interest”
within the meaning of Section 310(b) of the Trust Indenture Act, the Property
Trustee and the Holder of the Common Securities (as if it were the obligor
referred to in Section 310(b) of the Trust Indenture Act) shall in all respects
comply with the provisions of Section 310(b) of the Trust Indenture Act.

 

(d) The Guarantee Agreement shall be deemed to be specifically described in this
Declaration for purposes of clause (i) of the first provision contained in
Section 310(b) of the Trust Indenture Act.

 

(e) The initial Property Trustee shall be:

 

SunTrust Bank

25 Park Place, 24th Floor

Atlanta, Georgia 30303

Fax: (404) 588-7335

Telephone: (404) 588-7591

Attention: George Hogan

 

SECTION 5.4 Certain Qualifications of Administrative Trustees and Delaware
Trustee Generally.

 

Each Administrative Trustee and the Delaware Trustee (unless the Property
Trustee also acts as Delaware Trustee) shall be either a natural person who is
at least 21 years of age or a legal entity that shall act through one or more
Authorized Officers.

 

SECTION 5.5 Administrative Trustees.

 

The initial Administrative Trustees shall be:

 

Jonathan H. Parker,

Emanuela M. Allgood, and

Carissa J.S. Barker

c/o Borel Private Bank & Trust Company

160 Bovet Road

San Mateo, CA 94402 Fax: (650) 378-3774 Tel: (650) 378-3638

Attention: Emanuela M. Allgood

 

(a) Except as expressly set forth in this Declaration and except if a meeting of
the Administrative Trustees is called with respect to any matter over which the
Administrative Trustees have power to act, any power of the Administrative
Trustees may be exercised by, or with the consent of, any one such
Administrative Trustee.

 

29



--------------------------------------------------------------------------------

(b) Unless otherwise determined by the Administrative Trustees, and except as
otherwise required by the Statutory Trust Act or applicable law, any
Administrative Trustee is authorized to execute on behalf of the Trust any
documents which the Administrative Trustees have the power and authority to
cause the Trust to execute pursuant to Section 3.6, provided, that, the
Registration Statement referred to in Section 3.6, including any amendments
thereto, shall be signed by all of the Administrative Trustees; and

 

(c) An Administrative Trustee may, by power of attorney consistent with
applicable law, delegate to any other natural person over the age of 21 his or
her power for the purposes of signing any documents which the Administrative
Trustees have power and authority to cause the Trust to execute pursuant to
Section 3.6; provided, however, that such person shall not execute any such
document within the Commonwealth of Massachusetts.

 

SECTION 5.6 Delaware Trustee.

 

The initial Delaware Trustee shall be:

 

SunTrust Delaware Trust Company

1011 Centre Road, Suite 108

Wilmington, DE 19805

Attention: Corporate Trust Department

 

with a copy to

 

SunTrust Bank

25 Park Place, 24th Floor

Atlanta, Georgia 30303

Fax: (404) 588-7335

Telephone: (404) 588-7591

Attention: George Hogan

 

SECTION 5.7 Appointment, Removal and Resignation of Trustees.

 

(a) Except as provided otherwise in this Section 5.7 and in Annex I hereto
Trustees may be appointed or removed without cause at any time:

 

(i) until the issuance of any Securities, by written instrument executed by the
Initial Purchaser of Common Securities;

 

(ii) after the issuance of any Securities:

 

(A) unless an Event of Default shall have occurred and be continuing, by vote of
the Holders of a Majority in liquidation amount of the Common Securities voting
as a class at a meeting of the Holders of the Common Securities; and

 

30



--------------------------------------------------------------------------------

(B) if an Event of Default shall have occurred and be continuing, in which event
the Property Trustee or the Delaware Trustee may be removed only by the vote of
Holders of a Majority in liquidation amount of the Preferred Securities voting
as a class at a meeting of Holders of the Preferred Securities.

 

(b) (i) The Trustee that acts as Property Trustee shall not be removed in
accordance with Section 5.7(a) until a Successor Property Trustee has been
appointed and has accepted such appointment by written instrument executed by
such Successor Property Trustee and delivered to the Administrative Trustees and
the Initial Purchaser of Common Securities; and

 

(ii) The Trustee that acts as Delaware Trustee shall not be removed in
accordance with Section 5.7(a) until a successor Trustee possessing the
qualifications to act as Delaware Trustee under Sections 5.2 and 5.4 (a
“Successor Delaware Trustee”) has been appointed and has accepted such
appointment by written instrument executed by such Successor Delaware Trustee
and delivered to the Administrative Trustees and the Initial Purchaser of Common
Securities.

 

(c) A Trustee appointed to office shall hold office until his successor shall
have been appointed or until his death, removal or resignation. Any Trustee may
resign from office (without need for prior or subsequent accounting) by an
instrument in writing signed by the Trustee and delivered to the Initial
Purchaser of Common Securities and the Trust, which resignation shall take
effect upon such delivery or upon such later date as is specified therein;
provided, however, that:

 

(i) No such resignation of the Trustee that acts as the Property Trustee shall
be effective:

 

(A) until a Successor Property Trustee has been appointed and has accepted such
appointment by instrument executed by such Successor Property Trustee and
delivered to the Trust, the Initial Purchaser of Common Securities and the
resigning Property Trustee; or

 

(B) until the assets of the Trust have been completely liquidated and the
proceeds thereof distributed to the Holders; and

 

(ii) No such resignation of the Trustee that acts as the Delaware Trustee shall
be effective until a Successor Delaware Trustee has been appointed and has
accepted such appointment by instrument executed by such Successor Delaware
Trustee and delivered to the Trust, the Initial Purchaser of Common Securities
and the resigning Delaware Trustee.

 

(d) The Holders of the Common Securities or, if an Event of Default shall have
occurred and be continuing after the issuance of the Securities, the Holders of
the Preferred Securities shall use their best efforts to promptly appoint a
Successor Delaware Trustee or Successor Property Trustee, as the case may be, if
the Property Trustee or the Delaware Trustee delivers an instrument of
resignation in accordance with this Section 5.7.

 

31



--------------------------------------------------------------------------------

(e) If no Successor Property Trustee or Successor Delaware Trustee shall have
been appointed and accepted appointment as provided in this Section 5.7 within
60 days after delivery of an instrument of resignation or removal, the Property
Trustee or Delaware Trustee resigning or being removed, as applicable, at the
expense of the Initial Purchaser of Common Securities, may petition any court of
competent jurisdiction for appointment of a Successor Property Trustee or
Successor Delaware Trustee. Such court may thereupon, after prescribing such
notice, if any, as it may deem proper and prescribe, appoint a Successor
Property Trustee or Successor Delaware Trustee, as the case may be.

 

(f) No Property Trustee or Delaware Trustee shall be liable for the acts or
omissions to act of any Successor Property Trustee or Successor Delaware
Trustee, as the case may be.

 

(g) At the time of resignation or removal of the Property Trustee or the
Delaware Trustee, the Debenture Issuer shall pay to such Trustee any amounts
that may be owed to such Trustee pursuant to Section 10.4.

 

SECTION 5.8 Vacancies Among Trustees.

 

If a Trustee ceases to hold office for any reason and the number of Trustees is
not reduced pursuant to Section 5.1, or if the number of Trustees is increased
pursuant to Section 5.1, a vacancy shall occur. A resolution certifying the
existence of such vacancy by the Administrative Trustees or, if there are more
than two, a majority of the Administrative Trustees shall be conclusive evidence
of the existence of such vacancy. The vacancy shall be filled with a Trustee
appointed in accordance with Section 5.7.

 

SECTION 5.9 Effect of Vacancies.

 

The death, resignation, retirement, removal, bankruptcy, dissolution,
liquidation, incompetence or incapacity to perform the duties of a Trustee shall
not operate to dissolve, terminate or annul the Trust. Whenever a vacancy in the
number of Administrative Trustees shall occur, until such vacancy is filled by
the appointment of an Administrative Trustee in accordance with Section 5.7, the
Administrative Trustees in office, regardless of their number, shall have all
the powers granted to the Administrative Trustees and shall discharge all the
duties imposed upon the Administrative Trustees by this Declaration.

 

SECTION 5.10 Meetings.

 

If there is more than one Administrative Trustee, meetings of the Administrative
Trustees shall be held from time to time upon the call of any Administrative
Trustee. Regular meetings of the Administrative Trustees may be held at a time
and place fixed by resolution of the Administrative Trustees. Notice of any
in-person meetings of the Administrative Trustees shall be hand delivered or
otherwise delivered in writing (including by facsimile, with a hard copy by
overnight courier) not less than 24 hours before such meeting. No meeting of the
Administrative Trustees shall be held within the Commonwealth of Massachusetts.
Notice of any telephonic meetings of the Administrative Trustees or any
committee thereof shall be hand delivered or otherwise delivered in writing
(including by facsimile, with a hard copy by

 

32



--------------------------------------------------------------------------------

overnight courier) not less than 24 hours before a meeting. Notices shall
contain a brief statement of the time, place and anticipated purposes of the
meeting. The presence (whether in person or by telephone) of an Administrative
Trustee at a meeting shall constitute a waiver of notice of such meeting except
where an Administrative Trustee attends a meeting for the express purpose of
objecting to the transaction of any activity on the ground that the meeting has
not been lawfully called or convened. Unless provided otherwise in this
Declaration, any action of the Administrative Trustees may be taken at a meeting
by vote of a majority of the Administrative Trustees present (whether in person
or by telephone) and eligible to vote with respect to such matter, provided that
a Quorum is present, or without a meeting by the unanimous written consent of
the Administrative Trustees. In the event there is only one Administrative
Trustee, any and all action of such Administrative Trustee shall be evidenced by
a written consent of such Administrative Trustee.

 

SECTION 5.11 Delegation of Power.

 

(a) Any Administrative Trustee may, by power of attorney consistent with
applicable law, delegate to any other natural person over the age of 21 his or
her power for the purpose of executing any documents contemplated in Section
3.6, including any registration statement or amendment thereto filed with the
Commission, or making any other governmental filing; provided, however, that
such person shall not execute any such document within the Commonwealth of
Massachusetts; and

 

(b) The Administrative Trustees shall have power to delegate from time to time
to such of their number or to officers of the Trust the doing of such things and
the execution of such instruments either in the name of the Trust or the names
of the Administrative Trustees or otherwise as the Administrative Trustees may
deem expedient, to the extent such delegation is not prohibited by applicable
law or contrary to the provisions of the Trust, as set forth herein.

 

SECTION 5.12 Merger, Conversion, Consolidation or Succession to Business.

 

If the Property Trustee, the Delaware Trustee or any Administrative Trustee that
is not a natural person, as the case may be, is merged, converted or
consolidated into another Person, or any such Trustee is a party to a merger,
conversion or consolidation that results in a new entity, or any Person succeeds
to all or substantially all the corporate trust business of the Property
Trustee, the Delaware Trustee or any Administrative Trustee that is not a
natural person, as the case may be, the new entity shall be the successor of the
Property Trustee, the Delaware Trustee or the Administrative Trustee, as the
case may be, hereunder, without the execution or filing of any paper or any
further act on the part of any of the parties hereto, provided such Person shall
be otherwise qualified and eligible.

 

ARTICLE VI

DISTRIBUTIONS

 

SECTION 6.1 Distributions.

 

Holders shall receive Distributions in accordance with the applicable terms of
the relevant Holder’s Securities. If and to the extent that the Debenture Issuer
makes a payment of

 

33



--------------------------------------------------------------------------------

interest (including Compounded Interest, Liquidated Damages and Additional
Sums), or principal on the Debentures held by the Property Trustee, or other
amounts payable thereunder with respect to overdue installments of principal or
interest, or any other payments with respect to the Debentures held by the
Property Trustee (the amount of any such payment being a “Payment Amount”), the
Property Trustee shall and is directed, to the extent funds are available for
that purpose, to make a distribution (a “Distribution”) of the Payment Amount to
Holders.

 

ARTICLE VII

ISSUANCE OF SECURITIES

 

SECTION 7.1 General Provisions Regarding Securities.

 

(a) The Administrative Trustees shall on behalf of the Trust issue one class of
convertible trust preferred securities representing undivided beneficial
interests in the assets of the Trust having such terms as are set forth in Annex
I (the “Preferred Securities”) and one class of common securities representing
undivided beneficial interests in the assets of the Trust having such terms as
are set forth in Annex I (the “Common Securities”). The Trust shall issue no
securities or other interests in the assets of the Trust other than the
Preferred Securities and the Common Securities.

 

(b) The consideration received by the Trust for the issuance of the Securities
shall constitute a contribution to the capital of the Trust and shall not
constitute a loan to the Trust.

 

(c) Upon issuance of the Securities as provided in this Declaration, the
Securities so issued shall be deemed to be validly issued, fully paid and
non-assessable.

 

(d) Every Person, by virtue of having become a Holder or a beneficial owner in
any Global Preferred Security in accordance with the terms of this Declaration,
shall be deemed to have expressly assented and agreed to the terms of, and shall
be bound by, this Declaration.

 

SECTION 7.2 Execution and Authentication.

 

(a) The Securities shall be signed on behalf of the Trust by an Administrative
Trustee. In case any Administrative Trustee of the Trust who shall have signed
any of the Securities shall cease to be such Administrative Trustee before the
Securities so signed shall be delivered by the Trust, such Securities
nevertheless may be delivered as though the person who signed such Securities
had not ceased to be such Administrative Trustee; and any Securities may be
signed on behalf of the Trust by such persons who, at the actual date of
execution of such Security, shall be the Administrative Trustees of the Trust,
although at the date of the execution and delivery of the Declaration any such
person was not an Administrative Trustee.

 

(b) One Administrative Trustee shall sign the Securities for the Trust by manual
or facsimile signature. Unless otherwise determined by the Trust, such signature
shall, in the case of Common Securities, be a manual signature.

 

34



--------------------------------------------------------------------------------

A Security shall not be valid until authenticated by the manual signature of an
authorized signatory of the Property Trustee. The signature shall be conclusive
evidence that the Security has been authenticated under this Declaration.

 

Upon a written order of the Trust signed by one Administrative Trustee, the
Property Trustee shall authenticate the Preferred Securities for original issue.
The aggregate number of Preferred Securities outstanding at any time shall not
exceed the number set forth in the Terms in Annex I hereto except as provided in
Section 7.6.

 

The Property Trustee may appoint an authenticating agent acceptable to the Trust
to authenticate Securities. An authenticating agent may authenticate Securities
whenever the Property Trustee may do so. Each reference in this Declaration to
authentication by the Property Trustee includes authentication by such agent. An
authenticating agent has the same rights as the Property Trustee to deal with
the Initial Purchaser of Common Securities or an Affiliate.

 

SECTION 7.3 Form and Dating.

 

The Preferred Securities shall be evidenced by one or more certificates
substantially in the form of Exhibit A-1 and the Common Securities shall be
evidenced by one or more certificates substantially in the form of Exhibit A-2,
each of which is hereby incorporated in and expressly made a part of this
Declaration. The Property Trustee’s certificate of authentication shall be
substantially in the form set forth in Exhibits A-1 and A-2. Certificates
representing the Securities may be printed, lithographed or engraved or may be
produced in any other manner as is reasonably acceptable to the Administrative
Trustees, as evidenced by their execution thereof. The Securities may have
letters, CUSIP or other numbers, notations or other marks of identification or
designation and such legends or endorsements required by law, stock exchange
rule, agreements to which the Trust is subject, if any, or usage (provided that
any such notation, legend or endorsement is in a form acceptable to the Trust).
The Trust at the direction of the Initial Purchaser of Common Securities shall
furnish any such legend not contained in Exhibit A-1 to the Property Trustee in
writing. Each Security shall be dated the date of its authentication. The terms
and provisions of the Securities set forth in Annex I and the forms of
Securities set forth in Exhibits A-1 and A-2 are part of the terms of this
Declaration and to the extent applicable, the Property Trustee and the Initial
Purchaser of Common Securities, by their execution and delivery of this
Declaration, expressly agree to such terms and provisions and to be bound
thereby.

 

The Preferred Securities are being offered and sold by the Trust pursuant to a
Purchase Agreement relating to the Preferred Securities, dated October     ,
2004, among the Trust, the Initial Purchaser of Common Securities and the
Initial Purchasers named therein (the “Purchase Agreement”).

 

(a) Global Securities. Preferred Securities offered and sold to QIBs as provided
in the Purchase Agreement shall initially be issued in the form of one or more
permanent Global Certificates in definitive, fully registered form without
distribution coupons as set forth in Exhibit A-1 hereto (a “Global Preferred
Security”), which shall be deposited on behalf of the purchasers of the Global
Preferred Securities represented thereby with the Property Trustee, at its
Corporate Trust Office, as custodian for the

 

35



--------------------------------------------------------------------------------

Clearing Agency, and registered in the name of the Clearing Agency or a nominee
of the Clearing Agency, duly executed by the Trust and authenticated by the
Property Trustee as hereinafter provided. The number of Preferred Securities
represented by a Global Preferred Security may from time to time be increased or
decreased by adjustments made on the records of the Property Trustee and the
Clearing Agency or its nominee as hereinafter provided. Except as provided in
Section 9.2(g), owners of beneficial interests in a Global Preferred Security
will not be entitled to receive Certificated Preferred Securities.

 

(b) Book-Entry Provisions. This Section 7.3(b) shall apply only to the Global
Preferred Securities and such other Preferred Securities in global form as may
be authorized by the Trust to be deposited with or on behalf of the Clearing
Agency.

 

An Administrative Trustee shall execute and the Property Trustee shall, in
accordance with this Section 7.3, authenticate and make available for delivery
initially one or more Global Preferred Securities that (i) shall be registered
in the name of Cede & Co. or other nominee of a Clearing Agency and (ii) shall
be delivered by the Property Trustee to such Clearing Agency or pursuant to such
Clearing Agency’s written instructions or held by the Property Trustee as
custodian for the Clearing Agency.

 

Members of, or participants in, the Clearing Agency (“Participants”) shall have
no rights under this Declaration with respect to any Global Preferred Security
held on their behalf by the Clearing Agency or by the Property Trustee as the
custodian of the Clearing Agency or under such Global Preferred Security, and
the Clearing Agency may be treated by the Trust, the Property Trustee and any
agent of the Trust or the Property Trustee as the absolute owner of such Global
Preferred Security for all purposes whatsoever. Notwithstanding the foregoing,
nothing herein shall prevent the Trust, the Property Trustee or any agent of the
Trust or the Property Trustee from giving effect to any written certification,
proxy or other authorization furnished by the Clearing Agency or impair, as
between the Clearing Agency and its Participants, the operation of customary
practices of such Clearing Agency governing the exercise of the rights of a
holder of a beneficial interest in any Global Preferred Security.

 

(c) Certificated Preferred Securities. Except as provided in Section 9.2(e),
owners of definitive, fully registered certificated Preferred Securities
(“Certificated Preferred Securities”) will not be entitled to receive beneficial
interests in a Global Preferred Security.

 

(d) Authorized Denominations. The Preferred Securities are issuable only in
denominations of $50.00 and any integral multiple thereof.

 

SECTION 7.4 Registrar, Paying Agent and Conversion Agent.

 

The Trust shall maintain in New York (i) an office or agency where Preferred
Securities may be presented for registration of transfer (“Registrar”), (ii) an
office or agency where Preferred Securities may be presented for payment
(“Paying Agent”) and (iii) an office or agency where Preferred Securities may be
presented for conversion (“Conversion Agent”). The

 

36



--------------------------------------------------------------------------------

Registrar shall keep a register of the Preferred Securities and of their
transfer. The Administrative Trustees may appoint the Registrar, the Paying
Agent and the Conversion Agent and may appoint one or more co-registrars, one or
more additional paying agents and one or more additional conversion agents in
such other locations as it shall determine. The term “Registrar” includes any
additional registrar, “Paying Agent” includes any additional paying agent,
“Conversion Agent” includes any additional conversion agent. The Administrative
Trustees may change any Registrar, Paying Agent or Conversion Agent without
prior notice to any Holder. Any Paying Agent or Conversion Agent may be removed
by the Administrative Trustees at any time and a successor Paying Agent or
Conversion Agent or additional Paying Agent or Conversion Agent may be appointed
at any time by the Administrative Trustees. The Paying Agent and the Conversion
Agent may resign upon 30 days written notice to the Administrative Trustees. The
Administrative Trustees shall notify the Property Trustee of the name and
address of any Agent not a party to this Declaration. If the Administrative
Trustees fail to appoint or maintain another entity as Registrar, Paying Agent
or Conversion Agent, the Property Trustee shall act as such. The Trust shall act
as Paying Agent and Registrar for the Common Securities.

 

The Trust initially appoints the Property Trustee as Registrar, Paying Agent and
Conversion Agent for the Preferred Securities.

 

SECTION 7.5 Paying Agent to Hold Money in Trust.

 

The Trust shall require each Paying Agent other than the Property Trustee to
agree in writing that the Paying Agent will hold in trust for the benefit of
Holders or the Property Trustee all money held by the Paying Agent for the
payment of liquidation amounts or Distributions, and will notify the Property
Trustee if there are insufficient funds for such purpose. While any such
insufficiency continues, the Property Trustee may require a Paying Agent to pay
all money held by it to the Property Trustee. The Trust at any time may require
a Paying Agent to pay all money held by it to the Property Trustee and to
account for any money disbursed by it. Upon payment over to the Property
Trustee, the Paying Agent (if other than the Trust or an Affiliate of the Trust)
shall have no further liability for the money. If the Trust or the Initial
Purchaser of Common Securities or an Affiliate of the Trust or the Initial
Purchaser of Common Securities acts as Paying Agent, it shall segregate and hold
in a separate trust fund for the benefit of the Holders all money held by it as
Paying Agent.

 

SECTION 7.6 Replacement Securities.

 

If a Holder claims that a Security owned by it has been lost, destroyed or
wrongfully taken or if such Security is mutilated and is surrendered to the
Trust or in the case of the Preferred Securities to the Property Trustee, the
Trust shall issue and the Property Trustee shall, upon written order of the
Trust, authenticate a replacement Security if the Property Trustee’s and the
Trust’s requirements, as the case may be, are met. An indemnity bond must be
provided by the Holder which, in the judgment of the Property Trustee and the
Initial Purchaser of Common Securities, is sufficient to protect the Trustees,
the Initial Purchaser of Common Securities, the Trust or any authenticating
agent from any loss which any of them may suffer if a Security is replaced. The
Trust may charge such Holder for its expenses in replacing a Security.

 

37



--------------------------------------------------------------------------------

SECTION 7.7 Outstanding Preferred Securities.

 

The Preferred Securities outstanding at any time are all the Preferred
Securities authenticated by the Property Trustee except for those cancelled by
it, those delivered to it for cancellation, and those described in this Section
as not outstanding.

 

If a Preferred Security is replaced pursuant to Section 7.6 hereof, it ceases to
be outstanding unless the Property Trustee receives proof satisfactory to it
that the replaced Preferred Security is held by a bona fide purchaser.

 

If Preferred Securities are considered paid in accordance with the terms of this
Declaration, they cease to be outstanding and Distributions on them shall cease
to accumulate or converted into Common Stock.

 

A Preferred Security does not cease to be outstanding because one of the Trust,
the Initial Purchaser of Common Securities or an Affiliate of the Initial
Purchaser of Common Securities holds the Security.

 

SECTION 7.8 Preferred Securities in Treasury.

 

In determining whether the Holders of the required amount of Securities have
concurred in any direction, waiver or consent, Preferred Securities owned by the
Trust, a Trustee, the Initial Purchaser of Common Securities or an Affiliate of
the Initial Purchaser of Common Securities, as the case may be, shall be
disregarded and deemed not to be outstanding, except that for the purposes of
determining whether the Property Trustee shall be fully protected in relying on
any such direction, waiver or consent, only Securities which a Responsible
Officer of the Property Trustee actually knows are so owned shall be so
disregarded.

 

SECTION 7.9 Temporary Securities.

 

Until definitive Securities are ready for delivery, the Trust may prepare and,
in the case of the Preferred Securities, the Property Trustee shall authenticate
temporary Securities. Temporary Securities shall be substantially in the form of
definitive Securities but may have variations that the Trust considers
appropriate for temporary Securities. Without unreasonable delay, the Trust
shall prepare and, in the case of the Preferred Securities, the Property Trustee
shall authenticate definitive Securities in exchange for temporary Securities.
Until so exchanged, the temporary Securities shall in all respects be entitled
to the same benefits under this Declaration as definitive Securities.

 

SECTION 7.10 Cancellation.

 

The Trust at any time may deliver Preferred Securities to the Property Trustee
for cancellation. The Registrar, Paying Agent and Conversion Agent shall forward
to the Property Trustee any Preferred Securities surrendered to them for
registration of transfer, redemption, conversion, exchange or payment. The
Property Trustee shall promptly cancel all Preferred Securities, surrendered for
registration of transfer, redemption, conversion, exchange, payment, replacement
or cancellation and shall dispose of cancelled Preferred Securities in
accordance with its customary procedures unless the Trust otherwise directs. The
Trust may not issue new Preferred Securities to replace Preferred Securities
that it has paid or that have been delivered to the Property Trustee for
cancellation or that any Holder has converted.

 

38



--------------------------------------------------------------------------------

SECTION 7.11 CUSIP Numbers.

 

The Trust in issuing the Preferred Securities may use “CUSIP” numbers (if then
generally in use), and, if so, the Property Trustee shall use “CUSIP” numbers in
notices of redemption as a convenience to Holders of Preferred Securities;
provided that any such notice may state that no representation is made as to the
correctness of such numbers either as printed on the Preferred Securities or as
contained in any notice of a redemption and that reliance may be placed only on
the other identification numbers printed on the Preferred Securities, and any
such redemption shall not be affected by any defect in or omission of such
numbers. The Administrative Trustees will promptly notify the Property Trustee
of any change in the CUSIP numbers.

 

SECTION 7.12 Payment.

 

Payments in respect of the Global Preferred Securities shall be made to the
Clearing Agency or its nominee, and the Clearing Agency shall credit the
relevant accounts at the Clearing Agency. Payments on the Securities issued in
certificated form may be made at the option of the Trust (i) by check mailed to
the Holder at such address set forth on the books and records of the Trust or
the Registrar or (ii) by transfer to an account maintained by the Holder
entitled thereto, provided that proper transfer instructions have been received
in writing by the relevant record date.

 

ARTICLE VIII

TERMINATION OF TRUST

 

SECTION 8.1 Termination of Trust.

 

(a) The Trust shall automatically terminate:

 

(i) upon the bankruptcy of the Debenture Issuer;

 

(ii) upon the filing of a certificate of dissolution or liquidation or its
equivalent with respect to the Debenture Issuer; or the revocation of the
Debenture Issuer’s charter and the expiration of 90 days after the date of
revocation without a reinstatement thereof;

 

(iii) following the distribution of a Like Amount of the Debentures to the
Holders, provided that, the Property Trustee has received written notice from
the Holder of Common Securities directing the Property Trustee to terminate the
Trust (which direction is optional, and except as otherwise expressly provided
below, within the discretion of the Holder of Common Securities) and provided,
further, that such direction and such distribution is conditioned on the receipt
by the Holder of Common Securities of any required regulatory approval;

 

(iv) upon the entry of a decree of judicial dissolution of the Trust by a court
of competent jurisdiction;

 

39



--------------------------------------------------------------------------------

(v) when all of the Securities shall have been called for redemption and the
amounts necessary for redemption thereof shall have been paid to the Holders in
accordance with the terms of the Securities;

 

(vi) upon the redemption or repayment of the Debentures at Maturity;

 

(vii) the expiration of the term of the Trust provided in Section 3.14; or

 

(viii) when all of the Preferred Securities shall have been converted into
shares of Common Stock of the Initial Purchaser of Common Securities.

 

(b) As soon as is practicable upon completion of winding up of the Trust
following the occurrence of an event referred to in Section 8.1(a), the
Administrative Trustees shall file a certificate of cancellation with the
Secretary of State of the State of Delaware in accordance with the Statutory
Trust Act.

 

(c) The provisions of Section 3.9 and Article X shall survive the termination of
the Trust.

 

ARTICLE IX

TRANSFER OF INTERESTS

 

SECTION 9.1 Transfer of Securities.

 

(a) Securities may only be transferred, in whole or in part, in accordance with
the terms and conditions set forth in this Declaration and in the terms of the
Securities. Any transfer or purported transfer of any Security not made in
accordance with this Declaration shall be null and void.

 

(b) For so long as the Trust Securities remain outstanding, the Initial
Purchaser of Common Securities will covenant (i) to maintain, directly or
indirectly, 100% ownership of the Common Securities, provided that any successor
of the Initial Purchaser of Common Securities permitted hereunder or under the
Indenture may succeed to the Initial Purchaser’s of Common Securities ownership
of such Common Securities, (ii) not to cause, as Initial Purchaser of Common
Securities of the Trust, or to permit, as Holder of the Common Securities, the
dissolution, winding-up, liquidation or termination of the Trust, except in
connection with a distribution of the Debentures as provided in the Declaration,
the redemption of all of the Trust Securities and in connection with certain
mergers, consolidations or amalgamations in each case, as permitted by this
Declaration, (iii) to use commercially reasonable efforts to cause the Trust to
remain a statutory trust, (iv) to use its reasonable efforts, consistent with
the terms and provisions of this Declaration, to cause the Trust to remain
classified as a grantor trust and not as an association taxable as a corporation
for United States federal income tax purposes, and (v) to use its reasonable
efforts to ensure that the Trust will not be an “investment company” for
purposes of the Investment Company Act of 1940.

 

(c) The Administrative Trustees shall provide for the registration of Securities
and of the transfer of Securities, which will be effected without charge but
only upon payment (with such indemnity as the Administrative Trustees may
require) in respect of any tax or other

 

40



--------------------------------------------------------------------------------

governmental charges that may be imposed in connection with any transfer or
exchange. Upon surrender for registration of transfer of any Securities, the
Administrative Trustees shall cause one or more new Securities to be issued in
the name of the designated transferee or transferees. Every Security surrendered
for registration of transfer shall be accompanied by a written instrument of
transfer in form satisfactory to the Administrative Trustees duly executed by
the Holder or such Holder’s attorney duly authorized in writing. Each Security
surrendered for registration of transfer shall be canceled by the Property
Trustee (in the case of Preferred Securities) or the Trust (in the case of
Common Securities). A transferee of a Security shall be entitled to the rights
and subject to the obligations of a Holder hereunder upon the receipt by such
transferee of a Security. By acceptance of a Security, each transferee shall be
deemed to have agreed to be bound by this Declaration.

 

SECTION 9.2 Transfer Procedures and Restrictions.

 

(a) General. Each Preferred Security that bears or is required to bear the
Restricted Securities Legend set forth in Section 9.2(c) is referred to herein
as a “Restricted Preferred Security” and shall be subject to the restrictions on
transfer set forth in Section 9.2(c). Subject to Sections 9.2(b) and 9.2(c)(ii),
if Preferred Securities are issued upon the transfer, exchange or replacement of
Preferred Securities bearing the Restricted Securities Legend, or if a request
is made to remove such Restricted Securities Legend on Preferred Securities, the
Preferred Securities so issued shall bear the Restricted Securities Legend, or
the Restricted Securities Legend shall not be removed, as the case may be,
unless there is delivered to the Trust and the Property Trustee such
satisfactory evidence, which may include an Opinion of Counsel, as may be
reasonably required by the Initial Purchaser of Common Securities, that (i)
neither the legend nor the restrictions on transfer set forth therein are
required to ensure that transfers thereof comply with the provisions of Rule
144A under the Securities Act or any available exemption from the registration
requirements of the Securities Act or (ii) that such Securities are not
“restricted” within the meaning of Rule 144 under the Securities Act. Upon
provision of such satisfactory evidence, the Property Trustee, at the written
direction of an Administrative Trustee on behalf of the Trust, shall
authenticate and deliver Preferred Securities that do not bear the Restricted
Securities Legend.

 

(b) Transfers After Effectiveness of Registration Statement. After a transfer of
Preferred Securities pursuant to an effective Registration Statement, all
requirements pertaining to Restricted Securities Legends on any Preferred
Security included within such Registration Statement will cease to apply, and
beneficial interests in a Preferred Security in global form without Restricted
Securities Legends will be available to transferees of such Preferred
Securities. After the effectiveness of the Registration Statement, the
Administrative Trustees shall execute and deliver and the Property Trustee shall
authenticate a Preferred Security in global form without the Restricted
Securities Legend (the “Unrestricted Global Preferred Security”) to deposit with
the Clearing Agency to evidence transfers of beneficial interests from the
Global Preferred Security.

 

41



--------------------------------------------------------------------------------

(c) Restricted Securities Legend. Except as permitted by the following paragraph
(ii), each Preferred Security certificate evidencing the Global Preferred
Securities and any Certificated Preferred Securities (and all Preferred
Securities issued in exchange therefor or substitution thereof) shall bear a
legend in substantially the following form (the “Restricted Securities Legend”):

 

THIS SECURITY AND THE UNDERLYING SHARES OF BOSTON PRIVATE FINANCIAL HOLDINGS,
INC. COMMON STOCK HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS. NEITHER THIS
SECURITY, THE SHARES OF UNDERLYING BOSTON PRIVATE FINANCIAL HOLDINGS, INC.
COMMON STOCK ISSUABLE UPON CONVERSION OF THIS SECURITY NOR ANY INTEREST OR
PARTICIPATION HEREIN OR THEREIN MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED,
PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION
OR UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, REGISTRATION.

 

THE HOLDER OF THIS SECURITY, BY ITS ACCEPTANCE HEREOF, AGREES TO OFFER, SELL OR
OTHERWISE TRANSFER SUCH SECURITY, PRIOR TO THE DATE (THE “RESALE RESTRICTION
TERMINATION DATE”), WHICH IS TWO YEARS AFTER THE LATER OF THE ORIGINAL ISSUE
DATE HEREOF AND THE LAST DATE ON WHICH BOSTON PRIVATE FINANCIAL HOLDINGS, INC.
OR ANY AFFILIATE OF BOSTON PRIVATE FINANCIAL HOLDINGS, INC. WAS THE OWNER OF
THIS SECURITY (OR ANY PREDECESSOR OF SUCH SECURITY) ONLY (A) TO BOSTON PRIVATE
FINANCIAL HOLDINGS, INC. OR ANY SUBSIDIARY THEREOF, (B) FOR SO LONG AS THE
SECURITIES ARE ELIGIBLE FOR RESALE PURSUANT TO RULE 144A, TO A PERSON IT
REASONABLY BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A
UNDER THE SECURITIES ACT THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT
OF A QUALIFIED INSTITUTIONAL BUYER TO WHICH NOTICE IS GIVEN THAT THE TRANSFER IS
BEING MADE IN RELIANCE ON RULE 144A, (C) PURSUANT TO A REGISTRATION STATEMENT
WHICH HAS BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT, OR (D) PURSUANT TO
ANOTHER AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT, SUBJECT TO BOSTON PRIVATE FINANCIAL HOLDINGS INC.’S, AND THE TRUSTEE’S
RIGHT PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER PURSUANT TO CLAUSE (D) TO
REQUIRE THE DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATION AND/OR OTHER
INFORMATION SATISFACTORY TO EACH OF THEM, AND IN EACH OF THE FOREGOING CASES, A
CERTIFICATE OF TRANSFER IN THE FORM APPEARING ON THE OTHER SIDE OF THIS SECURITY
IS COMPLETED AND DELIVERED BY THE TRANSFEROR TO THE TRUSTEE. THIS LEGEND WILL BE
REMOVED UPON THE REQUEST OF THE HOLDER UPON THE EARLIER OF THE TRANSFER OF THE
SECURITIES EVIDENCED HEREBY PURSUANT TO CLAUSE (C) ABOVE AND THE RESALE
RESTRICTION TERMINATION DATE. THE HOLDER OF THIS SECURITY, BY ITS ACCEPTANCE
HEREOF, AGREES THAT IT WILL DELIVER TO EACH PERSON TO WHOM THE SECURITY
EVIDENCED HEREBY IS TRANSFERRED (OTHER THAN A TRANSFER PURSUANT TO CLAUSE (C)
ABOVE) A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND.

 

42



--------------------------------------------------------------------------------

BY ITS ACQUISITION OF THIS CERTIFICATE THE HOLDER REPRESENTS THAT EITHER (I) IT
IS NOT AN EMPLOYEE BENEFIT PLAN OR OTHER SIMILAR RETIREMENT PLAN OR ARRANGEMENT,
WHETHER OR NOT SUBJECT TO THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974,
AS AMENDED (“ERISA”), OR SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS
AMENDED (THE “CODE”) (OR ANY SIMILAR LAWS OR REGULATIONS), OR AN ENTITY WHOSE
UNDERLYING ASSETS ARE CONSIDERED TO INCLUDE THE ASSETS OF ANY SUCH PLANS AND
ARRANGEMENTS (EACH, A “PLAN”) AND NO PART OF THE ASSETS TO BE USED BY THE HOLDER
TO ACQUIRE AND/OR HOLD THIS CERTIFICATE OR ANY INTEREST THEREIN CONSTITUTES PLAN
ASSETS OF ANY PLAN OR (II) THE ACQUISITION AND HOLDING OF THIS CERTIFICATE WILL
NOT CONSTITUTE A NON-EXEMPT PROHIBITED TRANSACTION UNDER TITLE I OF ERISA OR
SECTION 4975 OF THE CODE OR A VIOLATION UNDER ANY OTHER APPLICABLE LAWS AND
REGULATIONS THAT ARE SIMILAR TO THE PROVISIONS OF TITLE I OF ERISA OR SECTION
4975 OF THE CODE.

 

(i) Upon any sale or transfer of a Restricted Preferred Security (including any
Restricted Preferred Security represented by a Global Preferred Security)
pursuant to an available exemption from the registration requirements of the
Securities Act and compliance with the last two sentences of Section 9.2(a) or
an effective registration statement under the Securities Act the Registrar shall
permit the Holder thereof to exchange such Restricted Preferred Security for an
interest in the Unrestricted Global Preferred Security.

 

(ii) Each certificate representing Common Stock issued upon the conversion of
any Restricted Preferred Security shall bear a legend in substantially the
following form:

 

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS. NEITHER THIS
SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN OR THEREIN MAY BE REOFFERED,
SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE
ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT
SUBJECT TO, REGISTRATION.

 

THE HOLDER OF THIS SECURITY, BY ITS ACCEPTANCE HEREOF, AGREES TO OFFER, SELL OR
OTHERWISE TRANSFER SUCH SECURITY, PRIOR TO THE DATE (THE “RESALE RESTRICTION
TERMINATION DATE”), WHICH IS TWO YEARS AFTER THE LATER OF THE ORIGINAL ISSUE
DATE OF THE SECURITY UPON THE CONVERSION OF WHICH THE COMMON STOCK EVIDENCED
HEREBY WAS ISSUED AND THE LAST DATE ON WHICH BOSTON PRIVATE FINANCIAL HOLDINGS,
INC. OR ANY AFFILIATE OF BOSTON PRIVATE FINANCIAL HOLDINGS, INC. WAS THE OWNER
OF THIS SECURITY (OR ANY PREDECESSOR OF SUCH SECURITY) ONLY (A) TO BOSTON
PRIVATE FINANCIAL HOLDINGS, INC. OR ANY SUBSIDIARY THEREOF, (B) FOR SO LONG AS
THE SECURITIES ARE ELIGIBLE FOR RESALE PURSUANT TO RULE 144A, TO A PERSON IT
REASONABLY BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A
UNDER THE SECURITIES ACT THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE

 

43



--------------------------------------------------------------------------------

ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHICH NOTICE IS GIVEN THAT THE
TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A, (C) PURSUANT TO A REGISTRATION
STATEMENT WHICH HAS BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT, OR (D)
PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF
THE SECURITIES ACT, SUBJECT TO BOSTON PRIVATE FINANCIAL HOLDINGS INC.’S, AND THE
TRANSFER AGENT’S RIGHT PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER PURSUANT TO
CLAUSE (D) TO REQUIRE THE DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATION
AND/OR OTHER INFORMATION SATISFACTORY TO EACH OF THEM, AND IN EACH OF THE
FOREGOING CASES, A CERTIFICATE OF TRANSFER IN THE FORM APPEARING ON THE OTHER
SIDE OF THIS SECURITY IS COMPLETED AND DELIVERED BY THE TRANSFEROR TO THE
TRUSTEE. THIS LEGEND WILL BE REMOVED UPON THE REQUEST OF THE HOLDER UPON THE
EARLIER OF THE TRANSFER OF THE SECURITIES EVIDENCED HEREBY PURSUANT TO CLAUSE
(C) ABOVE AND THE RESALE RESTRICTION TERMINATION DATE. THE HOLDER OF THIS
SECURITY, BY ITS ACCEPTANCE HEREOF, AGREES THAT IT WILL DELIVER TO EACH PERSON
TO WHOM THE SECURITY EVIDENCED HEREBY IS TRANSFERRED (OTHER THAN A TRANSFER
PURSUANT TO CLAUSE (C) ABOVE) A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS
LEGEND.

 

(d) Transfer and Exchange of Certificated Preferred Securities. When
Certificated Preferred Securities are presented to the Registrar or co-Registrar

 

(x) to register the transfer of such Certificated Preferred Securities; or

 

(y) to exchange such Certificated Preferred Securities which became mutilated,
destroyed, defaced, stolen or lost, for an equal number of Certificated
Preferred Securities,

 

the Registrar or co-registrar shall register the transfer or make the exchange
as requested if its reasonable requirements for such transaction are met;
provided, however, that the Certificated Preferred Securities surrendered for
transfer or exchange

 

(i) shall be duly endorsed or accompanied by a written instrument of transfer in
form reasonably satisfactory to the Trust and the Registrar or co-registrar,
duly executed by the Holder thereof or his attorney duly authorized in writing;
and

 

(ii) in the case of Certificated Preferred Securities that are Restricted
Preferred Securities, and are being transferred or exchanged, such transfer or
exchange shall be (x) pursuant to an effective registration statement under the
Securities Act or (y) pursuant to, and in compliance with, clause (A), (B) or
(C) below:

 

(A) if such Restricted Preferred Securities are being delivered to the Registrar
by a Holder for registration in the name of such Holder, without transfer, such
Holder shall deliver a certification to that effect (in the form set forth on
the reverse of the Preferred Security);

 

44



--------------------------------------------------------------------------------

(B) such Restricted Preferred Securities are being transferred to the Initial
Purchaser of Common Securities or a subsidiary thereof; or

 

(C) if such Restricted Preferred Securities are being transferred pursuant to an
exemption from registration in accordance with Rule 144A under the Securities
Act or an available exemption from the registration requirements of the
Securities Act, such Holder shall deliver: (i) a certification to that effect
(in the form set forth on the reverse of the Preferred Security) and (ii) if the
Trust or Registrar so requests, evidence reasonably satisfactory to them as to
the compliance with the restrictions set forth in the Restricted Securities
Legend.

 

For Certificated Preferred Securities that are transferred to QIBs in accordance
with Rule 144A under the Securities Act, QIBs must take delivery of their
interests in the Restricted Preferred Securities in the form of a beneficial
interest in the Global Preferred Security in accordance with Section 9.2(e).

 

(e) Restrictions on Transfer of a Certificated Preferred Security for a
Beneficial Interest in a Global Preferred Security. A Certificated Preferred
Security may not be exchanged for a beneficial interest in a Global Preferred
Security except upon satisfaction of the requirements set forth below.

 

(i) Upon receipt by the Property Trustee of a Certificated Preferred Security,
duly endorsed or accompanied by appropriate instruments of transfer, in form
satisfactory to the Property Trustee and the Administrative Trustees, together
with written instructions directing the Property Trustee to make, or to direct
the Clearing Agency to make, an adjustment on its books and records with respect
to the appropriate Global Preferred Security to reflect an increase in the
number of the Preferred Securities represented by such Global Preferred
Security, then the Property Trustee shall cancel such Certificated Preferred
Security and cause, or direct the Clearing Agency to cause, the aggregate number
of Preferred Securities represented by the appropriate Global Preferred Security
to be increased accordingly. If no Global Preferred Securities are then
outstanding, the Trust shall issue and the Property Trustee shall authenticate,
upon written order of any Administrative Trustee, an appropriate number of
Preferred Securities in global form.

 

(ii) Certificated Preferred Securities that are Restricted Preferred Securities
may not be exchanged for a beneficial interest in a Global Preferred Security,
unless such exchange occurs in connection with a transfer of a Certificated
Preferred Security to a QIB and the provisions of Section 9.2(d) are complied
with.

 

(f) Transfer and Exchange of Global Preferred Securities. (i) The transfer and
exchange of Global Preferred Securities or beneficial interests therein shall be
effected through the Clearing Agency, in accordance with this Declaration
(including applicable restrictions on transfer set forth herein, if any) and the
procedures of the Clearing Agency therefor.

 

45



--------------------------------------------------------------------------------

(ii) Notwithstanding any other provisions of this Declaration (other than
subsection (g) of this Section 9.2), a Global Preferred Security may not be
transferred as a whole except by the Clearing Agency to a nominee of the
Clearing Agency or another nominee of the Clearing Agency or by the Clearing
Agency or any such nominee to a successor Clearing Agency or a nominee of such
successor Clearing Agency.

 

(g) Restrictions on Transfer of a Beneficial Interest in a Global Preferred
Security for a Certificated Preferred Security. Except as provided below,
holders of beneficial interests in a Global Preferred Security shall not be
entitled to have certificates registered in their names and will not receive
physical delivery of certificates in definitive form.

 

(i) A Global Preferred Security deposited with the Clearing Agency or with the
Property Trustee as custodian for the Clearing Agency pursuant to Section 7.3
shall be transferred to the beneficial owners thereof in the form of
Certificated Preferred Securities only if (a) the Clearing Agency notifies the
Initial Purchaser of Common Securities that it is unwilling or unable to
continue as Clearing Agency for such Global Preferred Security or if at any time
such Clearing Agency ceases to be a “clearing agency” registered under the
Exchange Act and a clearing agency is not appointed by the Initial Purchaser of
Common Securities within 90 days of such notice, (b) a Default or an Event of
Default has occurred and is continuing or (c) the Trust at its sole discretion
elects to cause the issuance of Certificated Preferred Securities.

 

(ii) Any Global Preferred Security that is transferable to the beneficial owners
thereof in the form of Certificated Preferred Securities pursuant to this
Section 9.2 shall be surrendered by the Clearing Agency to the Property Trustee,
to be so transferred, in whole or from time to time in part, without charge, and
the Property Trustee shall authenticate and make available for delivery, upon
such transfer of each portion of such Global Preferred Security, an equal
aggregate liquidation amount of Preferred Securities of authorized denominations
in the form of Certificated Preferred Securities. Any portion of a Global
Preferred Security transferred pursuant to this Section shall be registered in
such names and in such authorized denominations as the Clearing Agency, pursuant
to instructions from its Clearing Agency Participants or otherwise, shall
instruct the Property Trustee in writing. The Property Trustee shall deliver
such Preferred Securities to the Persons in whose names such Preferred
Securities are so registered in accordance with such instructions of the
Clearing Agency. Any Preferred Security in the form of Certificated Preferred
Securities delivered in exchange for an interest in the Restricted Global
Preferred Security shall, except as otherwise provided in this Section 9.2, bear
the Restricted Securities Legend.

 

(iii) In the event of the occurrence of any event specified in Section
9.2(g)(i), the Trust will promptly make available to the Property Trustee a
reasonable supply of Certificated Preferred Securities in fully registered form
without distribution coupons.

 

(h) Cancellation or Adjustment of Global Preferred Security. At such time as all
beneficial interests in a Global Preferred Security have either been exchanged
for Certificated Preferred Securities to the extent permitted by this
Declaration or redeemed, repurchased or canceled in accordance with the terms of
this Declaration, such Global Preferred Security shall

 

46



--------------------------------------------------------------------------------

be returned to the Clearing Agency for cancellation or retained and canceled by
the Property Trustee. At any time prior to such cancellation, if any beneficial
interest in a Global Preferred Security is exchanged for Certificated Preferred
Securities, Preferred Securities represented by such Global Preferred Security
shall be reduced and an adjustment shall be made on the books and records of the
Clearing Agency and the Registrar, to reflect such reduction.

 

(i) Legend on Global Securities. Any Preferred Security in global form may be
endorsed with or have incorporated in the text thereof such legends or recitals
or changes not inconsistent with the provisions of this Declaration as may be
required by the Clearing Agency or by the National Association of Securities
Dealers, Inc. in order for the Preferred Securities to be tradable on The PORTAL
Market or as may be required for the Preferred Securities to be tradable on any
other market developed for trading of securities pursuant to Rule 144A or
required to comply with any applicable law or any regulation thereunder or with
the rules and regulations of any securities exchange or automated quotation
system upon which the Preferred Securities may be listed or traded or to conform
with any usage with respect thereto, or to indicate any special limitations or
restrictions to which any particular Securities are subject.

 

(j) Obligations with Respect to Transfers of Preferred Securities. (i) To permit
registrations of transfers the Trust shall execute and the Property Trustee
shall authenticate Global Preferred Securities at the Registrar’s or
co-registrar’s request in accordance with the terms of this Declaration.

 

(ii) Registrations of transfers will be effected without charge, but only upon
payment (with such indemnity as the Trust or the Initial Purchaser of Common
Securities may require) in respect of any tax or other governmental charge that
may be imposed in relation to it.

 

(iii) The Registrar or co-registrar shall not be required to: (a) issue,
register the transfer of or exchange Preferred Securities during a period
beginning at the opening of business 15 days before the day of mailing of a
notice of redemption or any notice of selection of Preferred Securities for
redemption and ending at the close of business on the day of such mailing; or
(b) register the transfer or exchange of any Preferred Security selected for
redemption, in whole or in part except, in the case of any Preferred Security
being redeemed in part, any portion thereof not to be redeemed.

 

(iv) Prior to the due presentation for registration of transfer of any Preferred
Security, the Trust, the Property Trustee, the Paying Agent, the Registrar or
any co-registrar may deem and treat the Person in whose name a Preferred
Security is registered as the absolute owner of such Preferred Security for the
purpose of receiving Distributions on such Preferred Security and for all other
purposes whatsoever, and none of the Trust, the Property Trustee, the Paying
Agent, the Registrar or any co-registrar shall be affected by notice to the
contrary.

 

(v) All Preferred Securities issued upon any transfer or exchange pursuant to
the terms of this Declaration shall evidence the same security and shall be
entitled to the same benefits under this Declaration as the Preferred Securities
surrendered upon such transfer or exchange.

 

47



--------------------------------------------------------------------------------

(k) No Obligation of the Property Trustee. (i) The Property Trustee shall have
no responsibility or obligation to any beneficial owner of a Global Preferred
Security, a Clearing Agency Participant in the Clearing Agency or other Person
with respect to the accuracy of the records of the Clearing Agency or its
nominee or of any Clearing Agency Participant thereof, with respect to any
ownership interest in the Preferred Securities or with respect to the delivery
to any Clearing Agency Participant, beneficial owner or other Person (other than
the Clearing Agency) of any notice (including any notice of redemption) or the
payment of any amount, under or with respect to such Preferred Securities. All
notices and communications to be given to the Holders and all payments to be
made to Holders under the Preferred Securities shall be given or made only to or
upon the order of the registered Holders (which shall be the Clearing Agency or
its nominee in the case of a Global Preferred Security). The rights of
beneficial owners in any Global Preferred Security shall be exercised only
through the Clearing Agency subject to the applicable rules and procedures of
the Clearing Agency. The Property Trustee may conclusively rely and shall be
fully protected in relying upon information furnished by the Clearing Agency or
any agent thereof with respect to its Clearing Agency Participants and any
beneficial owners.

 

(ii) The Property Trustee and the Registrar shall have no obligation or duty to
monitor, determine or inquire as to compliance with any restrictions on transfer
imposed under this Declaration or under applicable law with respect to any
transfer of any interest in any Preferred Security (including any transfers
between or among Clearing Agency Participants or beneficial owners in any Global
Preferred Security) other than to require delivery of such certificates and
other documentation or evidence as are expressly required by, and to do so if
and when expressly required by, the terms of this Declaration, and to examine
the same to determine substantial compliance as to form with the express
requirements hereof.

 

SECTION 9.3 Deemed Security Holders.

 

The Trustees may treat the Person in whose name any Security shall be registered
on the books and records of the Trust as the sole owner of such Security for
purposes of receiving Distributions and for all other purposes whatsoever and,
accordingly, shall not be bound to recognize any equitable or other claim to or
interest in such Security on the part of any Person, whether or not the Trust
shall have actual or other notice thereof.

 

SECTION 9.4 Book-Entry Interests.

 

Global Preferred Securities shall initially be registered on the books and
records of the Trust in the name of Cede & Co., the nominee of the Clearing
Agency and shall be in the form of a global certificate (the “Global
Certificate”), and no beneficial owner in any Global Preferred Security will
receive a Certificated Preferred Security representing such beneficial owner’s
interests in such Global Preferred Securities, except as provided in Section
9.2. Unless and until definitive, fully registered Certificated Preferred
Securities have been issued to the beneficial owners in any Global Preferred
Security pursuant to Section 9.2:

 

(a) the provisions of this Section 9.4 shall be in full force and effect;

 

48



--------------------------------------------------------------------------------

(b) the Trust and the Trustees shall be entitled to deal with the Clearing
Agency for all purposes of this Declaration in respect of Global Preferred
Securities (including the payment of Distributions on the Global Preferred
Securities and receiving approvals, votes or consents hereunder) as the Holder
of the Preferred Securities and the sole holder of the Global Certificate and
shall have no obligation to the beneficial owners in any Global Preferred
Security;

 

(c) to the extent that the provisions of this Section 9.4 conflict with any
other provisions of this Declaration, the provisions of this Section 9.4 shall
control; and

 

(d) the rights of the beneficial owners in any Global Preferred Security shall
be exercised only through the Clearing Agency and shall be limited to those
established by law and agreements between such beneficial owners in any Global
Preferred Security and the Clearing Agency and/or the Clearing Agency
Participants and receive and transmit payments of Distributions on the Global
Certificate to such Clearing Agency Participants. DTC will make book-entry
transfers among the Clearing Agency Participants.

 

SECTION 9.5 Notices to Clearing Agency.

 

Whenever a notice or other communication to the Preferred Security Holders is
required under this Declaration, the Trustees shall give all such notices and
communications specified herein to be given to the Holders of Global Preferred
Securities to the Clearing Agency, and shall have no notice obligations to the
beneficial owners in any Global Preferred Security.

 

SECTION 9.6 Appointment of Successor Clearing Agency.

 

If any Clearing Agency elects to discontinue its services as securities
depositary with respect to the Preferred Securities, the Administrative Trustees
may, in their sole discretion, appoint a successor Clearing Agency with respect
to such Preferred Securities.

 

ARTICLE X

LIMITATION OF LIABILITY OF HOLDERS OF SECURITIES,

TRUSTEES OR OTHERS

 

SECTION 10.1 Liability.

 

(a) Except as expressly set forth in this Declaration, the Securities Guarantee
and the terms of the Securities, the Initial Purchaser of Common Securities
shall not be:

 

(i) personally liable for the return of any portion of the capital contributions
(or any return thereon) of the Holders which shall be made solely from assets of
the Trust; and

 

(ii) required to pay to the Trust or to any Holder any deficit upon dissolution
of the Trust or otherwise.

 

49



--------------------------------------------------------------------------------

(b) The Debenture Issuer, in its capacity as such, shall be liable for all of
the debts and obligations of the Trust (other than in respect of the Securities)
as provided in the Indenture.

 

(c) Pursuant to Section 3803(a) of the Statutory Trust Act, the Holders shall be
entitled to the same limitation of personal liability extended to stockholders
of private corporations for profit organized under the General Corporation Law
of the State of Delaware.

 

SECTION 10.2 Exculpation.

 

(a) No Indemnified Person shall be liable, responsible or accountable in damages
or otherwise to the Trust or any Covered Person for any loss, damage or claim
incurred by reason of any act or omission performed or omitted by such
Indemnified Person in good faith on behalf of the Trust and in a manner such
Indemnified Person reasonably believed to be within the scope of the authority
conferred on such Indemnified Person by this Declaration or by law, except that
an Indemnified Person shall be liable for any such loss, damage or claim
incurred by reason of such Indemnified Person’s gross negligence or willful
misconduct with respect to such acts or omissions.

 

(b) An Indemnified Person shall be fully protected in relying in good faith upon
the records of the Trust and upon such information, opinions, reports or
statements presented to the Trust by any Person as to matters the Indemnified
Person reasonably believes are within such other Person’s professional or expert
competence and who has been selected with reasonable care by or on behalf of the
Trust, including information, opinions, reports or statements as to the value
and amount of the assets, liabilities, profits, losses, or any other facts
pertinent to the existence and amount of assets from which Distributions to
Holders might properly be paid.

 

SECTION 10.3 Fiduciary Duty .

 

(a) To the extent that, at law or in equity, an Indemnified Person has duties
(including fiduciary duties) and liabilities relating thereto to the Trust or to
any other Covered Person, an Indemnified Person acting under this Declaration
shall not be liable to the Trust or to any other Covered Person for its good
faith reliance on the provisions of this Declaration. The provisions of this
Declaration, to the extent that they restrict the duties and liabilities of an
Indemnified Person otherwise existing at law or in equity (other than the duties
imposed on the Property Trustee under the Trust Indenture Act), are agreed by
the parties hereto to replace such other duties and liabilities of such
Indemnified Person.

 

(b) Unless otherwise expressly provided herein:

 

(i) whenever a conflict of interest exists or arises between any Covered
Persons; or

 

(ii) whenever this Declaration or any other agreement contemplated herein or
therein provides that an Indemnified Person shall act in a manner that is, or
provides terms that are, fair and reasonable to the Trust or any Holder of
Securities,

 

50



--------------------------------------------------------------------------------

the Indemnified Person shall resolve such conflict of interest, take such action
or provide such terms, considering in each case the relative interest of each
party (including its own interest) to such conflict, agreement, transaction or
situation and the benefits and burdens relating to such interests, any customary
or accepted industry practices, and any applicable generally accepted accounting
practices or principles. In the absence of bad faith by the Indemnified Person,
the resolution, action or term so made, taken or provided by the Indemnified
Person shall not constitute a breach of this Declaration or any other agreement
contemplated herein or of any duty or obligation of the Indemnified Person at
law or in equity or otherwise.

 

(c) Whenever in this Declaration an Indemnified Person is permitted or required
to make a decision:

 

(i) in its “discretion” or under a grant of similar authority, the Indemnified
Person shall be entitled to consider such interests and factors as it desires,
including its own interests, and shall have no duty or obligation to give any
consideration to any interest of or factors affecting the Trust or any other
Person; or

 

(ii) in its “good faith” or under another express standard, the Indemnified
Person shall act under such express standard and shall not be subject to any
other or different standard imposed by this Declaration.

 

SECTION 10.4 Indemnification.

 

(a) (i) The Debenture Issuer shall indemnify, to the full extent permitted by
law, any Company Indemnified Person who was or is a party or is threatened to be
made a party to any threatened, pending or completed action, suit or proceeding,
whether civil, criminal, administrative or investigative (other than an action
by or in the right of the Trust) by reason of the fact that he is or was a
Company Indemnified Person, against expenses (including attorneys’ fees and
expenses), judgments, fines and amounts paid in settlement actually and
reasonably incurred by him in connection with such action, suit or proceeding if
he acted in good faith and in a manner he reasonably believed to be in or not
opposed to the best interests of the Trust, and, with respect to any criminal
action or proceeding, had no reasonable cause to believe his conduct was
unlawful. The termination of any action, suit or proceeding by judgment, order,
settlement, conviction, or upon a plea of nolo contendere or its equivalent,
shall not, of itself, create a presumption that the Company Indemnified Person
did not act in good faith and in a manner which he reasonably believed to be in
or not opposed to the best interests of the Trust, and, with respect to any
criminal action or proceeding, had reasonable cause to believe that his conduct
was unlawful.

 

(ii) The Debenture Issuer shall indemnify, to the full extent permitted by law,
any Company Indemnified Person who was or is a party or is threatened to be made
a party to any threatened, pending or completed action or suit by or in the
right of the Trust to procure a judgment in its favor by reason of the fact that
he is or was a Company Indemnified Person against expenses (including attorneys’
fees and expenses) actually and reasonably incurred by him in connection with
the defense or settlement of such action or suit if he acted in good faith and
in a manner he reasonably believed to be in or not opposed to the best interests
of the Trust and except that no such indemnification shall be made in respect of
any claim, issue or matter as

 

51



--------------------------------------------------------------------------------

to which such Company Indemnified Person shall have been adjudged to be liable
to the Trust unless and only to the extent that the Court of Chancery of
Delaware or the court in which such action or suit was brought shall determine
upon application that, despite the adjudication of liability but in view of all
the circumstances of the case, such Person is fairly and reasonably entitled to
indemnity for such expenses which such Court of Chancery or such other court
shall deem proper.

 

(iii) To the extent that a Company Indemnified Person shall be successful on the
merits or otherwise (including dismissal of an action without prejudice or the
settlement of an action without admission of liability) in defense of any
action, suit or proceeding referred to in paragraphs (i) and (ii) of this
Section 10.4(a), or in defense of any claim, issue or matter therein, he shall
be indemnified, to the full extent permitted by law, against expenses (including
attorneys’ fees) actually and reasonably incurred by him in connection
therewith.

 

(iv) Any indemnification under paragraphs (i) and (ii) of this Section 10.4(a)
(unless ordered by a court) shall be made by the Debenture Issuer only as
authorized in the specific case upon a determination that indemnification of the
Company Indemnified Person is proper in the circumstances because he has met the
applicable standard of conduct set forth in paragraphs (i) and (ii). Such
determination shall be made (1) by the Administrative Trustees by a majority
vote of a Quorum consisting of such Administrative Trustees who were not parties
to such action, suit or proceeding, (2) if such a Quorum is not obtainable, or,
even if obtainable, if a Quorum of disinterested Administrative Trustees so
directs, by independent legal counsel in a written opinion, or (3) by the Common
Security Holder of the Trust.

 

(v) Expenses (including attorneys’ fees and expenses) incurred by a Company
Indemnified Person in defending a civil, criminal, administrative or
investigative action, suit or proceeding referred to in paragraphs (i) and (ii)
of this Section 10.4(a) shall be paid by the Debenture Issuer in advance of the
final disposition of such action, suit or proceeding upon receipt of an
undertaking by or on behalf of such Company Indemnified Person to repay such
amount if it shall ultimately be determined that he is not entitled to be
indemnified by the Debenture Issuer as authorized in this Section 10.4(a).
Notwithstanding the foregoing, no advance shall be made by the Debenture Issuer
if a determination is reasonably and promptly made (i) by the Administrative
Trustees by a majority vote of a Quorum of disinterested Administrative
Trustees, (ii) if such a Quorum is not obtainable, or, even if obtainable, if a
Quorum of disinterested Administrative Trustees so directs, by independent legal
counsel in a written opinion or (iii) the Common Security Holder of the Trust,
that, based upon the facts known to the Administrative Trustees, counsel or the
Common Security Holder at the time such determination is made, such Company
Indemnified Person acted in bad faith or in a manner that such person did not
believe to be in or not opposed to the best interests of the Trust, or, with
respect to any criminal proceeding, that such Company Indemnified Person
believed or had reasonable cause to believe his conduct was unlawful. In no
event shall any advance be made in instances where the Administrative Trustees,
independent legal counsel or Common Security Holder reasonably determine that
such person deliberately breached his duty to the Trust or its Common or
Preferred Security Holders.

 

(vi) The indemnification and advancement of expenses provided by, or granted
pursuant to, the other paragraphs of this Section 10.4(a) shall not be deemed
exclusive of any

 

52



--------------------------------------------------------------------------------

other rights to which those seeking indemnification and advancement of expenses
may be entitled under any agreement, vote of stockholders or disinterested
directors of the Debenture Issuer or Preferred Security Holders of the Trust or
otherwise, both as to action in his official capacity and as to action in
another capacity while holding such office. All rights to indemnification under
this Section 10.4(a) shall be deemed to be provided by a contract between the
Debenture Issuer and each Company Indemnified Person who serves in such capacity
at any time while this Section 10.4(a) is in effect. Any repeal or modification
of this Section 10.4(a) shall not affect any rights or obligations then
existing.

 

(vii) The Debenture Issuer or the Trust may purchase and maintain insurance on
behalf of any person who is or was a Company Indemnified Person against any
liability asserted against him and incurred by him in any such capacity, or
arising out of his status as such, whether or not the Debenture Issuer would
have the power to indemnify him against such liability under the provisions of
this Section 10.4(a).

 

(viii) For purposes of this Section 10.4(a), references to “the Trust” shall
include, in addition to the resulting or surviving entity, any constituent
entity (including any constituent of a constituent) absorbed in a consolidation
or merger, so that any person who is or was a director, trustee, officer or
employee of such constituent entity, or is or was serving at the request of such
constituent entity as a director, trustee, officer, employee or agent of another
entity, shall stand in the same position under the provisions of this Section
10.4(a) with respect to the resulting or surviving entity as he would have with
respect to such constituent entity if its separate existence had continued.

 

(ix) The indemnification and advancement of expenses provided by, or granted
pursuant to, this Section 10.4(a) shall, unless otherwise provided when
authorized or ratified, continue as to a person who has ceased to be a Company
Indemnified Person and shall inure to the benefit of the heirs, executors and
administrators of such a person.

 

(b) The Debenture Issuer agrees to indemnify the (i) Property Trustee, (ii) the
Delaware Trustee, (iii) any Affiliate of the Property Trustee or the Delaware
Trustee, and (iv) any officers, directors, stockholders, members, partners,
employees, representatives, custodians, nominees or agents of the Property
Trustee or the Delaware Trustee (each of the Persons in (i) through (iv) being
referred to as a “Fiduciary Indemnified Person”) for, and to hold each Fiduciary
Indemnified Person harmless against, any and all loss, liability, damage, claim
or expense including taxes (other than taxes based on the income of such
Fiduciary Indemnified Person) incurred without negligence or bad faith on the
part of such Fiduciary Indemnified Person, arising out of or in connection with
the acceptance or administration of the trust or trusts hereunder, including the
costs and expenses (including reasonable legal fees and expenses) of defending
against or investigating any claim or liability in connection with the exercise
or performance of any of the powers or duties of such Fiduciary Indemnified
Person hereunder. The obligation to indemnify as set forth in this Section
10.4(b) shall survive the resignation or removal of the Property Trustee or the
Delaware Trustee and the satisfaction and discharge of this Declaration.

 

 

53



--------------------------------------------------------------------------------

SECTION 10.5 Outside Businesses.

 

Any Covered Person, the Initial Purchaser of Common Securities, the Delaware
Trustee and the Property Trustee may engage in or possess an interest in other
business ventures of any nature or description, independently or with others,
similar or dissimilar to the business of the Trust, and the Trust and the
Holders shall have no rights by virtue of this Declaration in and to such
independent ventures or the income or profits derived therefrom, and the pursuit
of any such venture, even if competitive with the business of the Trust, shall
not be deemed wrongful or improper. No Covered Person, the Initial Purchaser of
Common Securities, the Delaware Trustee, or the Property Trustee shall be
obligated to present any particular investment or other opportunity to the Trust
even if such opportunity is of a character that, if presented to the Trust,
could be taken by the Trust, and any Covered Person, the Initial Purchaser of
Common Securities, the Delaware Trustee and the Property Trustee shall have the
right to take for its own account (individually or as a partner or fiduciary) or
to recommend to others any such particular investment or other opportunity. Any
Covered Person, the Delaware Trustee and the Property Trustee may engage or be
interested in any financial or other transaction with the Initial Purchaser of
Common Securities or any Affiliate of the Initial Purchaser of Common
Securities, or may act as depositary for, trustee or agent for, or act on any
committee or body of holders of, securities or other obligations of the Initial
Purchaser of Common Securities or its Affiliates.

 

SECTION 10.6 Compensation; Fees.

 

The Debenture Issuer agrees:

 

(a) to pay to the Trustees from time to time such compensation for all services
rendered by them hereunder as the parties shall agree in writing from time to
time (which compensation shall not be limited by any provision of law in regard
to the compensation of a trustee of an express trust); and

 

(b) except as otherwise expressly provided herein, to reimburse the Trustees
upon request for all reasonable expenses, disbursements and advances incurred or
made by the Trustees in accordance with any provision of this Declaration
(including the reasonable compensation and the expenses and disbursements of
their respective agents and counsel), except any such expense, disbursement or
advance as may be attributable to its negligence or bad faith.

 

The provisions of this Section 10.6 shall survive the dissolution of the Trust
and the termination of this Declaration and the removal or resignation of any
Trustee.

 

No Trustee may claim any lien or charge on any property of the Trust as a result
of any amount due pursuant to this Section 10.6.

 

54



--------------------------------------------------------------------------------

ARTICLE XI

ACCOUNTING

 

SECTION 11.1 Fiscal Year.

 

The fiscal year (“Fiscal Year”) of the Trust shall be the calendar year, or such
other year as is required by the Code.

 

SECTION 11.2 Certain Accounting Matters.

 

(a) At all times during the existence of the Trust, the Administrative Trustees
shall keep, or cause to be kept, full books of account, records and supporting
documents, which shall reflect in reasonable detail each transaction of the
Trust. The books of account shall be maintained on the accrual method of
accounting, in accordance with generally accepted accounting principles,
consistently applied. The Trust shall use the accrual method of accounting for
United States federal income tax purposes. The books of account and the records
of the Trust shall be examined by and reported upon as of the end of each Fiscal
Year of the Trust by a firm of independent certified public accountants selected
by the Administrative Trustees.

 

(b) The Administrative Trustees shall cause to be duly prepared and delivered to
each of the Holders, any annual United States federal income tax information
statement, required by the Code, containing such information with regard to the
Securities held by each Holder as is required by the Code and the Treasury
Regulations. Notwithstanding any right under the Code to deliver any such
statement at a later date, the Administrative Trustees shall endeavor to deliver
all such information statements within 30 days after the end of each Fiscal Year
of the Trust.

 

(c) The Administrative Trustees shall cause to be duly prepared and filed with
the appropriate taxing authority, an annual United States federal income tax
return, on a Form 1041 or such other form required by United States federal
income tax law, and any other annual income tax returns required to be filed by
the Administrative Trustees on behalf of the Trust with any state or local
taxing authority.

 

SECTION 11.3 Banking.

 

The Trust may maintain one or more bank accounts in the name and for the sole
benefit of the Trust; provided, however, that all payments of funds in respect
of the Debentures held by the Property Trustee shall be made directly to the
Property Trustee Account and no other funds of the Trust shall be deposited in
the Property Trustee Account. The sole signatories for such accounts shall be
designated by the Administrative Trustees; provided, however, that the Property
Trustee shall designate the signatories for the Property Trustee Account.

 

SECTION 11.4 Withholding.

 

The Trust and the Administrative Trustees shall comply with all withholding
requirements under United States federal, state and local law. The Trust shall
request, and the Holders shall provide to the Trust, such forms or certificates
as are necessary to establish an

 

55



--------------------------------------------------------------------------------

exemption from withholding with respect to each Holder, and any representations
and forms as shall reasonably be requested by the Trust to assist it in
determining the extent of, and in fulfilling, its withholding obligations. The
Administrative Trustees shall file required forms with applicable jurisdictions
and, unless an exemption from withholding is properly established by a Holder,
shall remit amounts withheld with respect to the Holder to applicable
jurisdictions. To the extent that the Trust is required to withhold and pay over
any amounts to any authority with respect to Distributions or allocations to any
Holder, the amount withheld shall be deemed to be a Distribution in the amount
of the withholding to the Holder. In the event of any claim of excess
withholding, Holders shall be limited to an action against the applicable
jurisdiction. If the amount required to be withheld was not withheld from actual
Distributions made, the Trust may reduce subsequent Distributions by the amount
of such withholding.

 

ARTICLE XII

AMENDMENTS AND MEETINGS

 

SECTION 12.1 Amendments.

 

(a) Except as otherwise provided in this Declaration or by any applicable terms
of the Securities, this Declaration may be amended from time to time by the
Initial Purchaser of Common Securities, the Property Trustee and the
Administrative Trustees, without the consent of the Holders of the Securities
(i) to provide for the acceptance of appointment by a successor trustee as
permitted hereby, (ii) to cure any ambiguity, correct or supplement any
provision in the Declaration that may be defective or inconsistent with any
other provision, or to make any other provisions with respect to matters or
questions arising under the Declaration, which shall not be inconsistent with
the other provisions of the Declaration, (iii) to modify, eliminate or add to
any provisions of the Declaration to such extent as shall be necessary to ensure
that the Trust will not be taxable as a corporation or will be classified for
United States federal income tax purposes as a grantor trust at all times that
any Securities are outstanding or to ensure that the Trust will not be an
“investment company” under the Investment Company Act, or (iv) add to the
covenants, restrictions or obligations of the Initial Purchaser of Common
Securities; provided, however, that such action shall not adversely affect in
any material respect the interests of any Holders of the Securities and any such
amendments of the Declaration shall become effective when notice thereof is
given to the Holders of the Securities.

 

(b) Except as provided in (c) below, and the terms of the Securities, this
Declaration may be amended by the Trustees and the Initial Purchaser of Common
Securities with (i) the consent of Holders representing not less than a Majority
in liquidation amount of the outstanding Securities; provided that, if any
amendment would adversely affect only the holders of the Preferred Securities or
the Common Securities, then only the affected class shall be entitled to vote on
such amendment and such amendment shall not be effective except with the
approval of a Majority in liquidation amount of such class of securities
affected thereby, and (ii) receipt by the Trustees of an opinion of Counsel
experienced in such matters to the effect that such amendment or the exercise of
any power granted to the Trustees in accordance with such amendment will not
affect the Trust’s status as a grantor trust for United States federal income
tax purposes or the Trust’s exemption from status as an “investment company”
under the Investment Company Act.

 

56



--------------------------------------------------------------------------------

(c) Without the consent of each Holder of Securities, the Declaration may not be
amended to (i) change the amount or timing of any Distribution on the Securities
or otherwise adversely affect the amount of any Distribution required to be made
in respect of the securities as of a specified date, (ii) change the conversion
ratio of the Preferred Securities except as provided in the Indenture, (iii)
change any of the redemption provisions or (iv) restrict the right of a Holder
of Securities to institute suit for the enforcement of any payment on or after
the specified date.

 

SECTION 12.2 Meetings of the Holders; Action by Written Consent.

 

(a) Meetings of the Holders of any class of Securities may be called at any time
by the Administrative Trustees (or as provided in the terms of the Securities)
to consider and act on any matter on which Holders of such class of Securities
are entitled to act under the terms of this Declaration, the terms of the
Securities or the rules of any stock exchange on which the Preferred Securities
are listed or admitted for trading.; provided, however, that no such meeting
shall be held within the Commonwealth of Massachusetts. The Administrative
Trustees shall call a meeting of the Holders of such class if directed to do so
by the Holders of at least 10% in liquidation amount of such class of
Securities. Such direction shall be given by delivering to the Administrative
Trustees one or more notices in writing stating that the signing Holders wish to
call a meeting and indicating the general or specific purpose for which the
meeting is to be called. Any Holders calling a meeting shall specify in writing
the Security Certificates held by the Holders exercising the right to call a
meeting and only those Securities specified shall be counted for purposes of
determining whether the required percentage set forth in the second sentence of
this paragraph has been met.

 

(b) Except to the extent otherwise provided in the terms of the Securities, the
following provisions shall apply to meetings of Holders:

 

(i) the Property Trustee will cause a notice to be given of any such meeting
shall be given to all the Holders having a right to vote thereat at least seven
days and not more than 60 days before the date of such meeting. Whenever a vote,
consent or approval of the Holders is permitted or required under this
Declaration or the rules of any stock exchange on which the Preferred Securities
are listed or admitted for trading, such vote, consent or approval may be given
at a meeting of the Holders. Any action that may be taken at a meeting of the
Holders may be taken without a meeting if a consent in writing setting forth the
action so taken is signed by the Holders owning not less than the minimum amount
of Securities in liquidation an amount that would be necessary to authorize or
take such action at a meeting at which all Holders having a right to vote
thereon were present and voting. Prompt notice of the taking of action without a
meeting shall be given to the Holders entitled to vote who have not consented in
writing. The Trustees may specify that any written ballot submitted to the
Security Holder for the purpose of taking any action without a meeting shall be
returned to the Trust within the time specified by the Trustees;

 

(ii) each Holder may authorize any Person to act for it by proxy on all matters
in which a Holder is entitled to participate, including waiving notice of any
meeting, or voting or participating at a meeting. No proxy shall be valid after
the expiration of 11

 

57



--------------------------------------------------------------------------------

months from the date thereof unless otherwise provided in the proxy. Every proxy
shall be revocable at the pleasure of the Holder executing it. Except as
otherwise provided herein, all matters relating to the giving, voting or
validity of proxies shall be governed by the General Corporation Law of the
State of Delaware relating to proxies, and judicial interpretations thereunder,
as if the Trust were a Delaware corporation and the Holders were stockholders of
a Delaware corporation. The Holder of a Global Preferred Security may grant
proxies and otherwise authorize any Person, including Participants and Persons
that may hold interests through Participants, to take any action which such
Holder is entitled to take under this Declaration or the Securities;

 

(iii) each meeting of the Holders shall be conducted by the Administrative
Trustees or by such other Person that the Administrative Trustees may designate;
and

 

(iv) unless the Statutory Trust Act, this Declaration, the terms of the
Securities, the Trust Indenture Act or the listing rules of any stock exchange
on which the Preferred Securities are then listed or traded, otherwise provides,
the Administrative Trustees, in their sole discretion, shall establish all other
provisions relating to meetings of Holders, including notice of the time, place
or purpose of any meeting at which any matter is to be voted on by any Holders,
waiver of any such notice, action by consent without a meeting, the
establishment of a record date, quorum requirements, voting in person or by
proxy or any other matter with respect to the exercise of any such right to
vote.

 

ARTICLE XIII

REPRESENTATIONS OF PROPERTY TRUSTEE AND DELAWARE TRUSTEE

 

SECTION 13.1 Representations and Warranties of Property Trustee.

 

The Trustee that acts as initial Property Trustee represents and warrants to the
Trust and to the Initial Purchaser of Common Securities at the date of this
Declaration at the Closing Time and each Successor Property Trustee represents
and warrants to the Trust and the Initial Purchaser of Common Securities at the
time of the Successor Property Trustee’s acceptance of its appointment as
Property Trustee that:

 

(a) The Property Trustee is a Georgia banking corporation, with corporate power
and authority to execute and deliver, and to carry out and perform its
obligations under the terms of, this Declaration;

 

(b) The execution, delivery and performance by the Property Trustee of this
Declaration has been duly authorized by all necessary corporate action on the
part of the Property Trustee. This Declaration has been duly executed and
delivered by the Property Trustee and constitutes a legal, valid and binding
obligation of the Property Trustee, enforceable against it in accordance with
its terms, subject to applicable bankruptcy, reorganization, moratorium,
insolvency, and other similar laws affecting creditors’ rights generally and to
general principles of equity and the discretion of the court (regardless of
whether the enforcement of such remedies is considered in a proceeding in equity
or at law);

 

58



--------------------------------------------------------------------------------

(c) The execution, delivery and performance of this Declaration by the Property
Trustee does not conflict with or constitute a breach of the charter or by-laws
of the Property Trustee;

 

(d) No consent, approval or authorization of, or registration with or notice to,
any state or federal banking authority is required for the execution, delivery
or performance by the Property Trustee of this Declaration; and

 

(e) The Property Trustee satisfied the qualification set forth in Section 5.3.

 

SECTION 13.2 Representations and Warranties of Delaware Trustee.

 

The Trustee that acts as initial Delaware Trustee represents and warrants to the
Trust and to the Initial Purchaser of Common Securities at the date of this
Declaration and at the Closing Time and each Successor Delaware Trustee
represents and warrants to the Trust and the Initial Purchaser of Common
Securities at the time of the Successor Delaware Trustee’s acceptance of its
appointment as Delaware Trustee that:

 

(a) The Delaware Trustee is a Delaware corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware, with
corporate power and authority to execute and deliver, and to carry out and
perform its obligations under the terms of, this Declaration;

 

(b) The execution, delivery and performance by the Delaware Trustee of this
Declaration has been duly authorized by all necessary corporate action on the
part of the Delaware Trustee. This Declaration has been duly executed and
delivered by the Delaware Trustee and constitutes a legal, valid and binding
obligation of the Delaware Trustee, enforceable against it in accordance with
its terms, subject to applicable bankruptcy, reorganization, moratorium,
insolvency, and other similar laws affecting creditors’ rights generally and to
general principles of equity and the discretion of the court (regardless of
whether the enforcement of such remedies is considered in a proceeding in equity
or at law);

 

(c) The execution, delivery and performance of this Declaration by the Delaware
Trustee does not conflict with or constitute a breach of the certificate of
incorporation or by-laws of the Delaware Trustee;

 

(d) No consent, approval or authorization of, or registration with or notice to,
any federal banking authority is required for the execution, delivery or
performance by the Delaware Trustee of this Declaration; and

 

(e) The Delaware Trustee is a natural person who is a resident of the State of
Delaware or, if not a natural person, an entity which has its principal place of
business in the State of Delaware.

 

59



--------------------------------------------------------------------------------

ARTICLE XIV

REGISTRATION RIGHTS

 

SECTION 14.1 Registration Rights.

 

The Holders of the Preferred Securities, the Debentures, the Guarantee Agreement
and the shares of common stock of the Initial Purchaser of Common Securities
issuable upon conversion of the Preferred Securities are entitled to the
benefits of a Registration Rights Agreement as set forth in the Purchase
Agreement, the Registration Rights Agreement and the Indenture.

 

ARTICLE XV

MISCELLANEOUS

 

SECTION 15.1 Notices.

 

All notices provided for in this Declaration shall be in writing, duly signed by
the party giving such notice, and shall be delivered, telecopied or mailed by
first-class mail, overnight courier service or confirmed telecopy, as follows:

 

(a) if given to the Trust, in care of the Administrative Trustees at the Trust’s
mailing address set forth below (or such other address as the Trust may give
notice of to the Property Trustee, the Delaware Trustee and the Holders):

 

c/o Borel Private Bank & Trust Company

160 Bovet Road

San Mateo, CA 94402

Fax: (650) 378-3774

Tel: (650) 378-3638

Attention: Emanuela M. Allgood

 

(b) if given to the Delaware Trustee, at the mailing address set forth below (or
such other address as Delaware Trustee may give notice of to the Holders):

 

SunTrust Delaware Trust Company

c/o SunTrust Bank

25 Park Place, 24th Floor

Atlanta, Georgia 30303

Fax: (404) 588-7335

Telephone: (404) 588-7591

Attention: George Hogan

 

(c) if given to the Property Trustee, at the Property Trustee’s mailing address
set forth below (or such other address as the Property Trustee may give notice
of to the Holders):

 

SunTrust Bank

25 Park Place, 24th Floor

Atlanta, Georgia 30303

Fax: (404) 588-7335

Telephone: (404) 588-7591

Attention: George Hogan

 

60



--------------------------------------------------------------------------------

(d) if given to the Holder of the Common Securities, at the mailing address of
the Initial Purchaser of Common Securities set forth below (or such other
address as the Holder of the Common Securities may give notice to the Property
Trustee and the Trust):

 

Boston Private Financial Holdings, Inc.

Ten Post Office Square

Boston, Massachusetts 02109

Telecopy: (617) 912-4491

Telephone: (617) 646-4822

Attention: Margaret W. Chambers, Esq.

 

(e) if given to Initial Purchaser of Common Securities, at the mailing address
of the Initial Purchaser of Common Securities set forth below (or such other
address as the Initial Purchaser of Common Securities may give notice to the
Property Trustee and the Trust):

 

Boston Private Financial Holdings, Inc.

Ten Post Office Square

Boston, Massachusetts 02109

Telecopy: (617) 912-4491

Telephone: (617) 646-4822

Attention: Megan W. Chambers, Esq.

 

(f) if given to any other Holder, at the address set forth on the books and
records of the Trust or the Registrar, as applicable.

 

All such notices shall be deemed to have been given when received in person,
faxed with receipt confirmed, or mailed by first-class mail, postage prepaid
except that if a notice or other document is refused delivery or cannot be
delivered because of a changed address of which no notice was given, such notice
or other document shall be deemed to have been delivered on the date of such
refusal or inability to deliver.

 

SECTION 15.2 Governing Law.

 

This Declaration and the rights of the parties hereunder shall be governed by
and interpreted in accordance with the laws of the State of Delaware and all
rights and remedies shall be governed by such laws without regard to principles
of conflict of laws.

 

61



--------------------------------------------------------------------------------

SECTION 15.3 Intention of the Parties.

 

It is the intention of the parties hereto that the Trust be classified for
United States federal income tax purposes as a grantor trust. The provisions of
this Declaration shall be interpreted to further this intention of the parties.

 

SECTION 15.4 Headings.

 

Headings contained in this Declaration are inserted for convenience of reference
only and do not affect the interpretation of this Declaration or any provision
hereof.

 

SECTION 15.5 Successors and Assigns.

 

Whenever in this Declaration any of the parties hereto is named or referred to,
the successors and assigns of such party shall be deemed to be included, and all
covenants and agreements in this Declaration by the Initial Purchaser of Common
Securities and the Trustees shall bind and inure to the benefit of their
respective successors and assigns, whether so expressed.

 

SECTION 15.6 Partial Enforceability.

 

If any provision of this Declaration, or the application of such provision to
any Person or circumstance, shall be held invalid, the remainder of this
Declaration, or the application of such provision to persons or circumstances
other than those to which it is held invalid, shall not be affected thereby.

 

SECTION 15.7 Counterparts.

 

This Declaration may contain more than one counterpart of the signature page and
this Declaration may be executed by the affixing of the signature of each of the
Trustees to one of such counterpart signature pages. All of such counterpart
signature pages shall be read as though one, and they shall have the same force
and effect as though all of the signers had signed a single signature page.

 

[Remainder of Page Intentionally Left Blank]

 

62



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused these presents to be executed as
of the day and year first above written.

 

 

--------------------------------------------------------------------------------

as Administrative Trustee

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

SunTrust Delaware Trust Company,

as Delaware Trustee

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

SunTrust Bank,

as Property Trustee

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

    BOSTON PRIVATE FINANCIAL HOLDINGS, INC.,

as Initial Purchaser of Common Securities and

Debenture Issuer

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

63



--------------------------------------------------------------------------------

ANNEX I

 

TERMS OF

4.875% CONVERTIBLE TRUST PREFERRED SECURITIES

(LIQUIDATION AMOUNT $50.00 PER SECURITY)

AND

4.875% COMMON SECURITIES

(LIQUIDATION AMOUNT $50.00 PER SECURITY)

 

Pursuant to Section 7.1 of the Amended and Restated Declaration of Trust, dated
as of October 12, 2004 (as amended from time to time, the “Declaration”), the
designation, rights, privileges, restrictions, preferences and other terms and
provisions of the Securities are set out below (each capitalized term used but
not defined herein has the meaning set forth in the Declaration or, if not
defined in such Declaration, as defined in the Offering Memorandum):

 

1. Designation and Number.

 

(a) Preferred Securities. 1,500,000 4.875% Preferred Securities of the Trust
with an aggregate liquidation amount with respect to the assets of the Trust of
Seventy-Five Million Dollars ($75,000,000), and with a liquidation amount with
respect to the assets of the Trust of $50.00 per security, are hereby designated
for the purposes of identification only as Preferred Securities. The
certificates evidencing the Preferred Securities shall be substantially in the
form of Exhibit A-1 to the Declaration, with such changes and additions thereto
or deletions therefrom as may be required by ordinary usage, custom or practice
or to conform to the rules of any exchange or quotation system on or in which
the Preferred Securities are listed, traded or quoted, if any.

 

(b) Common Securities. 46,392 4.875% Common Securities of the Trust with an
aggregate liquidation amount with respect to the assets of the Trust of TWO
MILLION THREE HUNDRED NINETEEN THOUSAND SIX HUNDRED Dollars ($2,319,600) and a
liquidation amount with respect to the assets of the Trust of $50.00 per
security, are hereby designated for the purposes of identification only as
Common Securities. The certificates evidencing the Common Securities shall be
substantially in the form of Exhibit A-2 to the Declaration, with such changes
and additions thereto or deletions therefrom as may be required by ordinary
usage, custom or practice.

 

2. Distributions.

 

(a) Distributions payable on each Security will be fixed at a rate per annum of
4.875% (the “Coupon Rate”) of the liquidation amount of $50.00 per Security (the
“Liquidation Amount”), such rate being the rate of interest payable on the
Debentures to be held by the Property Trustee. Distributions in arrears will
bear additional distributions thereon compounded quarterly at the Coupon Rate
(to the extent permitted by applicable law). A Distribution is payable only to
the extent that payments are made in respect of the Debentures held by the
Property Trustee and to the extent the Property Trustee has funds on hand
legally available therefor.

 

I-1



--------------------------------------------------------------------------------

(b) Distributions on the Securities will be cumulative, will accumulate from the
date of their original issuance, and will be payable quarterly in arrears on
January 1, April 1, July 1 and October 1 of each year, commencing on January 1,
2005 (each, a “Distribution Date”), except as otherwise described below.
Distributions will be computed on the basis of a 360-day year consisting of
twelve 30-day months, and, for any period shorter than a full quarterly period
will be computed on the basis of a 30-day month, and for periods of less than a
month, the actual number of days elapsed per 30-day month. As long as no event
of default has occurred and is continuing under the Indenture, the Debenture
Issuer has the right under the Indenture to defer payments of interest by
extending the interest payment period at any time and from time to time on the
Debentures for a period not exceeding 20 consecutive quarterly periods,
including the first such quarterly period during such period (each an “Extension
Period”), during which Extension Period no interest shall be due and payable on
the Debentures, provided that no Extension Period shall end on a date other than
an Interest Payment Date for the Debentures or extend beyond the stated maturity
date of the Debentures or any redemption dated therefor. As a consequence of
such deferral, Distributions will also be deferred. Despite such deferral,
Distributions will continue to accumulate with additional Distributions thereon
(to the extent permitted by applicable law but not at a rate greater than the
rate at which interest is then accruing on the Debentures) at the Coupon Rate
compounded quarterly during any such Extension Period. Prior to the termination
of any such Extension Period, the Debenture Issuer may further defer payments of
interest by further extending such Extension Period; provided that such
Extension Period, together with all such previous and further extensions within
such Extension Period, may not exceed 20 consecutive quarterly periods,
including the first quarterly period during such Extension Period, or extend
beyond the stated maturity date of the Debentures or any redemption dated
therefor. Upon the termination of any Extension Period and the payment of all
amounts then due, the Debenture Issuer may commence a new Extension Period,
subject to the above requirements. If the Property Trustee shall be the only
holder of the Debentures, the Debenture Issuer shall give the Administrative
Trustees, the Property Trustee and the Debenture Trustee (as defined in the
Indenture) notice of its election to defer interest payments or to extend an
Extension Period at least five Business Days prior to the earlier of:

 

  • the next date on which Distributions on the Preferred securities are
payable, or

 

  • the date the Property Trustee is required to give notice of the record date
or the payment date of such related Distributions for the first quarter of such
Extension Period to any national stock exchange or other organization on which
the Preferred Securities are listed or quoted, if any, or to Holders of the
Preferred Securities as of the record date or the distribution date.

 

The Property Trustee will notify holders of the Preferred Securities of the
Debenture Issuer’s election to begin a new or extend an Extension Period.

 

(c) Distributions on the Securities (other than Distributions on a redemption
date) will be payable to the Holders thereof as they appear on the books and
records of the Trust as of 5:00 p.m., New York City time, on the fifteenth day
of the month, whether or not a Business Day, in the month prior to which the
relevant Distribution Date occurs (or would have occurred but for the fact that
the date such Distribution was payable was not a Business Day), which
Distribution Dates correspond to the interest payment dates on the Debentures.
The

 

I-2



--------------------------------------------------------------------------------

relevant record dates for the Common Securities shall be the same as the record
dates for the Preferred Securities. Distributions payable on any Securities that
are not punctually paid on any Distribution Date, as a result of the Debenture
Issuer having failed to make a payment under the Debentures, will cease to be
payable to the Holder on the relevant record date, and such defaulted
Distribution will instead be payable to the Person in whose name such Securities
are registered on the special record date or other specified date determined in
accordance with the Indenture. If any date on which Distributions are payable on
the Securities is not a Business Day, then payment of the Distribution payable
on such date will be made on the next succeeding day that is a Business Day (and
without any interest or other payment in respect of any such delay), except that
if such next succeeding Business Day is in the next succeeding calendar year,
such payment shall be made on the immediately preceding Business Day with the
same force and effect as if made on such date.

 

(d) In the event that there is any money or other property held by or for the
Trust that is not accounted for hereunder, such property shall be distributed
Pro Rata (as defined herein) among the Holders.

 

3. Liquidation Distribution Upon Termination.

 

In the event of any termination of the Trust other than upon the occurrence of
events specified in Sections 8.1(a)(v), (vi) or (viii) of the Declaration, or if
the Initial Purchaser of Common Securities otherwise gives notice of its
election to liquidate the Trust pursuant to Section 8.1(a)(iii) of the
Declaration, the Trust shall be liquidated by the Administrative Trustees as
expeditiously as the Administrative Trustees determine to be possible by
distributing to the Holders, after satisfaction of liabilities to creditors of
the Trust as provided by applicable law, a Like Amount (as defined below) of the
Debentures, unless such distribution is determined by the Property Trustee not
to be practicable, in which event such Holders will be entitled to receive Pro
Rata out of the assets of the Trust legally available for distribution to
Holders an amount in cash or immediately available funds equal to the aggregate
of the liquidation amount of $50.00 per Security plus accumulated and unpaid
Distributions thereon to the date of payment, after satisfaction of liabilities
to creditors of the Trust as provided by applicable law (such amount being the
“Liquidation Distribution”). If the Debentures are distributed to the holders of
the Preferred Securities, the Debenture Issuer will use its reasonable best
efforts to cause the Debentures to be listed on the market or exchange on which
the Preferred Securities are then listed, if any.

 

“Like Amount” means (i) with respect to a redemption of the Securities,
Securities having a Liquidation Amount equal to the principal amount of
Debentures to be paid in accordance with their terms and (ii) with respect to a
distribution of Debentures upon the liquidation of the Trust, Debentures having
a principal amount equal to the Liquidation Amount of the Securities of the
Holder to whom such Debentures are distributed.

 

If, upon any such liquidation, the Liquidation Distribution can be paid only in
part because the Trust has insufficient assets on hand legally available to pay
in full the aggregate Liquidation Distribution, then the amounts payable
directly by the Trust on the Securities shall be paid on a Pro Rata basis.

 

I-3



--------------------------------------------------------------------------------

On and from the date fixed by the Administrative Trustees for any distribution
of Debentures and liquidation of the Trust: (i) the Securities will no longer be
deemed to be outstanding, (ii) the Clearing Agency or its nominee (or any
successor Clearing Agency or its nominee), as the Holder of the Preferred
Securities, will receive a registered global certificate or certificates
representing the Debentures to be delivered upon such distribution, and (iii)
any certificates representing Securities not held by the Clearing Agency or its
nominee (or any successor Clearing Agency or its nominee) will be deemed to
represent beneficial interests in a Like Amount of Debentures bearing an
interest rate identical to the distribution rate of those Preferred Securities,
and bearing accrued and unpaid interest in an amount equal to the accumulated
and unpaid Distributions on those Preferred Securities until such certificates
are presented to the Debenture Issuer or its agent for transfer or reissue.

 

4. Redemption and Distribution.

 

(a) Upon the redemption of the Debentures in whole or in part, at maturity or
otherwise (either at the option of the Debenture Issuer or pursuant to a Special
Event, as described below), the proceeds from such redemption shall be
simultaneously applied by the Property Trustee (subject to the Property Trustee
having received written notice no later than 45 days prior to such redemption)
to redeem a Like Amount of the Securities, at the Redemption Price (as defined
below).

 

(b) (i) The “Redemption Price,” with respect to a redemption of Securities,
shall mean an amount equal to 100% of the Liquidation Amount of Securities to be
redeemed, plus accrued and unpaid Distributions on the Securities, if any, to
the date of such redemption.

 

(ii) If fewer than all the outstanding Securities are to be so redeemed, the
Securities to be redeemed will be determined as described in Section 5(a)(ii)
below.

 

(c) The Debenture Issuer may redeem the Debentures, subject to conditions set
forth in the Indenture, prior to maturity, in whole or in part, on one or more
occasions at any time on or after October 1, 2009 if the Closing Price (as
defined in the Indenture) of Common Stock (as defined in Section 6 of this Annex
I) for 20 Trading Days (as defined in the Indenture) in a period of 30
consecutive Trading Days ending on the Trading Day prior to the mailing of the
notice of redemption exceeds 130% of the then prevailing Conversion Price (as
defined in the Indenture).

 

(d) If at any time an Investment Company Act, a Tax Event or a Regulatory
Capital Event (each as defined below, and each a “Special Event”) occurs, the
Debenture Issuer shall have the right (subject to the conditions set forth in
the Indenture) at any time to redeem the Debentures in whole, but not in part,
following the occurrence of such Special Event.

 

“Investment Company Event” means the Initial Purchaser of Common Securities and
the Trust shall have received an opinion of independent securities counsel
experienced in such matters to the effect that, as a result of (i) any amendment
to, or change (including any announced prospective change) in, any laws or
regulations of the United States or any rules, guidelines or policies of any
applicable regulatory agency or authority; or (ii) any official administrative
pronouncement or judicial decision interpreting or applying such laws or

 

I-4



--------------------------------------------------------------------------------

regulations, which amendment or change is effective or which pronouncement or
decision is announced on or after the date the Trust Preferred Securities are
first issued, the Trust is, or within 90 days of the date of the opinion will
be, considered an investment company that is required to be registered under the
Investment Company Act.

 

A “Tax Event” shall occur upon receipt by the Debenture Issuer and the Trust of
an opinion of independent tax counsel experienced in such matters to the effect
that, as a result of any amendment to, change in or announced prospective change
in, the laws (or regulations thereunder) of the United States or any political
subdivision or taxing authority thereof or therein, or any official
administrative pronouncement or judicial decision interpreting or applying such
laws or regulations, which amendment or change is effective or which
pronouncement or decision is announced on or after the date the Preferred
Securities are initially issued and sold, there is more than an insubstantial
risk that (i) the Trust is, or will be within 90 days of the date of such
opinion, subject to United States federal income tax with respect to interest
received or accrued on the Debentures, (ii) interest payable by the Debenture
Issuer on the Debentures is not, or within 90 days of the date of such opinion,
will not be, deductible by the Debenture Issuer, in whole or in part, for United
States federal income tax purposes, or (iii) the Trust is, or will be within 90
days of the date of such opinion, subject to more than a de minimis amount of
other taxes, duties or other governmental charges.

 

“Regulatory Capital Event” shall mean that the Debenture Issuer shall have
received an opinion of independent bank regulatory counsel experienced in such
matters to the effect that, as a result of (i) any amendment to, or change
(including any announced prospective change) in, the laws or any regulations of
the United States or any rules, guidelines or policies of any applicable
regulatory agency or authority; or (ii) any official administrative
pronouncement or judicial decision interpreting or applying such laws or
regulations, which amendment or change is effective or such pronouncement or
decision is announced on or after the date the Preferred securities are
initially issued, the Preferred Securities do not constitute, or within 90 days
of the date thereof, will not constitute, Tier 1 Capital (or its then equivalent
if the Debenture Issuer is then subject to such capital requirements); provided,
however, that the distribution of the Debentures in connection with the
liquidation of the Trust by the Debenture Issuer shall not in and of itself
constitute a Regulatory Capital Event unless such liquidation shall have
occurred in connection with a Tax Event.

 

(e) Upon any redemption of Debentures upon the occurrence of the events
described in Sections 4(c) and 4(d) above and in compliance with the Indenture,
the Trust will, simultaneous with such redemption of Debentures, cause a Like
Amount of the Securities to be redeemed by the Trust at the Redemption Price on
a Pro Rata basis.

 

(f) The Trust may not redeem fewer than all the outstanding Securities unless
all accumulated and unpaid Distributions have been paid on all Securities for
all quarterly Distribution periods terminating on or before the date of
redemption.

 

(g) In connection with any redemption of Securities, the Trust may arrange for
the purchase and conversion of any Securities by an agreement with one or more
investment bankers or other purchasers to purchase such Securities by paying to
the Property Trustee in trust for the Holders, on or before the redemption date,
an amount not less than the applicable

 

I-5



--------------------------------------------------------------------------------

Redemption Price of such Securities. Notwithstanding anything to the contrary
contained in this Section 4, the obligation of the Trust to pay the redemption
price of such Securities shall be deemed to be satisfied and discharged to the
extent such amount is so paid by such purchasers. If such an agreement is
entered into, a copy of which shall be filed with the Property Trustee prior to
the redemption date, any Securities not duly surrendered for conversion by the
Holders thereof, may, at the option of the Trust, be deemed, to the fullest
extent permitted by law, acquired by such purchasers from such Holders and
(notwithstanding anything to the contrary contained in Section 6 of this Annex
I) surrendered by such purchasers for conversion, all as of immediately prior to
the close of business on the redemption date (and the right to convert any such
Securities shall be deemed to have been extended through such time), subject to
payment of the above amount as aforesaid. At the written direction of the Trust,
the Property Trustee shall hold and dispose of any such amount paid to it in the
same manner as it would monies deposited with it by the Trust for the redemption
of Securities. Without the Property Trustee’s prior written consent, no
arrangement between the Trust and such purchasers for the purchase and
conversion of any Securities shall increase or otherwise affect any of the
powers, duties, responsibilities or obligations of the Property Trustee as set
forth in the Declaration, and the Trust agrees to indemnify the Property Trustee
from, and hold it harmless against, any and all loss, liability or expense
arising out of or in connection with any such arrangement for the purchase and
conversion of any Securities between the Trust and such purchasers, including
the costs and expenses incurred by the Property Trustee in the defense of any
claim or liability arising out of or in connection with the exercise or
performance of any of its powers, duties, responsibilities or obligations under
the Declaration. Nothing in the preceding sentence shall be deemed to limit the
rights, privileges, immunities and protections afforded to the Property Trustee
in the Declaration. Nothing in this Section 4(g) shall affect the right of the
Holders to receive the full Redemption Price on the redemption date.

 

5. Procedures Related to Redemptions or Distributions of Securities.

 

(a) The procedure with respect to redemptions or distributions of Securities
shall be as follows:

 

(i) Notice of any redemption of, or notice of distribution of Debentures in
exchange for, the Securities (a “Redemption/Distribution Notice”) will be given
by the Trust by mail to each Holder to be redeemed or exchanged not fewer than
20 nor more than 60 days before the date fixed for redemption or exchange
thereof which, in the case of a redemption, will be the date fixed for
redemption of the Debentures. For purposes of the calculation of the date of
redemption or exchange and the dates on which notices are given pursuant to this
Section 5(a)(i), a Redemption/Distribution Notice shall be deemed to be given on
the day such notice is first mailed by first-class mail, postage prepaid, to
Holders. Each Redemption/Distribution Notice shall be addressed to the Holders
at the address of each such Holder appearing in the books and records of the
Trust. The notice if mailed in the manner herein provided shall be conclusively
presumed to have been duly given, whether or not the Holder receives such
notice. In any case, failure to give such notice or any defect in the
Redemption/Distribution Notice to the Holder of any Security designated for
redemption or exchange as a whole or in part shall not affect the validity of
the redemption or exchange proceedings with respect to any other Security.

 

I-6



--------------------------------------------------------------------------------

(ii) In the event that fewer than all the outstanding Securities are to be
redeemed, the particular Securities to be redeemed shall be selected on a Pro
Rata basis (based upon Liquidation Amounts) not more than 60 days prior to the
date fixed for redemption from the outstanding Securities not previously called
for redemption, provided, however, that with respect to Holders that would be
required to hold less than 100 but more than zero Securities as a result of such
Pro Rata redemption, the Trust shall redeem Securities of each such Holder so
that after such redemption such Holder either shall hold 100 Securities or such
Holder no longer hold any Securities, and shall use such method (including,
without limitation, by lot) as the Trust shall deem fair and appropriate,
provided further, that any such proration may be made on the basis of the
aggregate Liquidation Amount of Securities held by each Holder thereof and may
be made by making such adjustments as the Trust deems fair and appropriate in
order that only Securities in denominations of $50.00 or integral multiples
thereof shall be redeemed. In respect of Preferred Securities registered in the
name of and held of record by the Clearing Agency or its nominee (or any
successor Clearing Agency or its nominee) or any nominee, the distribution of
the proceeds of such redemption will be made to the Clearing Agency and
disbursed by such Clearing Agency in accordance with the procedures applied by
such agency or nominee.

 

(iii) If Securities are to be redeemed and the Trust gives a Redemption/
Distribution Notice (which notice will be irrevocable), then (A) with respect to
Preferred Securities issued in book-entry form, by 12:00 noon, New York City
time, on the redemption date or at such earlier time as the Trust determines,
provided that the Debenture Issuer has paid the Debenture Trustee a sufficient
amount of cash in connection with the related redemption or maturity of the
Debentures by 10:00 a.m., New York City time, on the maturity date or the date
of redemption, as the case requires, the Property Trustee will deposit
irrevocably with the Clearing Agency or its nominee (or successor Clearing
Agency or its nominee) funds sufficient to pay the Redemption Price with respect
to such Preferred Securities and will give the Clearing Agency irrevocable
instructions and authority to pay the Redemption Price to the relevant Clearing
Agency Participants, and (B) with respect to Preferred Securities issued in
certificated form and Common Securities, the Property Trustee will irrevocably
deposit with the Paying Agent funds sufficient to pay the Redemption Price and
will give the Paying Agent irrevocable instructions and authority to pay the
Redemption Price to Holders upon surrender of their certificates evidencing the
Preferred Securities or Common Securities, as the case may be. If a
Redemption/Distribution Notice shall have been given and funds deposited as
required, if applicable, then immediately prior to the close of business on the
redemption date, Distributions will cease to accumulate on the Securities so
called for redemption and all rights of Holders so called for redemption will
cease, except the right of the Holders of such Securities to receive the
Redemption Price, but without interest on such Redemption Price, and such
Securities shall cease to be outstanding.

 

(iv) Notwithstanding the foregoing, payment of accumulated and unpaid
Distributions on the Redemption Date of the Securities will be subject to the
rights of Holders on the close of business on the relevant record date in
respect of a Distribution Date occurring on or prior to such Redemption Date.

 

I-7



--------------------------------------------------------------------------------

The Trust shall not be required to: (i) issue or cause to be issued, register or
cause to be registered the transfer of or exchange or cause to be exchanged any
Securities during a period beginning at the opening of business 15 days before
the day of mailing of a notice of redemption or any notice of selection of
Securities for redemption and ending at the close of business on the day of such
mailing or (ii) register the transfer of or exchange any Securities selected for
redemption in whole or in part except, in the case of any Securities being
redeemed in part, any portion thereof not to be redeemed. If any date fixed for
redemption of Securities is not a Business Day, then payment of the Redemption
Price payable on such date will be made on the next succeeding day that is a
Business Day (and without any interest or other payment in respect of any such
delay) except that, if such next succeeding Business Day falls in the next
calendar year, such payment shall be made on the immediately preceding Business
Day, in each case with the same force and effect as if made on such date fixed
for redemption. If payment of the Redemption Price in respect of any Securities
is improperly withheld or refused and not paid either by the Trust or by the
Debenture Issuer as guarantor pursuant to the Guarantee Agreement, Distributions
on such Securities will continue to accumulate from the original redemption date
to the actual date of payment, in which case the actual payment date will be
considered the date fixed for redemption for purposes of calculating the
Redemption Price.

 

(v) Redemption/Distribution Notices shall be sent by the Property Trustee on
behalf of the Trust at the expense of the Initial Purchaser of Common Securities
to (A) in respect of the Preferred Securities, the Clearing Agency or its
nominee (or any successor Clearing Agency or its nominee) if the Global
Certificates have been issued or, if Certificated Preferred Security
Certificates have been issued, to the Holder thereof, and (B) in respect of the
Common Securities to the Holder thereof.

 

(vi) Subject to the foregoing and applicable law (including, without limitation,
United States federal securities laws and banking laws), provided the acquiror
is not the Holder of the Common Securities or the obligor under the Indenture,
the Initial Purchaser of Common Securities or any of its subsidiaries may at any
time and from time to time purchase outstanding Preferred Securities by tender,
in the open market or by private agreement.

 

6. Conversion Rights.

 

The Holders of Preferred Securities shall have the right at any time on or after
the occurrence of the events described in Section 17.01 of the Indenture and
prior to 5:00 p.m., New York City time, on the Business Day immediately
preceding the date of repayment of such Preferred Securities, whether at stated
maturity or upon redemption, at their option to cause the Conversion Agent to
convert Preferred Securities, on behalf of the converting Holders, into shares
of common stock of the Initial Purchaser of Common Securities (the “Common
Stock”) in the manner described herein on and subject to the following terms and
conditions:

 

(a) The Preferred Securities will be convertible at the office of the Conversion
Agent into fully paid and nonassessable shares of Common Stock pursuant to the
Holder’s direction to the Conversion Agent to exchange such Preferred Securities
for a portion of the

 

I-8



--------------------------------------------------------------------------------

Debentures theretofore held by the Trust on the basis of one Preferred Security
per $50.00 principal amount of Debentures, and immediately convert such amount
of Debentures into fully paid and nonassessable shares of Common Stock at an
initial conversion ratio of 1.5151 shares of Common Stock for each $50.00
principal amount of Debentures, subject to adjustment as described in the
Indenture.

 

(b) In order to convert Preferred Securities into Common Stock the Holder shall
submit to the Conversion Agent at the office referred to above an irrevocable
request to convert Preferred Securities on behalf of such Holder (the
“Conversion Request”), together, if the Preferred Securities are in certificated
form, with such certificates. The Holder must furnish appropriate endorsements
or transfer documents, if required by the Conversion Agent, and pay any transfer
or similar tax, if required. The Trust shall not cause the conversion of any
Debentures except pursuant to such a Conversion Request. The Conversion Request
shall (i) set forth the number of Preferred Securities to be converted and the
name or names, if other than the Holder, in which the shares of Common Stock
should be issued and (ii) direct the Conversion Agent (a) to exchange such
Preferred Securities for a portion of the Debentures held by the Trust having a
principal amount equal to the Liquidation Amount of the Preferred Securities to
be converted and (b) to immediately convert such Debentures on behalf of such
Holder, into Common Stock (at the conversion rate specified in the preceding
paragraph). The Conversion Agent shall notify the Property Trustee of the
Holder’s election to exchange Preferred Securities for a portion of the
Debentures held by the Trust and the Property Trustee shall, upon receipt of
such notice, deliver to the Conversion Agent the appropriate principal amount of
Debentures for exchange in accordance with this Section 6. The Conversion Agent
shall thereupon notify the Initial Purchaser of Common Securities of the
Holder’s election to convert such Debentures into shares of Common Stock.

 

(c) Except as described herein, no distribution will be payable on Preferred
Securities converted into Common Stock with respect to any Distribution Date
subsequent to the date of conversion and neither the Trust nor the Debenture
Issuer will make, or be required to make, any payment, allowance or adjustment
for accumulated and unpaid distributions, whether or not in arrears, on
Preferred Securities surrendered for conversion. If any Preferred Securities are
surrendered for conversion between the period from 5:00 p.m., New York City
time, on any record date through and including the related Distribution Date,
the Preferred Securities surrendered for conversion must be accompanied by
payment in next day funds of an amount equal to the distribution which the
registered holder on such record date is to receive. The previous sentence shall
not apply in the case of Preferred Securities called for redemption on a
redemption date between a record date and a related Distribution Date and in the
case of any Preferred Securities surrendered for conversion after such Preferred
Securities have been called for redemption during an Extension Period. The
previous sentence shall not apply in the case of Securities called for
redemption on a redemption date between a record date and a related distribution
date and in the case of any Securities surrendered for conversion after such
Securities have been called for redemption during an Extension Period as
described in the next sentence. If notice of redemption of Securities is mailed
or otherwise given to Holders, then, if any Holder converts any Securities into
Common Stock on any date on or after the date on which such notice of redemption
is mailed or otherwise given, and if such date of conversion falls on any day
from and including the first day of an Extension Period and on or prior to the
distribution date upon which such Extension Period ends, such converting Holder
shall be

 

I-9



--------------------------------------------------------------------------------

entitled to receive either (i) if the date of such conversion falls after a
record date and on or prior to the next succeeding distribution date, all
accrued and unpaid Distributions on such Securities to such distribution date,
or (ii) if the date of such conversion does not fall on a date described in
clause (i) above, all accrued and unpaid Distributions on such Securities to the
most recent distribution date prior to the date of such conversion (even though
no Distributions were paid on such date), which Distributions shall, in either
such case, be paid to such converting Holder unless another Holder was the
record owner of such Securities as of 5:00 p.m., New York City time on the
record date for which such Distribution payment is made, in which case such
Distribution payment shall be paid to such other Holder. Except as otherwise set
forth above in this paragraph, in the case of any Security which is converted,
Distributions which are payable after the date of conversion of such Security
shall not be payable, and the Trust shall not make nor be required to make any
other payment, adjustment or allowance with respect to accrued but unpaid
Distributions on the Securities being converted, which shall be deemed to be
paid in full. If any Security called for redemption is converted, any money
deposited with the Property Trustee or with any paying agent or so segregated
and held in trust for the redemption of such Security shall (subject to any
right of the Holder) be paid to the Trust upon a written request or, if then
held by the Trust, shall be discharged from such Trust. Each conversion will be
deemed to have been effected immediately prior to 5:00 p.m., New York City time,
on the Business Day on which the related Conversion Request and any other
required deliveries were received by the Conversion Agent (the “Conversion
Date”). The Person or Persons entitled to receive the Common Stock issuable upon
conversion of the Debentures shall be treated for all purposes as the record
holder or holders of such Common Stock at such time. As promptly as practicable
on or after the Conversion Date, the Debenture Issuer shall issue and deliver at
the office of the Conversion Agent, unless otherwise directed by the Holder in
the Conversion Request, a certificate or certificates for the number of full
shares of Common Stock issuable upon such conversion, together with the cash
payment, if any, in lieu of any fraction of any share to the Person or Persons
entitled to receive the same Request and the Conversion Agent shall distribute
such certificate or certificates to such Person or Persons.

 

(d) Subject to any right of the Holder, the Initial Purchaser of Common
Securities delivery upon conversion of the fixed number of shares of Common
Stock into which the Preferred Securities are convertible (together with the
cash payment, if any, in lieu of fractional shares) shall be deemed to satisfy
the Initial Purchaser of Common Securities obligation to pay the liquidation
amount of the portion of Preferred Securities so converted and any unpaid
interest accrued on such Preferred Securities at the time of such conversion.

 

(e) No fractional shares of Common Stock shall be issued as a result of
conversion, but in lieu thereof, the Initial Purchaser of Common Securities
shall pay to the Conversion Agent a cash adjustment in an amount equal to the
same fraction of the Closing Price of such fractional interest on the date on
which the Preferred Securities were duly surrendered to the Conversion Agent for
conversion, or, if such day is not a Trading Day, on the next Trading Day, and
the Conversion Agent in turn shall make such payment, if any, to the Holder of
the Preferred Securities so converted.

 

(f) In the event of the conversion of any Preferred Security in part only, a new
Preferred Security or Preferred Securities for the unconverted portion thereof
shall be issued in the name of the Holder thereof upon the cancellation thereof
in accordance with Section 7.10 of the Declaration.

 

I-10



--------------------------------------------------------------------------------

(g) In effecting the conversion transactions described in this Section 6, the
Conversion Agent shall be acting as agent of the Holders of Preferred Securities
(in the exchange of Preferred Securities for Debentures) and as agent of the
Debenture holders (in the conversion of Debentures into Common Stock), as the
case may be, directing it to effect such conversion transactions. The Conversion
Agent is hereby authorized (i) to exchange Preferred Securities from time to
time for Debentures held by the Trust in connection with the conversion of such
Preferred Securities in accordance with this Section 6 and the applicable
provisions of the Indenture and (ii) to convert all or a portion of the
Debentures into Common Stock and thereupon to deliver such shares of Common
Stock in accordance with the provisions of this Section 6 and the applicable
provisions of the Indenture and to deliver to the Trust a new Debenture or
Debentures for any resulting unconverted principal amount.

 

(h) Any certificates representing shares of Common Stock issuable upon
conversion of the Preferred Securities shall bear any legend required by Section
9.2 of the Declaration.

 

(i) The Debenture Issuer shall at all times reserve and keep available out of
its authorized and unissued Common Stock, solely for issuance upon the
conversion of the Debentures, free from any preemptive or other similar rights,
such number of shares of Common Stock as shall from time to time be issuable
upon the conversion of all the Debentures then outstanding. Notwithstanding the
foregoing, the Debenture Issuer shall be entitled to deliver upon conversion of
Debentures, shares of Common Stock reacquired and held in the treasury of the
Initial Purchaser of Common Securities (in lieu of the issuance of authorized
and unissued shares of Common Stock), so long as any such treasury shares are
free and clear of all liens, charges, security interests or encumbrances. Any
shares of Common Stock issued upon conversion of the Debentures shall be duly
authorized, validly issued and fully paid and nonassessable. The Property
Trustee shall deliver the shares of Common Stock received upon conversion of the
Debentures to the converting Holder free and clear of all liens, charges,
security interests and encumbrances, except for United States withholding taxes.

 

7. Voting Rights-Preferred Securities.

 

(a) Except as provided under Sections 7(b), 8(b) and 9 and as otherwise required
by law and the Declaration, the Holders of the Preferred Securities will have no
voting rights.

 

(b) So long as the Property Trustee holds any Debentures, the Trustees may not,
without obtaining the prior consent of the holders of a majority in liquidation
amount of all outstanding Preferred Securities: (i) direct the time, method and
place of conducting any proceeding for any remedy available to the Debenture
Trustee, or execute any trust or power conferred on the Debenture Trustee with
respect to the Debentures; (ii) revoke any action previously authorized or
approved by a vote of the Holders of the Preferred Securities, except by
subsequent vote of such Holders; (iii) waive any past default that is waivable
under Section 5.07 of the Indenture; (iv) exercise any right to rescind or annul
a declaration accelerating the

 

I-11



--------------------------------------------------------------------------------

maturity of the principal of the Debentures; or (v) consent to any amendment,
modification or termination of the Indenture or the Debentures, where such
consent shall be required; provided, where a consent under the Indenture would
require the consent of Holders of more than a majority of the aggregate
principal amount of Debentures affected thereby, only the Holders of the
percentage of that aggregate stated liquidation amount of the Preferred
Securities which is at least equal to the percentage required under the
Indenture may direct the Property Trustee to give such consent; provided
further, that if an event of default under the Indenture has occurred and is
continuing, then holders of 25% of the aggregate liquidation amount of the
Preferred Securities may direct the Property Trustee to declare the principal of
and interest or other required payments on the Debentures due and payable.

 

The Property Trustee shall notify each Holder of Preferred Securities of any
notice of default with respect to the Debentures. In addition to obtaining the
approvals of the Holders of the Preferred Securities, the Property Trustee shall
be under no obligation to take any of the foregoing actions (except with respect
to directing the time, method and place of conducting a proceeding for a remedy)
unless the Property Trustee has obtained an Opinion of Counsel experienced in
such matters to the effect that the Trust will not fail to be classified as a
grantor trust for federal income tax purposes after taking the action into
account and each Holder will be treated as owning an undivided beneficial
interest in the Debentures.

 

Any approval or direction of Holders of Preferred Securities may be given at a
separate meeting of Holders of Preferred Securities convened for such purpose,
at a meeting of all of the Holders of Securities in the Trust or pursuant to
written consent. The Property Trustee will cause a notice of any meeting at
which Holders of Preferred Securities are entitled to vote, or of any matter
upon which action by written consent of such Holders is to be taken, to be
mailed to each Holder of record of Preferred Securities. Each such notice will
include a statement setting forth (i) the date of such meeting or the date by
which such action is to be taken, (ii) a description of any resolution proposed
for adoption at such meeting on which such Holders are entitled to vote or of
such matter upon which written consent is sought and (iii) instructions for the
delivery of proxies or consents.

 

No vote or consent of the Holders of the Preferred Securities will be required
for the Trust to redeem and cancel Preferred Securities or to distribute the
Debentures in accordance with the Declaration and the terms of the Securities.

 

Notwithstanding that Holders of Preferred Securities are entitled to vote or
consent under any of the circumstances described above, any of the Preferred
Securities that are owned by the Debenture Issuer or any Affiliate of the
Debenture Issuer shall not be entitled to vote or consent and shall, for
purposes of such vote or consent, be treated as if they were not outstanding.

 

8. Voting Rights-Common Securities.

 

(a) Except as provided otherwise under Sections 8(b), 8(c) and 9 or as otherwise
required by law and the Declaration, the Holders of the Common Securities will
have no voting rights.

 

I-12



--------------------------------------------------------------------------------

(b) Subject to the conditions set forth in Section 5.7 of the Declaration,
unless an Event of Default shall have occurred and be continuing, any Trustee
may be appointed or removed without cause at any time by vote of the Holders of
a Majority in liquidation amount of the Common Securities voting as a class at a
meeting of Holders of the Common Securities. If an Event of Default has occurred
and is continuing, the Property Trustee and the Delaware Trustee may be removed
only by the Holders of a Majority in liquidation amount of the Preferred
Securities voting as a class. In no event will the holders of the Preferred
Securities have the right to vote to appoint, remove or replace the
Administrative Trustees, which voting rights are vested exclusively in the
Initial Purchaser of Common Securities as the holder of the Common Securities.
No resignation or removal of a Trustee and no appointment of a successor trustee
shall be effective until the acceptance of appointment by the successor trustee
in accordance with the provisions of the Declaration.

 

(c) Unless an Event of Default shall have occurred and be continuing and so long
as any Debentures are held by the Property Trustee, the Trustees shall not (i)
direct the time, method and place of conducting any proceeding for any remedy
available to the Debenture Trustee or executing any trust or power conferred on
such Debenture Trustee with respect to the Debentures, (ii) waive any past
default that is waivable under Section 5.07 of the Indenture, (iii) exercise any
right to rescind or annul a declaration of acceleration of the maturity of the
principal of the Debentures or (iv) consent to any amendment, modification or
termination of the Indenture or the Debentures, where such consent shall be
required, without, in each case, obtaining the prior approval of the Holders of
a Majority in liquidation amount of all outstanding Common Securities; provided,
however, that where a consent under the Indenture would require the consent of
holders of more than a majority of the aggregate principal amount of Debentures
affected thereby, only the holders of the percentage of that aggregate stated
liquidation amount of the Common Securities which is at least equal to the
percentage required under the Indenture may direct the Property Trustee to give
such consent. The Trustees shall not revoke any action previously authorized or
approved by a vote of the Holders of the Common Securities except by subsequent
vote of such Holders. The Property Trustee shall notify each Holder of Common
Securities of any notice of default with respect to the Debentures. In addition
to obtaining the foregoing approvals of such Holders of the Common Securities
prior to taking any of the foregoing actions (except with respect to directing
the time, method and place of conducting a proceeding for a remedy), the
Property Trustee shall obtain an opinion of counsel experienced in such matters
to the effect that the Trust will continue to be classified as a grantor trust
for United States federal income tax purposes on account of such action and each
holder will be treated as owning an undivided beneficial interest in the
Debentures.

 

If an Event of Default under the Declaration has occurred and is continuing and
such event is attributable to the failure of the Debenture Issuer to pay
principal of or interest on the Debentures on the due date (or in the case of
redemption, on the redemption date), then a Holder of Common Securities may
institute a Direct Action for enforcement of payment to such Holder of the
principal of or interest on a Like Amount of Debentures on or after the
respective due date specified in the Debentures. In connection with such Direct
Action, the rights of the Common Securities Holder will be subordinated to the
rights of such Holder of Preferred Securities to the extent of any payment made
by the Debenture Issuer to such Holder of Common Securities in such Direct
Action. Except as provided in the second preceding sentence, the Holders of
Common Securities will not be able to exercise directly any other remedy
available to the Holders of the Debentures.

 

I-13



--------------------------------------------------------------------------------

Any approval or direction of Holders of Common Securities may be given at a
separate meeting of Holders of Common Securities convened for such purpose, at a
meeting of all of the Holders of Securities in the Trust or pursuant to written
consent. The Property Trustee will cause a notice of any meeting at which
Holders of Common Securities are entitled to vote, or of any matter upon which
action by written consent of such Holders is to be taken, to be mailed to each
Holder of record of Common Securities. Each such notice will include a statement
setting forth (i) the date of such meeting or the date by which such action is
to be taken, (ii) a description of any resolution proposed for adoption at such
meeting on which such Holders are entitled to vote or of such matter upon which
written consent is sought and (iii) instructions for the delivery of proxies or
consents.

 

No vote or consent of the Holders of the Common Securities will be required for
the Trust to redeem and cancel Common Securities or to distribute the Debentures
in accordance with the Declaration and the terms of the Securities.

 

9. Amendments to Declaration.

 

(a) Except as otherwise provided in the Declaration or by this Annex I, the
Declaration may be amended from time to time by the Holder of Common Securities,
the Property Trustee and the Administrative Trustees, without the consent of the
Holders of the Securities (i) to provide for the acceptance of appointment by a
successor trustee as permitted thereby, (ii) to cure any ambiguity, correct or
supplement any provision in the Declaration that may be defective or
inconsistent with any other provision, or to make any other provisions with
respect to matters or questions arising under the Declaration, which shall not
be inconsistent with the other provisions of the Declaration, (iii) to modify,
eliminate or add to any provisions of the Declaration to such extent as shall be
necessary to ensure that the Trust will not be taxable as a corporation or will
be classified for United States federal income tax purposes as a grantor trust
at all times that any Securities are outstanding or to ensure that the Trust
will not be an “investment company” under the Investment Company Act, or (iv) to
add to the covenants, restrictions or obligations of the Holder of Common
Securities; provided, however, that such action shall not adversely affect in
any material respect the interests of any Holders of the Securities and any such
amendments of the Declaration shall become effective when notice thereof is
given to the Holders of the Securities.

 

(b) Except as provided in (c) below and in this Annex I, the Declaration may be
amended by the Trustees and the Holder of Common Securities with (i) the consent
of Holders representing not less than a Majority in liquidation amount of the
outstanding Securities; provided that, if any amendment would adversely affect
only the holders of the Preferred Securities or the Common Securities, then only
the affected class shall be entitled to vote on such amendment and such
amendment shall not be effective except with the approval of a Majority in
liquidation amount of such class of securities affected thereby, and (ii)
receipt by the Trustees of an Opinion of Counsel experienced in such matters to
the effect that such amendment or the exercise of any power granted to the
Trustees in accordance with such amendment will not affect the Trust’s status as
a grantor trust for United States federal income tax purposes or the Trust’s
exemption from status as an “investment company” under the Investment Company
Act.

 

I-14



--------------------------------------------------------------------------------

(c) Without the consent of each Holder of Securities, the Declaration may not be
amended to (i) change the amount or timing of any Distribution on the Securities
or otherwise adversely affect the amount of any Distribution required to be made
in respect of the Securities as of a specified date, (ii) change the conversion
ratio of the Preferred Securities except as provided in the Indenture, (iii)
change any of the redemption provisions or (iv) restrict the right of a Holder
of Securities to institute suit for the enforcement of any payment on or after
the specified date.

 

10. Pro Rata.

 

A reference in these terms of the Securities to any payment, distribution or
treatment as being “Pro Rata” shall mean pro rata to each Holder according to
the aggregate liquidation amount of the Securities held by the relevant Holder
in relation to the aggregate liquidation amount of all Securities outstanding
unless, in relation to a payment, an Event of Default under the Indenture has
occurred and is continuing, in which case any funds available to make such
payment shall be paid first to each Holder of the Preferred Securities Pro Rata
according to the aggregate liquidation amount of Preferred Securities held by
the relevant Holder relative to the aggregate liquidation amount of all
Preferred Securities outstanding, and, only after satisfaction of all amounts
owed to the Holders of the Preferred Securities, to each Holder of Common
Securities Pro Rata according to the aggregate liquidation amount of Common
Securities held by the relevant Holder relative to the aggregate liquidation
amount of all Common Securities outstanding.

 

11. Ranking.

 

The Trust will pay all Distributions, any Redemption Price, and any liquidation
distribution to Holders of the Preferred Securities and Common Securities Pro
Rata based on the liquidation amount of the Preferred Securities and Common
Securities held. However, if on any Distribution Date or redemption date, or at
the time of a liquidation distribution, the Debenture Issuer is in default under
the Indenture, then the Trust will not pay any Distribution, Redemption Price,
or liquidation distribution on the Common Securities. In that event, the Trust
will make payments on the Common Securities only after making payment in full
and in cash of all accumulated and unpaid distributions to Holders of the
outstanding Preferred Securities for all distribution periods terminating on or
prior thereto, and in the case of payment of the Redemption Price or a
liquidation distribution, the full amount of the Redemption Price or liquidation
distribution to holders of the outstanding Preferred Securities then called for
redemption or liquidation.

 

In the case of any Event of Default, the holder of all of the Common Securities,
will be deemed to have waived any right to act with respect to the Event of
Default until the effect of the Event of Default has been cured or waived. Until
any Event of Default has been cured or waived, the Property Trustee will act
solely on behalf of the Holders of the Preferred Securities and not on behalf of
the Holder of the Common Securities, and only the holders of the Preferred
Securities will have the right to direct the Property Trustee to act on their
behalf.

 

I-15



--------------------------------------------------------------------------------

12. Acceptance of Securities Guarantee and Indenture.

 

Each Holder of Preferred Securities and Common Securities, by the acceptance
thereof, agrees to the provisions of the Securities Guarantee, including the
subordination provisions therein and to the provisions of the Indenture.

 

13. Other Rights of Holders of Preferred Securities.

 

If an Event of Default under the Indenture has occurred and is continuing, then
Holders of 25% of the aggregate liquidation amount of the Preferred Securities
may direct the Property Trustee to declare the principal of and interest or
other required payments on the Debentures due and payable.

 

If the Property Trustee shall have failed to take a Legal Action under Section
3.8(e) of the Declaration, after any Holder of Preferred Securities shall have
made a written request to the Property Trustee to enforce such rights, such
Holder of the Preferred Securities may, to the fullest extent permitted by law,
take such Legal Action to enforce the rights of the Property Trustee under the
Debentures; provided, however, that if an Event of Default has occurred and is
continuing and such event is attributable to the failure of the Debenture Issuer
to pay the principal of or Interest (as defined in the Indenture), on the
Debentures on the date such principal or Interest (as defined in the Indenture)
is otherwise payable (or in the case of redemption, on the redemption date),
then a Holder of Preferred Securities may directly institute a proceeding for
enforcement of payment to such Holder of the principal of or Interest (as
defined in the Indenture) on the Debentures having a principal amount equal to
the aggregate liquidation amount of the Preferred Securities of such Holder (a
“Direct Action”) on or after the respective due date specified in the
Debentures. Upon the occurrence of an Event of Default, the rights of the
Holders of the Common Securities will be subordinated to the rights of such
Holder of Preferred Securities to the extent of any payment made by the
Debenture Issuer to such Holder of Preferred Securities. Except as provided in
the preceding sentences, the Holders of Preferred Securities will not be able to
exercise directly any other remedy available to the Holders of the Debentures.

 

14. No Preemptive Rights.

 

The issuance of Preferred Securities and the issuance of Common Securities are
not subject to preemptive or other similar rights. The Holders shall have no
preemptive rights to subscribe for any additional securities.

 

15. Miscellaneous.

 

These terms constitute a part of the Declaration.

 

The Initial Purchaser of Common Securities will provide a copy of the
Declaration, the Securities Guarantee and/or the Indenture (including any
supplemental indenture) to a Holder without charge upon written request to the
Initial Purchaser of Common Securities at its principal place of business.

 

I-16



--------------------------------------------------------------------------------

EXHIBIT A-1

 

FORM OF 4.875% PREFERRED SECURITY CERTIFICATE

 

[FORM OF FACE OF SECURITY]

 

[Include the following Restricted Securities Legend on all Restricted Preferred
Securities, including Global Preferred Securities.]

 

THIS SECURITY AND THE UNDERLYING SHARES OF BOSTON PRIVATE FINANCIAL HOLDINGS,
INC. COMMON STOCK HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS. NEITHER THIS
SECURITY, THE SHARES OF UNDERLYING BOSTON PRIVATE FINANCIAL HOLDINGS, INC.
COMMON STOCK ISSUABLE UPON CONVERSION OF THIS SECURITY NOR ANY INTEREST OR
PARTICIPATION HEREIN OR THEREIN MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED,
PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION
OR UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, REGISTRATION.

 

THE HOLDER OF THIS SECURITY, BY ITS ACCEPTANCE HEREOF, AGREES TO OFFER, SELL OR
OTHERWISE TRANSFER SUCH SECURITY, PRIOR TO THE DATE (THE “RESALE RESTRICTION
TERMINATION DATE”), WHICH IS TWO YEARS AFTER THE LATER OF THE ORIGINAL ISSUE
DATE HEREOF AND THE LAST DATE ON WHICH BOSTON PRIVATE FINANCIAL HOLDINGS, INC.
OR ANY AFFILIATE OF BOSTON PRIVATE FINANCIAL HOLDINGS, INC. WAS THE OWNER OF
THIS SECURITY (OR ANY PREDECESSOR OF SUCH SECURITY) ONLY (A) TO BOSTON PRIVATE
FINANCIAL HOLDINGS, INC. OR ANY SUBSIDIARY THEREOF, (B) FOR SO LONG AS THE
SECURITIES ARE ELIGIBLE FOR RESALE PURSUANT TO RULE 144A, TO A PERSON IT
REASONABLY BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A
UNDER THE SECURITIES ACT THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT
OF A QUALIFIED INSTITUTIONAL BUYER TO WHICH NOTICE IS GIVEN THAT THE TRANSFER IS
BEING MADE IN RELIANCE ON RULE 144A, (C) PURSUANT TO A REGISTRATION STATEMENT
WHICH HAS BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT, OR (D) PURSUANT TO
ANOTHER AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT, SUBJECT TO BOSTON PRIVATE FINANCIAL HOLDINGS INC.’S, AND THE TRUSTEE’S
RIGHT PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER PURSUANT TO CLAUSE (D) TO
REQUIRE THE DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATION AND/OR OTHER
INFORMATION SATISFACTORY TO EACH OF THEM, AND IN EACH OF THE FOREGOING CASES, A
CERTIFICATE OF TRANSFER IN THE FORM APPEARING ON THE OTHER SIDE OF THIS SECURITY
IS COMPLETED AND DELIVERED BY THE TRANSFEROR TO THE TRUSTEE. THIS LEGEND WILL BE
REMOVED UPON THE REQUEST OF THE HOLDER UPON THE EARLIER OF THE TRANSFER OF THE
SECURITIES EVIDENCED HEREBY PURSUANT TO CLAUSE (C) ABOVE AND THE RESALE
RESTRICTION TERMINATION DATE. THE HOLDER OF THIS SECURITY, BY

 

A1-1



--------------------------------------------------------------------------------

ITS ACCEPTANCE HEREOF, AGREES THAT IT WILL DELIVER TO EACH PERSON TO WHOM THE
SECURITY EVIDENCED HEREBY IS TRANSFERRED (OTHER THAN A TRANSFER PURSUANT TO
CLAUSE (C) ABOVE) A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND.

 

BY ITS ACQUISITION OF THIS CERTIFICATE THE HOLDER REPRESENTS THAT EITHER (I) IT
IS NOT AN EMPLOYEE BENEFIT PLAN OR OTHER SIMILAR RETIREMENT PLAN OR ARRANGEMENT,
WHETHER OR NOT SUBJECT TO THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974,
AS AMENDED (“ERISA”), OR SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS
AMENDED (THE “CODE”) (OR ANY SIMILAR LAWS OR REGULATIONS), OR AN ENTITY WHOSE
UNDERLYING ASSETS ARE CONSIDERED TO INCLUDE THE ASSETS OF ANY SUCH PLANS AND
ARRANGEMENTS (EACH, A “PLAN”) AND NO PART OF THE ASSETS TO BE USED BY THE HOLDER
TO ACQUIRE AND/OR HOLD THIS CERTIFICATE OR ANY INTEREST THEREIN CONSTITUTES PLAN
ASSETS OF ANY PLAN OR (II) THE ACQUISITION AND HOLDING OF THIS CERTIFICATE WILL
NOT CONSTITUTE A NON-EXEMPT PROHIBITED TRANSACTION UNDER TITLE I OF ERISA OR
SECTION 4975 OF THE CODE OR A VIOLATION UNDER ANY OTHER APPLICABLE LAWS AND
REGULATIONS THAT ARE SIMILAR TO THE PROVISIONS OF TITLE I OF ERISA OR SECTION
4975 OF THE CODE.

 

[Include the following legend if the Preferred Security is in global form and
The Depository Trust Company is the Depositary]

 

[UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO ISSUER OR ITS AGENT
FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE ISSUED IS
REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO
SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY
TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON
IS WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST
HEREIN.]

 

A1-2



--------------------------------------------------------------------------------

Certificate Number PS-001    Aggregate Liquidation      Amount:
                     CUSIP NO.             10112P 20 7     

 

Certificate Evidencing 4.875% Preferred Securities

 

of

 

Boston Private Capital Trust I

 

4.875% Preferred Securities

(liquidation amount $50.00 per Preferred Security)

 

Boston Private Capital Trust I, a statutory trust created under the laws of the
State of Delaware (the “Trust”), hereby certifies that                      (the
“Holder”) is the registered owner of [$                 in aggregate liquidation
amount of Preferred Securities of the Trust][1] [the aggregate liquidation
amount of Preferred Securities of the Trust specified in Schedule A hereto][2]
(2) representing undivided beneficial interests in the assets of the Trust
designated the [    ]% Preferred Securities (liquidation amount $50.00 per
Preferred Security) (the “Preferred Securities”). Subject to the Declaration (as
defined below), the Preferred Securities are transferable on the books and
records of the Trust, in person or by a duly authorized attorney, upon surrender
of this certificate duly endorsed and in proper form for transfer. The
designation, rights, privileges, restrictions, preferences and other terms and
provisions of the Preferred Securities represented hereby are issued and shall
in all respects be subject to the provisions of the Amended and Restated
Declaration of Trust of the Trust dated as of October 12, 2004, as the same may
be amended from time to time (the “Declaration”), including the designation of
the terms of the Preferred Securities as set forth in Annex I to the
Declaration. Capitalized terms used but not defined herein shall have the
meaning given them in the Declaration. The Initial Purchaser of Common
Securities will provide a copy of the Declaration, the Guarantee Agreement and
the Indenture (including any supplemental indenture) to a Holder without charge
upon written request to the Trust at its principal place of business.

 

Upon receipt of this certificate, the Holder is bound by the Declaration and is
entitled to the benefits thereunder and to the benefits of the Guarantee
Agreement to the extent provided therein.

 

[Include the following bracketed language if the Preferred Security is in global
form.]

 

[The aggregate principal amount of the Preferred Security in global form
represented hereby may from time to time be reduced to reflect conversions or
redemptions of a part of this Preferred Security in global form or cancellations
of a part of this Preferred Security

--------------------------------------------------------------------------------

1 Instert in Certificated Preferred Securities only.

2 Insert in Global Preferred Securities only.

 

A1-3



--------------------------------------------------------------------------------

in global form, in each case, and in any such case, by means of notations on the
Global Certificate Transfer Schedule on the last page hereof. Notwithstanding
any provision of this Preferred Security to the contrary, conversions or
redemptions of a part of this Preferred Security in global form and
cancellations of a part of this Preferred Security in global form, may be
effected without the surrendering of this Preferred Security in global form,
provided that appropriate notations on the Schedule of Exchanges, Conversions,
Redemptions, Cancellations and Transfers are made by the Property Trustee or the
Clearing Agency at the direction of the Property Trustee, to reflect the
appropriate reduction or increase, as the case may be, in the aggregate
liquidation amount of this Preferred Security in a global form resulting
therefrom or as a consequence thereof.]

 

By acceptance, the Holder agrees to treat, for United States federal income tax
purposes, the Debentures as indebtedness and the Preferred Securities as
evidence of indirect beneficial ownership in the Debentures.

 

IN WITNESS WHEREOF, the Trust has executed this certificate this 12th day of
October, 2004.

 

Boston Private Capital Trust I By:  

 

--------------------------------------------------------------------------------

Name:     Administrative Trustee

 

PROPERTY TRUSTEE’S CERTIFICATE OF AUTHENTICATION

 

This is one of the Preferred Securities referred to in the within-mentioned
Declaration.

 

Dated: October 12, 2004

 

SunTrust Bank not in its individual capacity but solely as Property Trustee By:
 

 

--------------------------------------------------------------------------------

Authorized Signatory

 

A1-4



--------------------------------------------------------------------------------

[FORM OF REVERSE OF SECURITY]

 

Distributions payable on each Preferred Security will be fixed at a rate per
annum of 4.875% (the “Coupon Rate”) of the liquidation amount of $50.00 per
Preferred Security, such rate being the rate of interest payable on the
Debentures to be held by the Property Trustee. Distributions in arrears for more
than one quarterly period will bear interest thereon compounded quarterly at the
Coupon Rate (to the extent permitted by applicable law). A Distribution is
payable only to the extent that payments are made in respect of the Debentures
held by the Property Trustee and to the extent the Property Trustee has funds on
hand legally available therefor.

 

Distributions on the Preferred Securities will be cumulative, will accumulate
from the date of their original issuance and will be payable quarterly in
arrears, on January 1, April 1, July 1 and October 1 of each year, commencing on
January 1, 2005, except as otherwise described below. Distributions will be
computed on the basis of a 360-day year consisting of twelve 30-day months and,
for periods of less than a month, the actual number of days elapsed in a 30-day
month. As long as no event of default has occurred and is continuing under the
Indenture, the Debenture Issuer has the right under the Indenture to defer
payments of interest by extending the interest payment period at any time and
from time to time on the Debentures for a period not exceeding 20 consecutive
calendar quarterly periods, including the first such quarterly period during
such extension period (each an “Extension Period”), provided that no Extension
Period shall end on a date other than an interest payment date for the
Debentures or extend beyond the stated maturity date of the Debentures or any
redemption date therefor. As a consequence of such deferral, Distributions will
also be deferred. Despite such deferral, quarterly Distributions will continue
to accumulate with interest thereon (to the extent permitted by applicable law,
but not at a rate exceeding the rate of interest then accruing on the
Debentures) at the Coupon Rate compounded quarterly during any such Extension
Period. Prior to the termination of any such Extension Period, the Debenture
Issuer may further defer payments of interest by further extending such
Extension Period; provided that such Extension Period, together with all such
previous and further extensions within such Extension Period, may not exceed 20
consecutive quarterly periods, including the first quarterly period during such
Extension Period, end on a date other than an interest payment date for the
Debentures or extend beyond the stated maturity date of the Debentures or any
redemption date therefor. Payments of accumulated Distributions will be payable
to Holders as they appear on the books and records of the Trust on the first
record date after the end of the Extension Period. Upon the termination of any
Extension Period and the payment of all amounts then due, the Debenture Issuer
may commence a new Extension Period, subject to the above requirements.

 

Subject to receipt by the Initial Purchaser of Common Securities of any required
regulatory approvals and to certain other conditions set forth in the
Declaration and the Indenture, the Property Trustee may, at the direction of the
Initial Purchaser of Common Securities, at any time liquidate the Trust and
cause the Debentures to be distributed to the holders of the Securities in
liquidation of the Trust or, simultaneously with any redemption of the
Debentures, cause a Like Amount of the Securities to be redeemed by the Trust.

 

The Preferred Securities shall be redeemable as provided in the Declaration.

 

A1-5



--------------------------------------------------------------------------------

The Preferred Securities shall be convertible into shares of Boston Private
Financial Holdings, Inc. Common Stock in the manner and according to the terms
set forth in the Declaration and the Indenture.

 

A1-6



--------------------------------------------------------------------------------

CONVERSION REQUEST

 

To:

   SunTrust Bank,      as Property Trustee of      Boston Private Capital Trust
I

 

The undersigned owner of these Preferred Securities hereby irrevocably exercises
the option to convert these Preferred Securities, or the portion below
designated, into Common Stock (as such term is defined in the Indenture, dated
as of October 12, 2004, between Boston Private Financial Holdings, Inc. and
SunTrust Bank, as Debenture Trustee (the “Indenture”) in accordance with the
terms of the Indenture and the Amended and Restated Declaration of Trust (as
amended from time to time, the “Declaration”), dated as of October 12, 2004, by
Jonathan H. Parker, Emanuela M. Allgood, and Carissa J.S. Barker, as
Administrative Trustees, SunTrust Delaware Trust Company, as Delaware Trustee,
Sun Trust Bank, as Property Trustee, Boston Private Financial Holdings, Inc., as
Initial Purchaser of Common Securities, and by the Holders, from time to time,
of undivided beneficial interests in the assets of the Trust to be issued
pursuant to the Declaration. Pursuant to the aforementioned exercise of the
option to convert these Preferred Securities, the undersigned hereby directs the
Conversion Agent (as that term is defined in the Declaration) to (i) exchange
such Preferred Securities for a portion of the Debentures (as that term is
defined in the Declaration) held by the Trust (at the rate of exchange specified
in the terms of the Securities set forth as Annex I to the Declaration and the
Indenture) and (ii) immediately convert such Debentures on behalf of the
undersigned, into Common Stock (at the conversion rate specified in the terms of
the Securities set forth as Annex I to the Declaration and the Indenture).

 

The undersigned does also hereby direct the Conversion Agent that the shares
issuable and deliverable upon conversion, together with any check in payment for
fractional shares, be issued in the name of and delivered to the undersigned,
unless a different name has been indicated in the assignment below. If shares
are to be issued in the name of a person other than the undersigned, the
undersigned will pay all transfer taxes payable with respect thereto.

 

Any holder, upon the exercise of its conversion rights in accordance with the
terms of the Declaration, the Indenture and the Preferred Securities, agrees to
be bound by the terms of the Registration Rights Agreement relating to the
Common Stock issuable upon conversion of the Preferred Securities and agrees to
appoint the Conversion Agent for the purpose of effecting the conversion of the
Preferred Securities into shares of Common Stock.

 

Date:                     

 

Number of Preferred Securities to be converted:                     

 

If a name or names other than the undersigned, please indicate in the spaces
below the name or names in which the shares of Common Stock are to be issued,
along with the address or addresses of such person or persons.

 

A1-7



--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

(Sign exactly as your name appears on the other side of this Preferred Security
certificate) (for conversion of definitive Preferred Securities only)

 

Please print or Typewrite Name and Address, Including Zip Code, and Social
Security or Other Identifying Number.

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

Signature Guarantee:*

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

* Signature must be guaranteed by an “eligible guarantor institution” that is, a
bank, stockbroker, savings and loan association or credit union meeting the
requirements of the Registrar, which requirements include membership or
participation in the Securities Transfer Agents Medallion Program (“STAMP”) or
such other “signature guarantee program” as may be determined by the Registrar
in addition to, or in substitution for, STAMP, all in accordance with the
Securities Exchange Act of 1934, as amended.

 

A1-8



--------------------------------------------------------------------------------

ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned assigns and transfers this Preferred
Security Certificate to:

 

 

                                                                               
                                        
                                        
                                        
                                                            

 

                                                                               
                                        
                                        
                                        
                                                            

 

                                                                               
                                        
                                        
                                        
                                                            

(Insert assignee’s social security or tax identification number)

 

 

                                                                               
                                        
                                        
                                        
                                                            

 

                                                                               
                                        
                                        
                                        
                                                            

 

                                                                               
                                        
                                        
                                        
                                                            

 

                                                                               
                                        
                                        
                                        
                                                            

(Insert address and zip code of assignee)

 

and irrevocably appoints

 

 

                                                                               
                                        
                                        
                                        
                                                            

 

                                                                               
                                        
                                        
                                        
                                                            

 

_______________________________________________________________________________________________agent
to transfer this Preferred Security Certificate on the books of the Trust. The
agent may substitute another to act for him or her.

 

Date:                     

 

Signature:                                     
                                        
                                        
                                        
                                        
                                        

(Sign exactly as your name appears on the other side of this Preferred Security
Certificate)

 

Signature Guarantee*:

                                         
                                        
                                        
                                        
                                                     

--------------------------------------------------------------------------------

* Signature must be guaranteed by an “eligible guarantor institution” that is a
bank, stockbroker, savings and loan association or credit union meeting the
requirements of the Registrar, which requirements include membership or
participation in the Securities Transfer Agents Medallion Program (“STAMP”) or
such other “signature guarantee program” as may be determined by the Registrar
in addition to, or in substitution for, STAMP, all in accordance with the
Securities and Exchange Act of 1934, as amended.

 

A1-9



--------------------------------------------------------------------------------

CERTIFICATE TO BE DELIVERED UPON EXCHANGE OR

REGISTRATION OF RESTRICTED PREFERRED SECURITIES

 

This certificate relates to              Preferred Securities held in (check
applicable space)              book-entry or              definitive form by the
undersigned.

 

(A)

   The undersigned (check one box below)      (1)    ¨ has requested the
Property Trustee by written order to deliver in exchange for its beneficial
interest in the Global Preferred Security held by the Clearing Agency a
Preferred Security or Preferred Securities in definitive, registered form in
such number equal to its beneficial interest in such Global Preferred Security
(or the number thereof indicated above); or      (2)    ¨ has requested the
Property Trustee by written order to exchange or register the transfer of a
Preferred Security or Preferred Securities.

(B)

   The undersigned confirms that such Preferred Securities are being (check one
box below):      (1)    ¨ transferred to Boston Private Financial Holdings, Inc.
or a subsidiary thereof; or      (2)    ¨ transferred pursuant to and in
compliance with Rule 144A under the Securities Act of 1933; or      (3)    ¨
transferred pursuant to an available exemption from the registration
requirements of the Securities Act of 1933; or      (4)    ¨ transferred
pursuant to an effective registration statement under the Securities Act.

 

Unless the box below is checked, the undersigned confirms that such Securities
are not being transferred to an “affiliate” of the Boston Private Financial
Holdings, Inc. as defined in Rule 144 under the Securities Act of 1933, as
amended (an “Affiliate”):

 

         (5)    ¨ The transferee is an Affiliate of Boston Private Financial
Holdings, Inc.

 

Unless one of the boxes in (B) above is checked, the Property Trustee will
refuse to register any of the Preferred Securities evidenced by this certificate
in the name of any person other than the registered Holder thereof; provided,
however, that if box (2) or (3) is checked, the Property Trustee may require,
prior to registering any such transfer of the Preferred Securities such legal
opinions, certifications and other information as the Trust has reasonably
requested to confirm that such transfer is being made pursuant to an exemption
from, or in a transaction not subject to, the registration requirements of the
Securities Act of 1933, such as the exemption provided by Rule 144 under such
Act.

 

A1-10



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Signature

Signature Guarantee:*

--------------------------------------------------------------------------------

Signature must be guaranteed Signature

--------------------------------------------------------------------------------

Signature

--------------------------------------------------------------------------------

* Signature must be guaranteed by an “eligible guarantor institution” that is, a
bank, stockbroker, savings and loan association or credit union meeting the
requirements of the Registrar, which requirements include membership or
participation in the Securities Transfer Agents Medallion Program (“STAMP”) or
such other “signature guarantee program” as may be determined by the Registrar
in addition to, or in substitution for, STAMP, all in accordance with the
Securities Exchange Act of 1934, as amended.

 

TO BE COMPLETED BY PURCHASER IF (2) ABOVE IS CHECKED.

 

The undersigned represents and warrants that it is purchasing these Preferred
Securities for its own account or an account with respect to which it exercises
sole investment discretion and that it and any such account is a “qualified
institutional buyer” within the meaning of Rule 144A under the Securities Act of
1933, and is aware that the sale to it is being made in reliance on Rule 144A
and acknowledges that it has received such information regarding the Trust as
the undersigned has requested pursuant to Rule 144A or has determined not to
request such information and that it is aware that the transferor is relying
upon the undersigned’s foregoing representations in order to claim the exemption
from registration provided by Rule 144A.

 

Dated:  

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

        Name:         Title:

 

A1-11



--------------------------------------------------------------------------------

Schedule A

 

Global Certificate Transfer Schedule

 

Changes to Principal Amount of Global Security

 

Date

--------------------------------------------------------------------------------

 

Principal Amount of Securities by

which this Global Security Is to Be

Reduced or Increased

--------------------------------------------------------------------------------

 

Remaining Principal Amount

of the Global Security

(following decrease or

increase)

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

Schedule to be maintained by Property Trustee or Clearing Agency in cooperation
with Property Trustee, as applicable.

 

A1-12



--------------------------------------------------------------------------------

EXHIBIT A-2

 

FORM OF COMMON SECURITY CERTIFICATE

 

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS. NEITHER THIS
SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN OR THEREIN MAY BE REOFFERED,
SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE
ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT
SUBJECT TO, REGISTRATION.

 

THE HOLDER OF THIS SECURITY, BY ITS ACCEPTANCE HEREOF, AGREES TO OFFER, SELL OR
OTHERWISE TRANSFER SUCH SECURITY, PRIOR TO THE DATE (THE “RESALE RESTRICTION
TERMINATION DATE”), WHICH IS TWO YEARS AFTER THE LATER OF THE ORIGINAL ISSUE
DATE OF THE SECURITY UPON THE CONVERSION OF WHICH THE COMMON STOCK EVIDENCED
HEREBY WAS ISSUED AND THE LAST DATE ON WHICH BOSTON PRIVATE FINANCIAL HOLDINGS,
INC. OR ANY AFFILIATE OF BOSTON PRIVATE FINANCIAL HOLDINGS, INC. WAS THE OWNER
OF THIS SECURITY (OR ANY PREDECESSOR OF SUCH SECURITY) ONLY (A) TO BOSTON
PRIVATE FINANCIAL HOLDINGS, INC. OR ANY SUBSIDIARY THEREOF, (B) FOR SO LONG AS
THE SECURITIES ARE ELIGIBLE FOR RESALE PURSUANT TO RULE 144A, TO A PERSON IT
REASONABLY BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A
UNDER THE SECURITIES ACT THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT
OF A QUALIFIED INSTITUTIONAL BUYER TO WHICH NOTICE IS GIVEN THAT THE TRANSFER IS
BEING MADE IN RELIANCE ON RULE 144A, (C) PURSUANT TO A REGISTRATION STATEMENT
WHICH HAS BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT, OR (D) PURSUANT TO
ANOTHER AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT, SUBJECT TO BOSTON PRIVATE FINANCIAL HOLDINGS INC.’S, AND THE TRANSFER
AGENT’S RIGHT PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER PURSUANT TO CLAUSE (D)
TO REQUIRE THE DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATION AND/OR OTHER
INFORMATION SATISFACTORY TO EACH OF THEM, AND IN EACH OF THE FOREGOING CASES, A
CERTIFICATE OF TRANSFER IN THE FORM APPEARING ON THE OTHER SIDE OF THIS SECURITY
IS COMPLETED AND DELIVERED BY THE TRANSFEROR TO THE TRUSTEE. THIS LEGEND WILL BE
REMOVED UPON THE REQUEST OF THE HOLDER UPON THE EARLIER OF THE TRANSFER OF THE
SECURITIES EVIDENCED HEREBY PURSUANT TO CLAUSE (C) ABOVE AND THE RESALE
RESTRICTION TERMINATION DATE. THE HOLDER OF THIS SECURITY, BY ITS ACCEPTANCE
HEREOF, AGREES THAT IT WILL DELIVER TO EACH PERSON TO WHOM THE SECURITY
EVIDENCED HEREBY IS TRANSFERRED (OTHER THAN A TRANSFER PURSUANT TO CLAUSE (C)
ABOVE) A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND.

 

THIS COMMON SECURITY IS NOT TRANSFERABLE EXCEPT AS SET FORTH IN SECTION 9.1(b)
OF THE AMENDED AND RESTATED DECLARATION OF TRUST OF BOSTON PRIVATE CAPITAL TRUST
I, DATED AS OF OCTOBER 12, 2004, AS THE SAME MAY BE AMENDED FROM TIME TO TIME.

 

A2-1



--------------------------------------------------------------------------------

Certificate Evidencing Common Securities

 

of

 

Boston Private Capital Trust I

 

4.875% Common Securities

(liquidation amount $50.00 per Common Security)

 

Boston Private Capital Trust I, a statutory trust formed under the laws of the
State of Delaware (the “Trust”), hereby certifies that              (the
“Holder”) is the registered owner of              common securities of the Trust
representing undivided beneficial interests in the assets of the Trust
designated the [    ]% Common Securities (liquidation amount $50.00 per Common
Security) (the “Common Securities”). Subject to the limitations in Section
9.1(b) of the Declaration (as defined below), the Common Securities are
transferable on the books and records of the Trust, in person or by a duly
authorized attorney, upon surrender of this certificate duly endorsed and in
proper form for transfer. The designation, rights, privileges, restrictions,
preferences and other terms and provisions of the Common Securities represented
hereby are issued and shall in all respects be subject to the provisions of the
Amended and Restated Declaration of Trust of the Trust dated as of October 12,
2004, as the same may be amended from time to time (the “Declaration”),
including the designation of the terms of the Common Securities as set forth in
Annex I to the Declaration. Capitalized terms used but not defined herein shall
have the meaning given them in the Declaration. The Initial Purchaser of Common
Securities will provide a copy of the Declaration, the Guarantee Agreement and
the Indenture (including any supplemental indenture) to a Holder without charge
upon written request to the Initial Purchaser of Common Securities at its
principal place of business.

 

Upon receipt of this certificate, the Holder is bound by the Declaration and is
entitled to the benefits thereunder to the extent provided therein.

 

By acceptance, the Holder agrees to treat, for United States federal income tax
purposes, the Debentures as indebtedness and the Common Securities as evidence
of indirect beneficial ownership in the Debentures.

 

A2-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Trust has executed this certificate this 12th day of
October, 2004.

 

Boston Private Capital Trust I

By:

 

 

--------------------------------------------------------------------------------

Name:

       

Administrative Trustee

 

PROPERTY TRUSTEE’S CERTIFICATE OF AUTHENTICATION

 

This is one of the Common Securities referred to in the within-mentioned
Declaration.

 

Dated: October 12, 2004

 

SunTrust Bank,

not in its individual capacity but solely as Property

Trustee

By:

 

 

--------------------------------------------------------------------------------

   

Authorized Signatory

 

A2-3



--------------------------------------------------------------------------------

[FORM OF REVERSE OF SECURITY]

 

Distributions payable on each Common Security will be fixed at a rate per annum
of 4.875% (the “Coupon Rate”) of the liquidation amount of $50.00 per Common
Security, such rate being the rate of interest payable on the Debentures to be
held by the Property Trustee. Distributions in arrears for more than one
quarterly period will bear interest thereon compounded quarterly at the Coupon
Rate (to the extent permitted by applicable law). A Distribution is payable only
to the extent that payments are made in respect of the Debentures held by the
Property Trustee and to the extent the Property Trustee has funds available
therefor.

 

Distributions on the Common Securities will be cumulative, will accrue from the
date of original issuance of the Common Securities and will be payable quarterly
in arrears, on January 1, April 1, July 1 and October 1 of each year, commencing
on January 1, 2005, except as otherwise described below. Distributions will be
computed on the basis of a 360-day year consisting of twelve 30-day months and,
for periods of less than a month, the actual number of days elapsed in a 30-day
month. As long as no event of default has occurred and is continuing under the
Indenture, the Debenture Issuer has the right under the Indenture to defer
payments of interest by extending the interest payment period at any time and
from time to time on the Debentures for a period not exceeding 20 consecutive
calendar quarterly periods, including the first such quarterly period during
such extension period (each an “Extension Period”), provided that no Extension
Period shall end on a date other than an interest payment date for the
Debentures or extend beyond the stated maturity date of the Debentures or any
redemption date therefor. As a consequence of such deferral, Distributions will
also be deferred. Despite such deferral, Distributions will continue to
accumulate with interest thereon (to the extent permitted by applicable law, but
not at a rate exceeding the rate of interest then accruing on the Debentures) at
the Coupon Rate compounded quarterly during any such Extension Period. Prior to
the termination of any such Extension Period, the Debenture Issuer may further
defer payments of interest by further extending such Extension Period; provided
that such Extension Period, together with all such previous and further
extensions within such Extension Period, may not exceed 20 consecutive quarterly
periods, including the first quarterly period during such Extension Period, or
end on a date other than an interest payment date for the Debentures or extend
beyond the stated maturity date of the Debentures or any redemption date
therefor. Payments of accrued Distributions will be payable to Holders as they
appear on the books and records of the Trust on the first record date after the
end of the Extension Period. Upon the termination of any Extension Period and
the payment of all amounts then due, the Debenture Issuer may commence a new
Extension Period, subject to the above requirements.

 

Subject to the receipt by the Initial Purchaser of Common Securities of any
required regulatory approval and to certain other conditions set forth in the
Declaration and the Indenture, the Property Trustee may, at the direction of the
Initial Purchaser of Common Securities, at any time liquidate the Trust and
cause the Debentures to be distributed to the holders of the Securities in
liquidation of the Trust or, simultaneous with any redemption of the Debentures,
cause a Like Amount of the Securities to be redeemed by the Trust.

 

A2-4



--------------------------------------------------------------------------------

Under certain circumstances, the right of the holders of the Common Securities
shall be subordinate to the rights of the holders of the Preferred Securities
(as defined in the Declaration), as provided in the Declaration.

 

The Common Securities shall be redeemable as provided in the Declaration.

 

A2-5



--------------------------------------------------------------------------------

ASSIGNMENT

 

FOR VALUE RECEIVED, the undersigned assigns and transfers this Common Security
Certificate to:

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

(Insert assignee’s social security or tax identification number)

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

(Insert address and zip code of assignee)

 

and irrevocably appoints

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

_______________________________________________________________________________________________agent
to transfer this Common Security Certificate on the books of the Trust. The
agent may substitute another to act for him or her.

 

Date:                     

 

Signature:                                         

(Sign exactly as your name appears on the other side of this Preferred Security
Certificate)

 

Signature Guarantee*:                                         
                    

 

--------------------------------------------------------------------------------

* Signature must be guaranteed by an “eligible guarantor institution” that is a
bank, stockbroker, savings and loan association or credit union meeting the
requirements of the Registrar, which requirements include membership or
participation in the Securities Transfer Agents Medallion Program (“STAMP”) or
such other “signature guarantee program” as may be determined by the Registrar
in addition to, or in substitution for, STAMP, all in accordance with the
Securities Exchange Act of 1934, as amended.

 

A2-6